 

Exhibit 10.312

 



CONSTRUCTION LOAN AND SECURITY AGREEMENT

 

AMONG

 

CB OWNER, LLC, a Delaware limited liability company, as Borrower

 

AND

 

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES,

as Lenders

 

AND

 

THE PRIVATEBANK AND TRUST COMPANY,

an Illinois state chartered bank,

as Administrative Agent on behalf of Lenders

 

[tex10-316logo.jpg] 

 

 

 

 

Table of Contents

 

    Page       SECTION 1.  RECITALS 1     SECTION 2.  DEFINITIONS 1     SECTION
3.  LOAN TERMS 18       3.1. Commitments, Loans and Notes 18 3.2. Interest
Rates, Late Charges 20 3.3. Payments 22 3.4. Prepayments 22 3.5. Extension of
Maturity Date 23 3.6. Payments, Fees and Other General Provisions 26 3.7.
Defaulting Lenders 29 3.8. Taxes 30 3.9. Yield Protection, etc 32       SECTION
4.  CONDITIONS TO LOAN OPENING DATE 35       4.1. The Loan Documents 36 4.2.
Survey 36 4.3. Insurance 36 4.4. Title Policy 36 4.5. Title Documents 37 4.6.
Recorded Documents 37 4.7. Searches 37 4.8. Opinions 37 4.9. Geotechnical
Reports 38 4.10. Flood Hazards 38 4.11. Organizational Documents 38 4.12.
Environmental Report 38 4.13. No Material Adverse Occurrences 38 4.14. Appraisal
38 4.15. Leases 39 4.16. Budget 39 4.17. Guarantor Financial Statements 39 4.18.
Required Equity 39 4.19. Rate Management Agreement 39 4.20. Commitment 39 4.21.
Construction Schedule 39 4.22. Intentionally deleted 39 4.23. Material
Subcontracts 39 4.24. Utilities 39 4.25. Property Management Contract 39 4.26.
Intentionally Omitted 39 4.27. Plans and Specifications 39 4.28. Site Plan 39
4.29. Development Agreement 40 4.30. Bonding 40 4.31. Consents 40

 



i 

 

 

4.32. Contracts 40 4.33. Subcontracts 40       SECTION 5.  DISBURSEMENT OF THE
LOAN 40       5.1. Conditions Precedent in General 40 5.2. Amount of
Disbursements; Retainage 42 5.3. Certifications, Representations and Warranties
42 5.4. Costs 43 5.5. Release of Retainage 43 5.6. Interest Reserve 45      
SECTION 6.  REPRESENTATIONS AND WARRANTIES 45       6.1. Organization of Parties
46 6.2. Title 46 6.3. Improvements 46 6.4. Validity and Enforceability of
Documents 46 6.5. Litigation and Liens 46 6.6. Utilities; Authorities 47 6.7.
Solvency 47 6.8. Financial Statements 47 6.9. Compliance with Laws 47 6.10.
Event of Default 48 6.11. Leases 48 6.12. Construction, Architectural and
Engineering Contracts and Subcontracts, etc 48 6.13. Budget 48 6.14. No Defects
48 6.15. Additional Agreements 49       SECTION 7.  BORROWER’S COVENANTS;
SECURITY INTERESTS 49       7.1. Compliance with Laws 49 7.2. Inspection 49 7.3.
Appraisal 50 7.4. Liens 50 7.5. Concerning the Premises 51 7.6. Financial
Statements; Reports 51 7.7. Affirmation of Representations and Warranties 52
7.8. Taxes and Assessments 52 7.9. Proceedings Affecting Property 53 7.10.
Disposal and Encumbrance of Property 53 7.11. Insurance 53 7.12. Performance of
Obligations; Notice of Default 54 7.13. Restrictions Affecting Obligors 54 7.14.
Use of Receipts Bank; Accounts; Limitation on Distributions 54 7.15. Additional
Documents 55 7.16. Ineligible Securities 55 7.17. OFAC 55 7.18. Loan Expenses 56

ii 

 

 

7.19. Management 56 7.20. Single Asset Entity 56 7.21. No Debt 57 7.22. Use of
Loan Advances 57 7.23. Financial Covenants 57 7.24. Approved Leases 58 7.25.
Manner of Construction 58 7.26. Certificate of Completion 58 7.27. Change Orders
59 7.28. Material Subcontracts 59 7.29. Budget 59 7.30. Loan In Balance 60 7.31.
Development Fee 60 7.32. Collateral Assignment of Plans, Permits and Contracts
60 7.33. Take-Out Commitments 60 7.34. Transfer of Ownership Interests 60      
SECTION 8.  EVENTS OF DEFAULT 60     SECTION 9.  REMEDIES 64     SECTION
10.  ADMINISTRATIVE AGENT 65     10.1. Authorization and Action 65 10.2.
Administrative Agent’s Reliance, Etc 66 10.3. Notice of Defaults 66 10.4.
Administrative Agent as Lender 67 10.5. Approvals of Lenders 67 10.6. Lender
Credit Decision, Etc 68 10.7. Indemnification of Administrative Agent by Lenders
68 10.8. Successor Administrative Agent 69 10.9. Other Loans by Lenders to
Borrower 69 10.10. Request for Administrative Agent Action 70 10.11.
Assignments/Participations 70 10.12. Approval by Lenders 72 10.13. Post
Foreclosure Plans 74       SECTION 11.  MISCELLANEOUS 75       11.1. Additional
Indebtedness 75 11.2. Additional Acts 75 11.3. Loan Agreement Governs 75 11.4.
Amendment; Waiver; Approval 76 11.5. Notice 76 11.6. Successors and Assigns of
Borrower 77 11.7. Confidentiality 77 11.8. Governing Law 78 11.9. Indemnity by
Borrower 78 11.10. Administrative Agent’s Representatives 79 11.11. Rules of
Construction 79

 



iii 

 

 

11.12. Headings 79 11.13. No Partnership or Joint Venture 79 11.14. Time is of
the Essence 79 11.15. Invalid Provisions 80 11.16. Acts by Lenders 80 11.17.
Offset 80 11.18. Binding Provisions 80 11.19. Counterparts 80 11.20. No Third
Party Beneficiary 80 11.21. Publicity 80 11.22. JURISDICTION AND VENUE 81 11.23.
JURY WAIVER 81 11.24. Additional Provisions 81

 

Exhibits     Exhibit A - Legal Description Exhibit B - Form of Note Exhibit C -
Permitted Exceptions Exhibit D - Budget Exhibit E - Form of Assignment and
Acceptance Exhibit F - Form of Disbursement Request Exhibit G - Required
Insurance Exhibit H - Compliance Certificate Form for Borrower Exhibit I -
Additional Provisions

 

iv 

 

 

CONSTRUCTION LOAN AGREEMENT

 

This Construction Loan Agreement (this “Agreement”) is dated as of December 16,
2015, by and among CB OWNER, LLC, a Delaware limited liability company
(“Borrower”), each of the financial institutions identified on Schedule 1 hereto
and their successors and assigns (collectively, the “Lenders” and individually,
a “Lender”) and THE PRIVATEBANK AND TRUST COMPANY, an Illinois state chartered
bank, and its successors and assigns (in such capacity “Administrative Agent”),
as administrative agent for the Lenders in accordance with the terms of Section
10 hereof.

 

SECTION 1.
RECITALS

 

1.1           Borrower is, or on the Loan Opening Date will be, the fee owner of
the Land (these and all other capitalized terms used in this Section 1 and not
otherwise defined shall have the meanings ascribed thereto in Section 2 below).

 

1.2           Borrower has requested that the Lenders make a construction loan
to Borrower in the aggregate, maximum principal amount of THIRTY EIGHT MILLION
ONE HUNDRED THIRTY THOUSAND AND NO/100 DOLLARS ($38,130,000.00) to pay a portion
of the amounts needed to finance the Project Costs associated with the Project.
The Lenders have agreed to make the Loans subject to the terms and conditions
set forth herein.

 

1.3           In consideration of the mutual agreements set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower, the Lenders, and Administrative Agent agree as
follows:

 

SECTION 2.
DEFINITIONS

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Additional Costs” has the meaning ascribed to such term in Section 3.9(a)(i) of
this Agreement.

 

“Adjusted LIBOR Rate” shall mean, for any Interest Period for any LIBOR Rate
Loan, a rate per annum equal to two and one-half percent (2.50%) plus the LIBOR
Rate for such Interest Period.

 

“Affected Lender” has the meaning ascribed to such term in Section 3.9(e) of
this Agreement.

 

“Affiliate” shall mean any Person directly or indirectly controlling or
controlled by, or under direct or indirect common control with, another Person.
A Person shall be deemed to control another Person for the purposes of this
definition if such first Person possesses, directly or indirectly, the power to
direct, or cause the direction of, the management and policies of the second
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise.

 

 

 

  

“Applicable Laws” shall mean all laws, statutes, ordinances, rules, regulations,
judgments, decrees or orders of any state, federal or local government or agency
which are applicable to the Obligors and/or the Project.

 

“Approved Manager” shall mean the Property Manager or any other reputable and
creditworthy property manager, subject to the prior approval of Administrative
Agent (not to be unreasonably withheld), with a portfolio of properties
comparable to the Property under active management.

 

“Architect” shall mean Poole and Poole Architecture, who has performed or shall
perform architectural services with respect to the construction of the
Improvements.

 

“Architect’s Consent” shall mean that certain Architect’s Consent, Certificate
and Agreement made by Architect in favor of Administrative Agent for the benefit
of the Lenders.

 

“Architectural Contract” shall mean that certain contract dated April 22, 2015
between Borrower and the Architect regarding the architectural services
performed or to be performed by the Architect in connection with the
construction of the Improvements, which is in form and substance reasonably
acceptable to Administrative Agent.

 

“Assignee” has the meaning assigned to such term in Section 10.11(c) of this
Agreement.

 

“Assignment and Acceptance Agreement” shall mean an Assignment and Acceptance
Agreement among a Lender, an Assignee and Administrative Agent, substantially in
the form set forth as Exhibit E.

 

“Assignment of Leases and Rents” shall mean that certain Assignment of Leases,
Rents and Profits dated as of even date herewith from Borrower to Administrative
Agent for the benefit of the Lenders, as the same may be amended, restated,
modified or supplemented and in effect from time to time.

 

“Assignment of Management Agreement” shall mean that certain Assignment of
Management Agreement to be executed post-closing by Borrower to Administrative
Agent for the benefit of the Lenders, and consented to by the Property Manager,
as the same may be amended, restated, modified or supplemented and in effect
from time to time.

 

“Available Proceeds” shall mean the sum of (A) the undisbursed proceeds from the
Loans (net of any unpaid accrued interest on the Loans) allocated to each line
item in the Budget (including any reserve specifically set aside for such line
item) plus (B) the aggregate amount of all amounts deposited by Borrower
pursuant to Section 3.4(c), plus (C) upon the completion of construction of the
Project, any rental payment, inclusive of any additional rent, late fees and
accrued late payment interest and any other sums received by and for the benefit
of Borrower in relation or pursuant to any Lease or other agreement affecting
the Project.

 

2 

 

  

“Bankruptcy Proceeding” has the meaning ascribed to such term in Section 8(f)(i)
of this Agreement.

 

“Base Rate” shall mean the Prime Rate.

 

“Base Rate Loan” shall mean any portion of the outstanding principal amount of
the Loans that is bearing interest at the Base Rate.

 

“BSA” has the meaning ascribed to such term in Section 7.17 of this Agreement.

 

“Budget” shall mean the detailed budget of all costs to be incurred in
connection with the Work, including both hard costs and soft costs, as set forth
on Exhibit D attached hereto and made a part hereof, as the same may be amended,
restated or modified or supplemented from time to time, as provided herein.

 

“Business Day” shall mean a day of the week (but not a Saturday, Sunday or
holiday) on which the Chicago, Illinois offices of Administrative Agent are open
to the public for carrying on substantially all of Administrative Agent’s
business functions, provided, however, that when used in the definition of
Interest Period or Interest Rate Determination Date, or when otherwise used in
connection with a rate determination, borrowing or payment in respect of a LIBOR
Rate Loan, the term “Business Day” shall also exclude any day on which banks in
London, England are not open for dealings in deposits of Dollars in the London
interbank market. Unless specifically referenced in this Agreement as a Business
Day, all references to “days” shall be to calendar days.

 

“Calculation Period” shall mean, for purposes of the Debt Service Coverage
Ratio, the three (3) month period immediately prior to the relevant
Determination Date; provided, for purposes of the calculation of all Operating
Expenses other than real estate taxes and insurance premiums (which shall be
calculated for the period following the Determination Date on an annualized
basis off of the most recently received tax statement and insurance premium
invoice, respectively), the Calculation Period shall mean the twelve (12) month
period immediately prior to the relevant Determination Date.

 

“Collateral” shall mean all of the property (including all personal, real,
tangible and intangible property) in which the Loan Documents grant
Administrative Agent, for the benefit of Lenders, a security interest.

 

“Commitment” shall mean, as to each Lender, such Lender’s obligation to make
Loans pursuant to Section 3.1 in the amount set forth for such Lender on
Schedule 1 attached hereto as such Lender’s Commitment or as set forth in the
applicable Assignment and Acceptance Agreement, or as appropriate to reflect any
assignments to or by such Lender effected in accordance with Section 10.11.

 

“Commitment Percentage” shall mean, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero (0), the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.

 

3 

 

  

“Complete,” “Completion” or similar phrases, when referring to the Project,
shall mean completion of the Work in accordance with this Agreement in addition
to any other requirements that may specifically be required in this Agreement.

 

“Compliance Certificate” shall mean a certificate in the form of Exhibit H.

 

“Construction Commencement Date” shall mean October 26, 2015.

 

“Construction Completion Date” shall mean November 30, 2017.

 

“Construction Contract” shall mean that certain GC GMP Contract dated as of
October 5, 2015 between Borrower and the Contractor regarding the general
contracting services to be performed in connection with the construction of the
Improvements, as the same may be amended, restated, modified or supplemented and
in effect from time to time, in accordance with the terms and requirements set
forth in this Agreement.

 

“Construction Schedule” shall mean a reasonably detailed project development and
construction schedule specifying all of the projected start and completion dates
(or delivery dates) for each component of the development of the Project
remaining to be completed, including each separate component of performance of
the Work and each license, permit or other public or private approval.

 

“Consultant” shall mean an independent third party architect or engineer
selected by Administrative Agent, which consultant shall not be an employee of
Administrative Agent or any of Administrative Agent’s Affiliates and which shall
not be engaged by Administrative Agent on a contingency fee basis.

 

“Contingency” means the “Contingency” or equivalent line item in the Budget.

 

“Continue,” “Continuation” and “Continued” each shall mean the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 3.2(h) of this Agreement.

 

“Contractor” shall mean Summit Contracting Group, Inc., who shall perform
general contracting services with respect to the construction of the
Improvements.

 

“Contractor’s Consent” shall mean that certain Contractor’s Consent, Certificate
and Agreement made by Contractor in favor of Administrative Agent for the
benefit of the Lenders.

 

“Convert,” “Conversion” and “Converted” each shall mean the conversion of a Loan
of one Type into a Loan of another Type.

 

“Cure Period” has the meaning ascribed to such term in Section 8(b) of this
Agreement.

 

4 

 

  

“Debt Service” shall mean an amount equal to the payments of principal and
interest that would have been payable under a hypothetical loan during the
Calculation Period, assuming (i) an initial loan balance equal to the sum of the
Principal Balance at the inception of the Calculation Period plus any unfunded
Commitment for the Loans, (ii) an interest rate equal to the Notional Interest
Rate, and (iii) amortization of the sum of the Principal Balance over a thirty
(30) year amortization period.

 

“Debt Service Coverage Ratio” shall mean the ratio, as determined by
Administrative Agent, of Net Operating Income to Debt Service.

 

“Declarations” shall mean any documents containing covenants, conditions,
restrictions, easements, operating agreements or the like, which benefit or
burden the Property, or both, whether or not recorded.

 

“Defaulting Lender” has the meaning ascribed to such term in Section 3.7(a) of
this Agreement.

 

“Default Notice” has the meaning ascribed to such term in Section 3.7(b) of this
Agreement.

 

“Default Rate” shall mean the lesser of (a) five percent (5.0%) per annum plus
the greater of (i) the Base Rate and (ii) the Adjusted LIBOR Rate and (b) the
maximum rate provided by Applicable Law.

 

“Determination Date” shall mean each of December 31, 2017, June 30, 2018, the
date of the First Extension Request, quarterly after the Initial Maturity Date,
the date of the Second Extension Request and quarterly after the Second Extended
Maturity Date, as applicable; provided, that all such dates are subject to a day
for day extension (not to exceed thirty (30) days) in the event of any
occurrence of Force Majeure.

 

“Developer” shall mean CDP Developer I, LLC, a Georgia limited liability
company, who shall perform certain development services with respect to the
construction of the Improvements.

 

“Development Fee” shall mean the fee paid to the Developer for performance of
the development services with respect to the construction of the Improvements,
as set forth in the Budget. The Development Fee shall be paid to Developer in
twenty-two (22) equal monthly installment payments and as further described in
this Agreement and the Budget.

 

“Eligible Assignee” shall mean any Person who is: (i) currently a Lender; (ii) a
commercial bank, trust company, insurance company, investment bank or pension
fund organized under the laws of the United States of America, or any state
thereof, and having total assets in excess of Two Hundred Fifty Million Dollars
($250,000,000.00); (iii) a savings and loan association or savings bank
organized under the laws of the United States of America, or any state thereof,
and having a tangible net worth of at least Five Hundred Million Dollars
($500,000,000.00); or (iv) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having total
assets in excess of Ten Billion Dollars ($10,000,000,000.00), provided that such
bank is acting through a branch or agency located in the United States of
America.

 

5 

 

  

“Engineer” shall mean J. Lancaster Associates, Inc., who shall perform certain
engineering services with respect to the construction of the Improvements.

 

“Engineer’s Consent” shall mean that certain Engineer’s Consent, Certificate and
Agreement made by Engineer in favor of Administrative Agent for the benefit of
the Lenders.

 

“Engineering Contract” shall mean that certain contract between Owner and
Engineer dated as of December 31, 2014 between Borrower and the Engineer
regarding the engineering services to be performed in connection with the
construction of the Improvements.

 

“Environmental Laws” shall mean any and all applicable Laws, Federal, state,
regional, county or local statutes, rules, regulations or ordinances, orders or
any judicial or administrative decrees or decisions or common law, whether now
existing or hereinafter enacted, promulgated or issued, with respect to human
health or the environment, any Hazardous Materials, drinking water, groundwater,
wetlands, landfills, open dumps, storage tanks, underground storage tanks, solid
waste, waste water, storm water run-off, waste emissions or wells. Without
limiting the generality of the foregoing, the term “Environmental Law” shall
mean and include, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (42 U.S.C. Section 9601 et seq.), the
Resource Conservation and Recovery Act of 1976 (42 U.S.C. §6901 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. §1251 et seq.), and the Clean Air
Act (42 U.S.C. §7401 et seq.), and any applicable state law derived from or
implementing the federal laws recited above, in effect as of the date of this
Agreement or as amended in the future.

 

“Equity Requirements” shall mean an equity investment by Borrower in the Project
of at least Twelve Million Seven Hundred Ninety Thousand and No/100 Dollars
($12,790,000.00). For purposes of calculating the amount of the equity
investment, Land and Improvements held by Borrower shall be valued at the cost
to Borrower of such Land and Improvements unless otherwise approved by
Administrative Agent in writing.

 

“Event of Default” has the meaning ascribed to such term in Section 8 of this
Agreement.

 

“Extended Maturity Date” means the First Extended Maturity Date or the Second
Extended Maturity Date, as applicable.

 

“Federal Funds Rate” shall mean for any day, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by Administrative Agent from three federal funds brokers of recognized
standing selected by Administrative Agent. Administrative Agent’s determination
of such rate shall be binding and conclusive absent manifest error.

 

6 

 

 

“Fee Letter” shall mean that separate fee letter dated as of even date herewith
by and between Borrower and Administrative Agent.

 

“First Extended Maturity Date” shall mean December 16, 2019.

 

“First Extension Option” has the meaning ascribed to such term in Section 3.5(a)
of this Agreement.

 

“First Extension Request” has the meaning ascribed to such term in Section
3.5(a)(i) of this Agreement.

 

“Force Majeure” shall mean any event, documented to Administrative Agent’s
reasonable satisfaction, beyond the reasonable control of Borrower, including,
without limitation, acts of God, war, riots, civil insurrections, hurricanes,
tornados, floods, other weather events beyond normal conditions as determined by
NOAA, earthquakes, epidemics or plagues, acts or campaigns of terrorism or
sabotage, unusually significant interruptions to domestic or international
transportation, trade restrictions, labor strikes, changes after the date hereof
in governmental prohibitions or regulations, and/or any other unforeseeable
circumstances beyond the reasonable control of Borrower. Without limiting
matters that do not constitute Force Majeure events, the following shall not be
Force Majeure events: (i) lack of funds or financial resources, or (ii)
inability to obtain any governmental licenses, approvals or permits unless due
to changes after the date hereof in governmental prohibitions, laws, rules,
regulations, or ordinances.

 

“Gross Revenues” shall mean all rental income (including minimum rent,
additional rent, escalation and pass-through payments but excluding tenant
security deposits) and any other income projected to be received by Borrower
from ownership and operation of the Project during the Calculation Period under
Leases that have been executed and approved by Administrative Agent (or which,
in accordance with the terms set forth in this Agreement, do not require
Administrative Agent’s approval) and are in effect as of the relevant
Determination Date.

 

“Guarantor” shall mean, individually and collectively, Robert Meyer, Mark
Mechlowitz, Jorge Sardinas, Robert Fishel, ALSAR Limited Partnership, a Nevada
limited partnership and to the extent applicable and/or required by
Administrative Agent, any Replacement Guarantor (as hereinafter defined),
jointly and severally.

 

“Guaranty” shall mean, collectively, those certain Guaranties of Payment and
Guaranties of Completion each dated as of even date herewith from each Guarantor
in favor of Administrative Agent for the benefit of the Lenders, as the same may
be amended, restated, modified or supplemented and in effect from time to time.

 



“Hazardous Materials” shall mean any hazardous substance or any pollutant or
contaminant defined as such in, or for purposes of, any federal, state or local
statute, law, ordinance, code, rule, regulation, order or decree, in each case
as now or hereafter in force and effect; asbestos or any substance or compound
containing asbestos; polychlorinated biphenyls or any substance or compound
containing any polychlorinated biphenyl; petroleum and petroleum products;
pesticides; and any other hazardous, toxic or dangerous waste, substance or
material but excluding materials customarily used in the construction and
maintenance of buildings, and cleaning materials, office products and other
materials customarily used in the operation of properties such as the Property,
provided that, in each case, such materials are stored, handled, used and
disposed of in compliance with applicable laws and regulations and are
individually and in the aggregate not in such quantities as may result in
contamination of the Property or any part thereof.

 



7 

 

 

“Improvements” shall mean all structures, all paving, lighting, landscaping,
utility lines and equipment and all other site improvements and all other
improvements to be constructed on the Land in accordance with the Plans and
Specifications.

 

“In Balance” shall mean that, as of any date of determination, as determined in
Administrative Agent’s sole and absolute discretion: (1) the Available Proceeds
are sufficient to pay (i) the unpaid costs and expenses that will be incurred to
complete all Project items and all operating expenses to be incurred in
connection with the Project, and (ii) all Project Costs remaining unpaid and all
operating, management and other expenses of the Project, (2) the costs and
expenses to complete each line item in the Budget do not exceed the Available
Proceeds allocated therefor and (3) the remaining Contingency as a percentage of
the remaining Budget is at least as great as such percentage was on the Loan
Opening Date.

 

“Indemnifiable Amounts” has the meaning ascribed to such term in Section 10.7 of
this Agreement.

 

“Indemnified Party” has the meaning ascribed to such term in Section 11.9 of
this Agreement.

 

“Indemnity Agreement” shall mean that certain Environmental Indemnity Agreement
dated as of even date herewith by Borrower and Guarantors in favor of
Administrative Agent for the benefit of the Lenders, as the same may be amended,
restated, modified or supplemented and in effect from time to time.

 

“Initial Advance” shall mean the first draw or disbursement made from the
proceeds of the Loans.

 

“Initial Maturity Date” shall mean December 16, 2018.

 

“Interest Period” shall mean a period of one (1) month provided that:

 

(a)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day; and

 

(b)          any Interest Period that begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of the calendar month at the end of
such Interest Period.



 

“Interest Rate” shall mean the Adjusted LIBOR Rate, unless Converted to the Base
Rate pursuant to Section 3.9(a)(ii) or Section 3.9(b).

 



8 

 

 

“Interest Rate Determination Date” shall mean, for the initial disbursement of
the Loans, the date of such disbursement, and for all other purposes, the second
(2nd) Business Day prior to the proposed commencement of a LIBOR Rate Loan or a
Base Rate Loan or the Continuation of a LIBOR Rate Loan or the Conversion of a
LIBOR Rate Loan to a Base Rate Loan.

 

“Interest Reserve” shall have the meaning ascribed to such term in Section 5.6
of this Agreement.

 

“Land” shall mean the tract or tracts of land located in the City of Atlanta,
Fulton County, Georgia 30324, commonly known as 2740 Cheshire Bridge Road, NE
and legally described in Exhibit A attached hereto.

 

“Lease” or “Leases” shall have the meanings ascribed to such terms in the
Mortgage.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified as such on its signature page hereto or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify Administrative Agent in writing from time to time.

 

“LIBOR Rate” shall mean, on the Interest Rate Determination Date thereof, a
variable rate of interest equal to, at Administrative Agent’s election (i) the
rate described as the “London Interbank Offered Rate” for the applicable
Interest Period in the Money Rates section of The Wall Street Journal, or (ii)
the rate of interest determined by Administrative Agent in accordance with its
usual procedures (which determination shall be conclusive absent manifest error)
to be the London interbank offered rate for U.S. Dollars for the applicable
Interest Period based upon the information presented on Bloomberg, L.P., page
“BBAM”, or such other page as may replace page BBAM on that service (the “Libor
Index Page”), as of 11:00 a.m. (London time) on the day of determination of such
LIBOR Rate. If the Libor Index Page or The Wall Street Journal ceases to provide
such quotes, a comparable replacement, as determined by Administrative Agent,
may be used by Administrative Agent. If on any date of determination (a) more
than one “London Interbank Offered Rate” for the applicable Interest Period is
published in The Wall Street Journal, or (b) more than one London interbank
offered rate for the applicable Interest Period appears on the Libor Index Page,
the highest of such rates will be the rate used for such day. Administrative
Agent’s determination of the LIBOR Rate shall be conclusive, absent manifest
error and shall remain fixed during such Interest Period.

 

“LIBOR Rate Loan” shall mean each portion of the outstanding Principal Balance
of the Loans that is bearing interest at an applicable Adjusted LIBOR Rate.

 

“Loan” or “Loans” shall mean the loans from Lenders to Borrower in an amount not
to exceed Thirty Eight Million One Hundred Thirty Thousand and No/100 Dollars
($38,130,000.00) in the aggregate, which are to be disbursed pursuant to this
Agreement and which loans shall otherwise be governed by the provisions hereof.

 



“Loan Advance” shall mean a disbursement of all or any portion of the Loans.

 



9 

 

 

“Loan Documents” shall mean this Agreement, the Mortgage, the Notes, the
Assignment of Leases and Rents, the Assignment of Management Agreement, the
Pledge Agreement, the Indemnity Agreement, the Guaranty, the Rate Management
Agreement, if any, the Fee Letter, the UCC-1 financing statements to be filed
against Borrower, the UCC-1 fixture filing to be recorded against the Real
Property and every other document now or hereafter evidencing, securing or
otherwise executed in conjunction with the Loans, together with all amendments,
restatements, supplements and modifications thereof.

 

“Loan Expenses” shall mean, collectively, the expenses, charges, costs
(including both hard costs and soft costs) and fees relating to the making,
administration, negotiation, documentation or any other aspect of the Loans or
relating to the performance of the Work, including, without limitation,
Administrative Agent’s and Lenders’ reasonable attorneys’ fees and costs
actually incurred at standard hourly rates (without regard to any statutory
attorneys' fees provisions) in connection with the negotiation, documentation
and enforcement of the Loans, the fees of the Consultant, all recording fees and
charges, title insurance charges and premiums, escrow fees, fees of insurance
consultants, costs of surveys and of other bonds required by the Title Company
in connection with clearing title to the Real Property or the issuance of title
reports, binders, policies and the like, and all other costs, expenses, charges
and fees referred to in or necessitated by the terms of this Agreement or any of
the other Loan Documents.

 

“Loan Opening Date” shall mean the date of this Agreement.

 

“Material Adverse Occurrence” shall mean an occurrence of any nature (including
any adverse determination in any litigation, arbitration or governmental
investigation or proceeding) which materially adversely affects the financial
condition or operations of Borrower and/or any Guarantor, with respect to the
Project such that the Borrower and/or any Guarantor (as applicable) no longer
meets any material requirement or threshold used by Administrative Agent in
underwriting the Loan, or materially impairs the ability of Borrower and/or any
Guarantor to perform its obligations under the Loan Documents or the ability of
Administrative Agent or any Lender to enforce its rights or remedies under the
Loan Documents.

 

“Material Subcontract” shall mean those certain contacts for subcontractor work
by and between Borrower or Contractor and the following entities: (i) Eagle
Excavating, (ii) Earth Tech, (iii) Atlanta Precast, (iv) Arango, (v) Roswell,
(vi) Sunshine State, (vii) JR Hobbs, (viii) FLSA, and (ix) Power Design.

 

“Maturity Date” shall mean the Initial Maturity Date or the Extended Maturity
Date, as applicable and as they may be earlier terminated or extended in
accordance with the terms of this Agreement.

 

“Mortgage” shall mean the Deed to Secure Debt, Security Agreement, Assignment of
Leases and Rents and Fixture Filing encumbering the Property dated as of even
date herewith by Borrower for the benefit of Administrative Agent for the
benefit of the Lenders to secure the Loans, as the same may be amended,
restated, modified or supplemented and in effect from time to time.

 

10 

 

  

“Net Operating Income” shall mean all Gross Revenues minus all Operating
Expenses.

 

“Non-Consenting Lender” has the meaning ascribed to such term in Section
10.12(g) of this Agreement.

 

“Note” or “Notes” shall mean the Promissory Note or Promissory Notes evidencing
the Loans to Borrower payable to the order of each Lender in the maximum
principal amount of such Lender’s Commitment, as the same may be amended,
restated, modified or supplemented and in effect from time to time.

 

“Notional Interest Rate” shall mean a rate of interest equal to the greatest of
(i) the interest rate of six percent (6.0%) per annum and (ii) the aggregate per
annum rate equal to the Treasury Rate plus two and one-half percent (2.5%) and
(iii) the actual rate of interest accruing on the Loans as of the Determination
Date taking into account any interest rate risk management agreement that
exists).

 

“Obligations” means, individually and collectively: (a) the aggregate Principal
Balance of, and all accrued and unpaid interest on, all Loans; (b) all Rate
Management Obligations; and (c) all other indebtedness, liabilities,
obligations, covenants and duties of Borrower and the other Obligors owing to
Administrative Agent or any Lender of every kind, nature and description, under
or in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.

 

“Obligors” shall mean any Person now or hereafter primarily or secondarily
obligated to pay all or any part of the Obligations, including, without
limitation, Borrower and the Guarantors.

 

“OFAC” has the meaning ascribed to such term in Section 7.17 of this Agreement.

 

“Operating Expenses” shall mean the greater of (i) the estimated annual expenses
with respect to the operation or the ownership of the Property as set forth in
the most current appraisal of the Property in Administrative Agent’s possession,
and (ii) all actual expenditures of all kinds for the applicable Calculation
Period (excluding any extraordinary non-recurring expenses), borne by Borrower
without actual reimbursement, calculated on an annualized basis, made with
respect to the operation or the ownership of the Property in the normal course
of business determined on an accrual basis consistent with industry standards
for such period (as determined by GAAP including, but not limited to, as
applicable, expenditures for taxes (assuming the full assessment of the Property
as provided and confirmed by the applicable taxing authorities, provided
however, such assumption shall not include any abatement of the taxes on the
Improvements during the term of the Loans), insurance, repairs, replacements,
maintenance, tenant improvements, leasing commissions, management fees (such
management fees to be in an amount equal to the greater of (a) the actual fees
due under the Property Management Contract (or any replacement thereof as
approved by Administrative Agent) and (b) three percent (3%) per annum),
salaries, advertising expenses, professional fees, wages and utility costs,
amounts payable with respect to the Property under or with respect to any title
exceptions reasonably permitted by Administrative Agent and reserves for repairs
and replacements and for capital expenditures (such reserves for capital
expenditures to be in an amount equal to Two Hundred Fifty and No/100 Dollars
($250.00) per unit per annum) and reasonable additions thereto; but expressly
excluding: (a) any debt service on the Notes, (b) expenditures made out of
reserves previously created; and (c) non-cash charges, specifically including
depreciation. Notwithstanding the foregoing, if at the time of any determination
of Operating Expenses under this Agreement, the expenses cited in the appraisal
referred to in part (i) of this definition are greater than the expenses
referenced in part (ii) of this definition, Administrative Agent shall consider
in good faith and acting with reasonable discretion whether to approve and
utilize such expenses in determining the Operating Expenses.

 



11 

 

 

“Owner” has the meaning ascribed to such term in Section 7.14(d) of this
Agreement.

 

“Participant” has the meaning ascribed to such term in Section 10.11(b) of this
Agreement.

 

“Permitted Exceptions” shall mean the exceptions to the title of the Real
Property listed on Exhibit C attached hereto and all Leases of the Property
(approved by Administrative Agent if such approval is required) hereafter
executed in accordance with the terms of the Loan Documents.

 

“Permitted Transfers” means the following so long as (i) the original guaranties
signed by each party comprising Guarantor remain in full force and effect
(unless replaced by a Replacement Guarantor in accordance with this Agreement)
and (ii) management of the Project (including, without limitation, management of
the construction of the Project if construction has not been completed) remains
reasonably satisfactory to the Administrative Agent:

 

(c)          a Transfer by devise or descent or by operation of law upon the
death of an individual member, partner or shareholder of any Person that is an
indirect legal or beneficial owner of Borrower;

 

(d)          a Transfer of the membership interests in BR/CDP CB Venture LLC
(“Venture”), the sole manager of Borrower and a beneficiary of the BR/CDP
Cheshire Bridge Trust (the “Trust”), the sole member of Borrower, by BR Cheshire
Member, LLC (“BR Member”) to CB Developer LLC, a Georgia limited liability
company (the “CDP Member”);

 

(e)          as long as the Control Condition remains satisfied after the
Transfer, any Transfer of direct or indirect ownership interests in CDP Member
or in any entity which owns, directly or indirectly, any ownership interests in
CDP Member or any such owner of any direct or indirect ownership interests in
CDP Member;

 

(f)          a Transfer of interests in BR Member by Bluerock Special
Opportunity + Income Fund III, LLC, (together with any permitted successor or
assign, the “Existing Member”) or a direct or indirect interest in an Existing
Member to another Existing Member or to Affiliates of BR Member, further
provided after such Transfer (i) the BR Member continues to be Controlled,
directly or indirectly, by Bluerock Real Estate, L.L.C. and/or BR REIT; (ii) BR
Member continues to be a member of Venture and Venture continues to be both the
sole manager of CB Owner, LLC and a beneficiary of the Trust and (iii) the Trust
continues to be the sole member of Borrower;

 



12 

 

 

(g)          a Transfer of direct or indirect interests in BR Member by (1) the
admission of Bluerock Residential Growth REIT, Inc (“BR REIT”), Bluerock
Residential Holdings, LP (“BR Operating Partnership”) or an Affiliate directly
or indirectly owned and controlled by BR REIT or BR Operating Partnership as a
preferred equity member of BR Member holding typical preferred equity rights in
BR Member as the owners of BR Member approve, including but not limited to, the
right to a preferred return with respect to the other members of BR Member,
consent rights over certain major decisions of BR Member, additional management
control over BR Member in the event of a default under the preferred equity
terms, and the right to dilute the ownership and other rights of the other
members of BR Member in connection with any failure to comply with the preferred
equity terms (and the associated modification of the limited liability company
agreement of BR Member in order to reflect such terms), (2) the conversion of
such preferred equity membership interest, anticipated to occur within six (6)
months before or after the stabilization of the Property, into a common
membership interest in, and management control over, BR Member by the preferred
equity party (and the associated modification of the limited liability company
agreement of BR Member to reflect such terms), and (3) the redemption by the BR
Member of the preferred equity party’s preferred equity membership interest in
accordance with the terms of Article X of the Bluerock Member’s operating
agreement; provided after such Transfer (i) Administrative Agent receives
written notice of, and an organizational chart reflecting, the new structure;
(ii) BR Member continues to be a member of Venture and Venture continues to be
both the sole manager of Borrower and a beneficiary of the Trust; (iii) the
Trust continues to be the sole member of the Borrower; and (iv) the parties
exercising Control of Borrower, including without limitation principals of the
Guarantors, continue to maintain substantially the same degree of Control,
directly or indirectly, over Borrower as they did on the date of this Agreement;

 

(h)          a Transfer (including any issuance or redemption) of
non-controlling membership interests, corporate stock, partnership interests or
other ownership interests in any direct or indirect owner of the BR Member,
including the Existing Members and, following a Transfer pursuant to subsection
(e) above, BR REIT and/or BR Operating Partnership (or an Affiliate directly or
indirectly owned or controlled by BR REIT or BR Operating Partnership (the
“Affected Entity”), provided after such Transfer (i) the Affected Entity
continues to be Controlled by the same Person or Persons that Controlled the
Affected Entity prior to such Transfers; (ii) BR Member continues to be a member
of Venture and Venture continues to be both the sole manager of Borrower and a
beneficiary of the Trust; (iii) the Trust continues to be the sole member of
Borrower; and (iv) the parties exercising Control of Borrower continue to
maintain substantially the same degree of Control, directly or indirectly, over
Borrower as they did on the date of this Agreement;

 

(i)          any Transfers, issuances or redemptions of direct or indirect
ownership interests in CDP Member so long as following such Transfer: (1) the
Control Condition is satisfied, (2) CDP Member continues to be Controlled by
Catalyst Development Partners II, LLC and (3) no less than 51% of the ownership
interests in Catalyst Development Partners II, LLC continue to be owned directly
or indirectly by Robert Meyer, Mark Mechlowitz, Jorge Sardinas or Robert Fishal.

 



13 

 

 

(j)          a transfer of direct or indirect interests in BR Member in
conjunction with a sale of a majority (or all) of the outstanding shares (or
partnership interests) of BR REIT or BR Operating Partnership, or a merger,
combination or “roll-up” of BR REIT (or its operating partnership) into a
partnership, limited liability company or other entity or participation in an
UPREIT, DOWNREIT or similar transaction with a real estate investment trust or
other entity (any of the foregoing hereinafter referred to as a “REIT Sale”),
where the succeeding entity has a net worth and liquidity no less than the
greater of (a) $200,000,000 and $25,000,000, or (b) that of BR REIT or BR
Operating Partnership, its operating partnership, as the case may be, have on
the date of the transfer and is engaged in the business of owning and operating
commercial real estate properties.;

 

(k)          a transfer of membership interests in Venture by the CDP Member to
the BR Member (and the corresponding transfer of the tenant in common/beneficial
trust interests of Commander Habersham, LLC and Duke of Lexington, LLC to the BR
Member); provided, however, that notwithstanding anything to the contrary
contained herein, any Transfer of membership interests in Venture by CDP Member
to BR Member pursuant to the buy/sell provisions in the operating agreement of
Venture or any other Transfer that results in CDP Member no longer being a
Manager of Venture and neither the CDP Member nor any principals of the
Guarantors exercising substantially the same degree of Control, directly or
indirectly, over Venture as they exercised on the date of this Agreement, shall
be subject to the prior written approval of Administrative Agent in
Administrative Agent’s sole but reasonable discretion; and

 

(l)          a transfer of the tenant in common/beneficial trust interests held
by Commander Habersham, LLC and Duke of Lexington, LLC to one another or to
Venture, whether pursuant to the exercise of remedies under the Tenant in Common
Documents or otherwise.

 

For purposes hereof “Control Condition” will mean that the current guarantors
will continue to exercise substantially the same degree of control over the
Borrower and Venture as they do at Closing or if the BR REIT has become a
Replacement Guarantor, the BR REIT continues to exercise substantially the same
degree of control over the Borrower and Venture as it does at the time that it
became the Replacement Guarantor .

 

“Person” shall mean any individual, firm, corporation, business enterprise,
trust, association, joint venture, partnership, governmental body or other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Personal Property” shall have the meaning ascribed to such term in the
Mortgage.

 

“Plans and Specifications” shall mean, collectively, the architectural and
engineering plans and specifications relating to the Work, or any portion
thereof, all of which must be acceptable to Administrative Agent in its sole but
reasonable discretion.

 

“Post-Foreclosure Plan” shall have the meaning ascribed to such term in Section
10.13.

 

“Prime Rate” shall mean an annual rate of interest equal to the prime rate as
announced from time to time by Administrative Agent or its parent (which is not
necessarily the lowest rate charged to any customer), adjusted and changing
immediately when and as said prime rate changes.

 



14 

 

 

“Principal Balance” shall mean the unpaid principal balance of the Loans
outstanding from time to time.

 

“Principal Office” shall mean 120 S. LaSalle Street, Chicago, Illinois 60603.

 

“Project” shall mean a multi-family development with 282 Class “A” apartment
units and related Improvements to be developed in accordance with the terms of
this Agreement.

 

“Project Costs” shall mean all costs required to complete the Project,
including, without limitation, each of the following items, but only to the
extent specifically set forth in the Budget and only to the extent specifically
required to complete the Project:

 

(a)          The actual hard costs of completing construction of the
Improvements, including demolition and environmental remediation costs, if any;

 

(b)          The actual costs of acquiring the Land and acquiring and installing
the Personal Property;

 

(c)          Premiums for title, casualty, liability and other insurance
required by Administrative Agent;

 

(d)          The cost of recording and filing the applicable Loan Documents;

 

(e)          Real estate taxes and other assessments which Borrower is obligated
to pay during the term of the Loans;

 

(f)          Interest, fees and similar charges payable by Borrower to
Administrative Agent or any Lender hereunder or under the Notes or any of the
other Loan Documents;

 

(g)          Legal and other closing costs;

 

(h)          Architectural and consulting fees;

 

(i)          The Development Fee (paid over twenty-two (22) months in equal
monthly installments);

 

(j)          Such other soft costs as may be set forth in the Budget or as may
be hereafter approved in writing by Administrative Agent; and

 

(k)          All other Loan Expenses.

 



“Property” shall mean the Real Property and the Personal Property (whether
before or after completion of the Work) and all other tangible and intangible
assets benefitting or otherwise appertaining to the Project, including, without
limitation, all of the collateral for the Loans described in the Loan Documents.

 

“Property Management Contract” shall mean that certain Management Agreement to
be executed post-closing by and between Borrower and the Property Manager, as
amended, restated, modified or supplemented in accordance with the terms of this
Agreement.

 



15 

 

 

“Property Manager” shall mean Greystar Real Estate Partners LLC, who shall serve
as the property manager for the Property in connection with the terms of the
Property Management Contract.

 

“Purchase Notice” has the meaning ascribed to such term in Section 3.7(b) of
this Agreement.

 

“Purchasing Party” has the meaning ascribed to such term in Section 10.12(g) of
this Agreement.

 

“Rate Management Agreement” shall mean any agreement, device or arrangement
providing for payments which are related to fluctuations of interest rates,
exchange rates, forward rates, or equity prices, including, but not limited to
dollar-denominated or cross-currency interest rate exchange agreements, forward
currency exchange agreements, interest rate cap or collar protection agreements,
forward rate currency or interest rate options, puts and warrants, and any
agreement pertaining to equity derivative transactions (e.g., equity or equity
index swaps, options, caps, floors, collars and forwards), including, without
limitation, any ISDA Master Agreement between Borrower and Administrative Agent
or any Affiliate of Administrative Agent, and any schedules, confirmations and
documents and other confirming evidence between the parties confirming
transactions thereunder, all whether now existing or hereafter arising, and in
each case as the same may be amended, restated, modified or supplemented and in
effect from time to time.

 

“Rate Management Obligations” shall mean any and all obligations of Borrower to
Administrative Agent or any Affiliate of Administrative Agent, whether absolute,
contingent or otherwise and howsoever and whensoever (whether now or hereafter)
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefore), under or in connection with
(i) any and all Rate Management Agreements, and (ii) any and all cancellations,
buy-backs, reversals, terminations or assignments of any Rate Management
Agreement.

 

“Real Property” shall mean the Land, the Improvements and all easements and
appurtenants thereto.

 

“Register” has the meaning ascribed to such term in Section 10.11(d) of this
Agreement.

 

“Regulatory Change” shall mean, with respect to any Lender, any change in
Applicable Law effective after the date hereof (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 

“Requisite Lenders” shall mean, as of any date, Lenders whose aggregate
Commitment Percentage equals or exceeds sixty-six and two thirds of one percent
(66-2/3%) (excluding Defaulting Lenders who, accordingly, are not entitled to
vote), or if the Commitments (or any part thereof) are no longer in effect,
Lenders holding at least sixty-six and two thirds of one percent (66-2/3%) of
the aggregate outstanding principal amount of the Loans (excluding Defaulting
Lenders who, accordingly, are not entitled to vote).

 



16 

 

 

“Replacement Guarantor” shall mean any Person who becomes a Guarantor in
accordance with this Agreement and replaces one or more of the original
Guarantors.

 

“Reserves” shall mean the reserves described in Section 3.1(b) of this
Agreement.

 

“Retainage” shall mean the portion of each Loan Advance retained by
Administrative Agent in accordance with Section 5.2 of this Agreement.

 

“Second Extended Maturity Date” shall mean December 16, 2020.

 

“Second Extension Option” has the meaning ascribed to such term in Section
3.5(b) of this Agreement.

 

“Second Extension Request” has the meaning ascribed to such term in Section
3.5(b)(i) of this Agreement.

 

“Signing Entity” shall mean any entity (other than Borrower itself) that appears
in the signature block of Borrower in any Loan Document, if any.

 

“State” shall mean the state in which the Real Property is located.

 

“Subcontractor” shall mean any person or entity having a contract with
Contractor or any Subcontractor for the construction, equipping or supplying by
such Subcontractor of any portion of the Project.

 

“Subcontracts” shall mean all subcontracts now or hereafter entered into by the
Contractor or Borrower for the construction of any of the Improvements or the
installation of any of the Personal Property or the performance of any other
aspect of the Work, together with all sub-subcontracts, material or equipment
purchase orders, equipment leases and other agreements entered into by the
Contractor, any Subcontractor or any other party supplying labor or materials in
connection with the Work.

 

“Survey” shall mean the plat of survey of the Real Property as described in
Section 4.2 of this Agreement.

 

“Taking” has the meaning ascribed to such term in Section 10.10 of this
Agreement.

 

“Taxes” has the meaning ascribed to such term in Section 3.8 of this Agreement.

 

“Tenant” shall mean each tenant hereafter occupying space at the Real Property
pursuant to a Lease.

 

“Title Company” shall mean Calloway Title and Escrow, LLC as agent for First
American Title Insurance Company.

 



17 

 

 

“Title Policy” shall mean the title insurance policy described in Section 4.4 of
this Agreement.

 

“Treasury Rate” shall mean the yield (converted as necessary to an annual
interest rate) on the United States Treasury Security (as hereinafter defined)
having a maturity date closest to ten (10) years from the Determination Date as
displayed in the Bloomberg Financial Markets system at approximately 8:00 a.m.
Chicago, Illinois time on the second (2nd) Business Day preceding the
Determination Date, provided, however, if the Bloomberg Financial Markets system
is no longer available, Administrative Agent, in its sole discretion, shall
designate another daily financial or governmental news service or publication of
national circulation to be used to determine such yield and/or such spread. As
used herein “United States Treasury Security” shall mean any actively traded
United States Treasury bond, bill or note, and if more than one issue of United
States Treasury Security is scheduled to mature on or about ten (10) years from
the Determination Date then to the extent possible, the United States Treasury
Security maturing closest and prior to the tenth (10th) anniversary of the
Determination Date will be chosen as the basis of the yield.

 

“Type” shall mean with respect to any Loan, refers to whether such Loan is a
LIBOR Rate Loan or Base Rate Loan.

 

“Unmatured Default” shall mean an event or circumstance that with the giving of
notice, the passage of time, or both, would constitute an Event of Default:
provided no Unmatured Default shall prohibit Borrower from exercising any rights
hereunder, realizing any benefits hereunder or obtaining or realizing any
threshold or benchmark set forth in the Loan Documents if the event or
circumstance that constitutes the Unmatured Default is cured within the
applicable cure period. By way of example, an Unmatured Default shall not
prohibit or impede (i) Borrower’s ability to extend the term of the Loan
pursuant to Section 3.5 hereof, or (ii) the reduction of the Principal Cap
pursuant to the terms of any Guaranty if the event or circumstance that
constitutes the Unmatured Default is cured within the applicable cure period.

 

“Work” shall mean the performance of all work to be performed and the supplying
of all materials to be supplied in connection with the building, furnishing,
fixturing and equipping of the Project, all in accordance with the provisions of
this Agreement and with the Plans and Specifications, the Budget and the other
documentation approved by Administrative Agent and as necessary to receive a
final certificate of occupancy from the appropriate governing municipality.

 



18 

 

 

SECTION 3.
LOAN TERMS

 

3.1.         Commitments, Loans and Notes.

 

(a)          Generally. Subject to the terms and conditions hereof, each Lender
severally and not jointly agrees to make Loans to Borrower in an aggregate
principal amount at any one time outstanding up to, but not exceeding, the
amount of such Lender’s Commitment less such Lender’s Commitment Percentage of
the Reserves; provided that, the Lenders shall not be required to disburse any
Loan Advances at any time that the Loan is not In Balance or if the requested
disbursement would cause the Loan to not be In Balance. Borrower shall request
and Lenders shall be required to make, subject to the terms and conditions
provided herein, disbursements of the Loan not more frequently than once each
calendar month, except as otherwise reasonably approved by Administrative Agent.
Administrative Agent, on account of the Lenders, may at any time take such
action as it deems appropriate to verify that the conditions precedent to each
disbursement have been satisfied, including, without limitation, verification of
any amounts due under the Construction Contract or any Subcontract. Borrower
agrees to cooperate with Administrative Agent in any such action. If in the
course of any such verification, any amount shown on any contract or Subcontract
entered into for the performance of any portion of the Work, or any application
for payment, sworn statement or waiver of lien is subject to a possible
discrepancy, Borrower shall resolve such discrepancy to Administrative Agent’s
reasonable satisfaction prior to any disbursements being made. Borrower hereby
requests and authorizes Administrative Agent to make Loan Advances directly to
itself or the Lenders, as applicable, for payment and reimbursement of all Loan
Expenses incurred by the Lenders and Administrative Agent in connection with the
Loans.

 

(b)          Reserves. In addition to any reserves for specific line items that
are already established in the Budget, Administrative Agent, on behalf of the
Lenders, may establish and set aside out of the undisbursed proceeds of the
Loans, reserves (collectively, the “Reserves”) in such amounts as may be
reasonably estimated by Administrative Agent from time to time to provide for
payment of the items of any Project Cost as the same may accrue or become
payable prior to the repayment in full of the Loan. Except as may be approved in
advance by Administrative Agent (which approval shall not be unreasonably
withheld, conditioned or delayed), amounts set aside as Reserves shall not be
available for disbursement to Borrower for any purpose other than payment of the
item or group of items for which the Reserve was established. Based upon the
facts then available to Administrative Agent, Administrative Agent may adjust
and reallocate the amount of any Reserve from time to time upon delivery of
prior written notice to Borrower. Items for which Reserves may be established
shall include, but not be limited to, (i) Loan Expenses, (ii) interest on the
Loans, (iii) real estate taxes and assessments, (iv) premiums on insurance
policies and bonds (if any) required to be furnished by Borrower hereunder, (v)
leasing commissions and tenant improvements, if applicable, and (vi)
contingencies. The reasonable determination of the amount of the Reserves by
Administrative Agent from time to time, and the reasonable estimates made by
Administrative Agent from time to time in connection therewith, shall be
controlling; provided that the calculations of such determinations and estimates
shall be provided to Borrower upon request therefor. Interest shall not accrue
on the Reserves until same are disbursed. Provided that no Unmatured Default or
Event of Default has occurred and is continuing under this Agreement or any of
the other Loan Documents, Administrative Agent shall disburse the Reserves for
the purposes and uses thereof, by paying the items for which the Reserves were
set aside, or by reimbursing Borrower for having paid the same upon production
of satisfactory evidence of such payments.

 

(c)          Notes. The Loans made by each Lender shall be evidenced by certain
Promissory Notes of Borrower, each substantially in the form of Exhibit B
hereto, with appropriate insertions therein as to payee, date and principal
amount, payable to the order of such Lender. The date, amount and type of each
advance and payment or prepayment of principal with respect thereto, each
Continuation thereof, and, in the case of LIBOR Rate Loans, the length of each
Interest Period with respect thereto, shall be recorded by each Lender on its
books and (at the discretion of each Lender) endorsed by each Lender on the
schedules annexed to and constituting a part of its Note. Each such recordation,
to the extent consistent with the reasonable determination of Administrative
Agent, shall constitute prima facie evidence of the accuracy of the information
so recorded in the absence of manifest error. The Note of each Lender shall
(i) be dated the date hereof or, if a Lender’s interest is hereafter assigned,
the effective date of such assignment, (ii) be stated to mature on the Maturity
Date, and (iii) provide for the payment of principal and interest in accordance
with Section 3.3 hereof.

 



19 

 

 

(d)          Commitments Several. The failure of any Lender to make a requested
Loan on any date shall not relieve any other Lender of its obligation (if any)
to make a Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.

 

(e)          Fees. Administrative Agent has fully earned a non-refundable loan
fee in the amount set forth in the Fee Letter and certain construction
administrative fees as set forth in the Fee Letter.

 

(f)          Replacement Guarantors. Borrower's Obligations hereunder are
guaranteed by the Guarantors pursuant to the Guaranty. Any provision of this
Agreement or any other Loan Document to the contrary notwithstanding, in the
event of death or incapacity of any Guarantor, no Event of Default shall be
deemed to have occurred provided, that (i) management of the Project (including,
without limitation, management of the construction of the Project if
construction has not been completed) remains satisfactory to Administrative
Agent and (ii) a Replacement Guarantor satisfactory to Administrative Agent in
its sole discretion executes a Guaranty in substantially the same form as the
Guaranty signed by the deceased or incapacitated Guarantor. Bluerock Residential
Growth REIT, Inc. shall be deemed an acceptable Replacement Guarantor for part
(ii) above as long as it can demonstrate to Administrative Agent’s reasonable
satisfaction that its publicly reported liquidity is in excess of $15,000,000.00
and it is not in default under any material agreement, indenture or instrument
to which it is a party or by which it is bound.

 

3.2.         Interest Rates, Late Charges.

 

(a)          Interest Rate. Borrower promises to pay to Administrative Agent,
for the account of each Lender, interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan, to (but excluding) the date such Loan shall be paid in
full, at the Adjusted LIBOR Rate for such Loan for the Interest Period
therefore, subject to Section 3.2(b), Section 3.9(a), Section 3.9(a), and
Section 3.9(b) hereof.

 

(b)          Default Rate. Upon the occurrence of an Event of Default under this
Agreement or any of the other Loan Documents and thereafter until such Event of
Default is cured (to the satisfaction of Administrative Agent), and after the
Maturity Date or following the acceleration of the maturity of the Loans,
Administrative Agent, at its option, may, if permitted under Applicable Law,
increase the rate of interest on the Principal Balance and any other amounts
then owing by Borrower to Administrative Agent or Lenders to the Default Rate
until paid in full.

 



20 

 

 

(c)          Late Charge. If any payment under this Agreement or any other Loan
Document is not made within five (5) days after such payment is due (except for
any principal payment due on the Maturity Date), and such failure of timely
payment is not caused (in whole or in part) by any wrongful act, wrongful
failure or wrongful delay by Administrative Agent or any Lender, then, in
addition to the payment of the amount so due, Borrower shall pay to
Administrative Agent for the account of Lenders a “late charge” equal to five
percent (5.0%) of the amount of that payment. This late charge may be assessed
without notice, shall be immediately due and payable and shall be in addition to
all other rights and remedies available to Administrative Agent. Borrower agrees
that the damages to be sustained by the Lenders for the detriment caused by any
late payment are extremely difficult and impractical to ascertain, and that the
amount of five cents ($0.05) for each one dollar due is a reasonable estimate of
such damages, does not constitute interest, and is not a penalty.

 

(d)          Number of Interest Periods. N/A

 

(e)          Minimum Amounts for Borrowings. N/A

 

(f)          Computations. Unless otherwise expressly set forth herein, any
accrued interest on any Loan, any fees or any other Obligations due hereunder
shall be computed on the basis of a year of three hundred sixty (360) days and
the actual number of days elapsed.

 

(g)          Initial Interest Period. The Interest Period shall be a one-month
Interest Period.

 

(h)          Continuation. Each LIBOR Rate Loan will automatically, on the last
day of the current Interest Period therefor, continue as a LIBOR Rate Loan with
a one-month Interest Period.

 

(i)          Usury. In no event shall the amount of interest due or payable on
the Loans or other Obligations exceed the maximum rate of interest allowed by
Applicable Law and, if any such payment is paid by Borrower or received by any
Lender, then such excess sum shall be credited as a payment of principal, unless
Borrower shall notify the respective Lender in writing that Borrower elects to
have such excess sum returned to it forthwith. It is the express intent of the
parties hereto that Borrower not pay and the Lenders not receive, directly or
indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by Borrower under Applicable Law. Borrower agrees to the effective
rate of interest provided herein plus any additional rate of interest resulting
from any other charges in the nature of interest paid or to be paid by Borrower
in connection with the Notes or this Agreement.

 



(j)          Agreement Regarding Interest and Charges. The parties hereto hereby
agree and stipulate that the only charge imposed upon Borrower for the use of
money in connection with this Agreement is and shall be the interest
specifically described in Section 3.2(a) and Section 3.3(a). Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, arrangement fees, amendment fees, up-front fees, commitment
fees, facility fees, unused fee, exit fees, closing fees, letter of credit fees,
underwriting fees, default charges, late charges, funding or “breakage” charges,
increased cost charges, reasonable attorneys’ fees and costs actually incurred
at standard hourly rates (without regard to any statutory attorneys' fees
provisions) and reimbursement for costs and expenses paid by Administrative
Agent or any Lender to third parties or for damages incurred by Administrative
Agent or any Lender, or any other similar amounts are charges made to compensate
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. Any use by Borrower of certificates of deposit issued by any Lender or
other accounts maintained with any Lender has been and shall be voluntary on the
part of Borrower. All charges other than charges for the use of money shall be
fully earned and nonrefundable when due.

 



21 

 

 

3.3.         Payments.

 

(a)          Payments of Interest. Commencing January 1, 2016 and on the first
(1st) day of each calendar month thereafter, Borrower shall pay accrued interest
on each Loan in arrears. In addition, upon the payment, prepayment or
Continuation of such Loan, Borrower shall pay accrued interest on the principal
amount so paid, prepaid, or Continued. Interest payable at the Default Rate
shall be payable from time to time on demand, in accordance with the provisions
of Section 3.2(b). Promptly after the determination of any interest rate
provided for herein or any change therein, Administrative Agent shall give
notice thereof to the Lenders to which such interest is payable and to Borrower.
All determinations of an Interest Rate hereunder, made by Administrative Agent
in accordance with the applicable provisions of this Agreement, shall be
conclusive and binding on the Lenders and Borrower for all purposes, absent
manifest error.

 

(b)          Principal Payments. In addition to the interest payments required
to be made pursuant to Section 3.3(a) above, in the event Borrower elects to
extend the Initial Maturity Date pursuant to Section 3.5 below, Borrower shall
make monthly payments of principal, each of which shall equal the principal
portion of the payment for the applicable month that would be due based upon an
amortization of the full committed Loan amount over a period of thirty (30)
years using an assumed interest rate of six percent (6%) per annum. For
clarification, if Borrower exercises the “First Extension Option” as provided in
Section 3.5 below, the monthly principal payments that shall be due during such
extension shall be the first twelve (12) payments from said amortization
schedule and, if Borrower exercises the “Second Extension Option” as provided in
Section 3.5 below, the monthly principal payments that shall be due during such
extension will be the principal portion of the thirteenth (13th) through the
twenty-fourth (24th) payments from said amortization schedule.

 

(c)          Repayment of Loans. Borrower shall repay the entire outstanding
principal amount of, and all accrued but unpaid interest on, the Loans, together
with all other amounts then outstanding under this Agreement on the Maturity
Date (as the same may be extended pursuant to Section 3.5, hereunder).



 

3.4.         Prepayments.

 

(a)          Optional. Subject to Section 3.9(d) and except for any Rate
Management Obligations, if applicable, Borrower may prepay in whole or in part
any Loan at any time without premium or penalty. Borrower shall give
Administrative Agent at least ten (10) days prior written notice of the
prepayment of any Loan. Prepayments shall be accompanied by the payment of all
accrued interest on the amount so prepaid and, in the case of prepayments of
each LIBOR Rate Loan, by the amounts set forth in Section 3.9(a)(i) and Section
3.9(d), if applicable.

 



22 

 

 

(b)          Mandatory. If at any time the aggregate principal amount of all
outstanding Loans, exceeds the amount of the total Commitment in effect at such
time, Borrower shall immediately pay to Administrative Agent for the accounts of
the Lenders the amount of such excess. Such payment shall be applied by
Administrative Agent to pay all amounts of principal outstanding on the Loans.
If Borrower is required to pay any outstanding LIBOR Rate Loans by reason of
this Section 3.4(b) prior to the end of the applicable Interest Period therefor,
Borrower shall pay all amounts due under Section 3.9(d).

 

(c)          Out of Balance Payments. If Administrative Agent deems the Project
to not be In Balance, Borrower shall, within five (5) Business Days after
written request by Administrative Agent, deposit into an account maintained by
Administrative Agent (and hereby pledged to Administrative Agent for the benefit
of the Lenders as additional security for the Loans) an amount equal to the
amount Administrative Agent in its sole discretion determines is required in
order for the Loan to be In Balance; provided that if the Work has been
completed, Borrower shall prepay the Loan by such amount rather than make such
deposit. The sums thus deposited (but not the sums prepaid, if applicable, per
the proviso in the preceding sentence) with Administrative Agent will be
disbursed by Administrative Agent to complete the Work prior to any further
disbursement of Loan proceeds. No interest shall be payable to Borrower on the
amounts so deposited pursuant to this subparagraph.

 

3.5.         Extension of Maturity Date.

 

(a)          First Extension Option. Borrower shall have the option (the “First
Extension Option”) to extend the Initial Maturity Date to the First Extended
Maturity Date upon satisfaction of the following conditions precedent which must
be satisfied prior to the Initial Maturity Date:

 

(i)          Extension Request. Borrower shall deliver written notice of such
request (the “First Extension Request”) to Administrative Agent not later than
the date which is sixty (60) days prior to the Initial Maturity Date;

 

(ii)         Payment of the Extension Fee. Borrower shall pay to Administrative
Agent an extension fee for such extension in the amount of Ninety-Five Thousand
Three Hundred Twenty-Five and No/100 Dollars ($95,325.00);

 

(iii)        No Default. On the date the First Extension Request is submitted
and on the Initial Maturity Date, there shall exist no Unmatured Default or
Event of Default;



 

(iv)        DSCR. As of the date of the First Extension Request, the Project has
achieved a Debt Service Coverage Ratio of not less than 1.15 to 1.0;

 

(v)         Loan to Value. The aggregate Commitment of the Lenders shall not
exceed seventy percent (70%) loan-to-value ratio on an “as-is” basis as
determined by Administrative Agent based upon an appraisal satisfactory to
Administrative Agent, at Borrower’s cost (which appraisal shall be a then
current appraisal, at Borrower’s cost, if required by Administrative Agent);

 



23 

 

 

(vi)        Completion of Project. At the time of the First Extension Request,
(i) the lien-free full completion of the Work and the construction of the
Improvements shall have been completed in a manner acceptable to Administrative
Agent acting in good faith, in accordance with the Loan Documents and the
Construction Schedule, and substantially in accordance with the Plans and
Specifications; and (ii) a final certificate of occupancy with respect to the
Project shall have been issued by the applicable governmental authority. For the
purposes of this provision, the completion of the Work and the construction of
the Improvements shall be deemed to occur only at such time as Administrative
Agent has received the following: (A) a certificate of completion from the
Architect attesting to final completion of the Work, (B) a certificate of
occupancy for the Project, and (C) construction date-down and interim mechanics’
lien endorsements to the Title Policy.

 

(vii)       Compliance Certificate; Financial Statements. Borrower shall have
delivered to Administrative Agent (i) a Compliance Certificate executed by
Borrower which shall be certified by Borrower as fairly and accurately
presenting the information contained therein, (ii) compliance certificates in
such form and content as may be reasonably required by Administrative Agent from
each of the parties that comprise Guarantor as required under the Loan Agreement
to confirm their collective compliance with the liquidity and net worth
covenants in Section 11 of the Guaranty and (iii) current financial statements
regarding Borrower and each Guarantor (dated not earlier than thirty (30) days
prior to the First Extension Request) and all other financial statements and
other information as may be required under the Loan Documents regarding
Borrower, each Guarantor and the Property, and there shall not have occurred, in
the reasonable opinion of Administrative Agent, any Material Adverse Occurrence
or any event or condition which materially adversely affects the financial
condition or operations of the Property or any material adverse change in any
other state of facts submitted to Administrative Agent or any of the Lenders in
connection with the Loan Documents, from that which existed on the date of this
Agreement;

 

(viii)      Costs and Expenses. Whether or not the extension becomes effective,
Borrower shall pay all actual out-of-pocket costs and expenses incurred by
Administrative Agent and the Lenders in connection with the proposed extension
(pre- and post-closing), including, without limitation, appraisal fees,
environmental audit and legal fees; all such costs and expenses incurred up to
the time of Administrative Agent’s written agreement to the extension shall be
due and payable prior to Administrative Agent’s execution of that agreement (or
if the proposed extension does not become effective, then upon demand by
Administrative Agent), and any future failure to pay such amounts shall
constitute an Event of Default under the Loan Documents ;



 

(ix)         Regulatory Requirements. All applicable regulatory requirements,
including appraisal requirements, shall have been satisfied with respect to the
extension; and

 



24 

 

 

(x)          Additional Documents; Searches. Not later than the Initial Maturity
Date, (A) the extension shall have been consented to and documented to
Administrative Agent’s reasonable satisfaction by Borrower, each Guarantor,
Administrative Agent, and all other parties deemed reasonably necessary by
Administrative Agent; (B) Administrative Agent shall have been provided with
such information as Administrative Agent shall reasonably require to confirm
that the parties comprising Guarantor collectively have minimum liquidity of at
least Ten Million and No/100 Dollars ($10,000,000.00) and minimum net worth of
at least Twenty Million and No/100 Dollars ($20,000,000.00); and (C)
Administrative Agent shall have been provided with updated title report and
judgment and lien searches, and appropriate title insurance endorsements shall
have been issued as reasonably required by Administrative Agent.

 

(b)          Second Extension Option. Borrower shall have the option (the
“Second Extension Option”) to extend the first Extended Maturity Date to the
Second Extended Maturity Date upon satisfaction of the following conditions
precedent which must be satisfied prior to the First Extended Maturity Date:

 

(i)          Extension Request. Borrower shall deliver written notice of such
request (the “Second Extension Request”) to Administrative Agent not later than
the date which is sixty (60) days prior to the First Extended Maturity Date;

 

(ii)         Payment of the Extension Fee. Borrower shall pay to Administrative
Agent an extension fee for such extension, in the amount Ninety-Five Thousand
Three Hundred Twenty-Five and No/100 Dollars ($95,325.00);

 

(iii)        No Default. On the date the Second Extension Request is submitted
and on the First Extended Maturity Date, there shall exist no Unmatured Default
or Event of Default;

 

(iv)        DSCR. The Project has achieved (as of the date of the Second
Extension Request) a Debt Service Coverage Ratio of not less than 1.25 to 1.0;

 

(v)         Loan to Value. The aggregate Commitment of the Lenders shall not
exceed seventy percent (70%) loan-to-value ratio on an “as stabilized” basis as
determined by Administrative Agent based upon an appraisal reasonably
satisfactory to Administrative Agent, at Borrower’s cost (which appraisal shall
be a then current appraisal, at Borrower’s cost, if required by Administrative
Agent);

 

(vi)        Compliance Certificate; Financial Statements. Borrower shall have
delivered to Administrative Agent (i) a Compliance Certificate executed by
Borrower which shall be certified by Borrower as fairly and accurately
presenting the information contained therein, (ii) compliance certificates in
such form and content as may be reasonably required by Administrative Agent from
each of the parties that comprise Guarantor as required under the Loan Agreement
to confirm their collective compliance with the liquidity and net worth
covenants in Section 11 of the Guaranty and (iii) current financial statements
regarding Borrower and each Guarantor (dated not earlier than thirty (30) days
prior to the Second Extension Request) and all other financial statements and
other information as may be required under the Loan Documents regarding
Borrower, each Guarantor and the Property, and there shall not have occurred, in
the reasonable opinion of Administrative Agent, any Material Adverse Occurrence
or any event or condition which materially adversely affects the financial
condition or operations of the Property or any material adverse change in any
other state of facts submitted to Administrative Agent or any of the Lenders in
connection with the Loan Documents, from that which existed on the date of this
Agreement;

 



25 

 

 

(vii)       Costs and Expenses. Whether or not the extension becomes effective,
Borrower shall pay all actual out-of-pocket costs and expenses incurred by
Administrative Agent and the Lenders in connection with the proposed extension
(pre- and post-closing), including, without limitation, appraisal fees,
environmental audit and legal fees; all such costs and expenses incurred up to
the time of Administrative Agent’s written agreement to the extension shall be
due and payable prior to Administrative Agent’s execution of that agreement (or
if the proposed extension does not become effective, then upon demand by
Administrative Agent), and any future failure to pay such amounts shall
constitute an Event of Default under the Loan Documents ;

 

(viii)      Regulatory Requirements. All applicable regulatory requirements,
including appraisal requirements, shall have been satisfied with respect to the
extension; and

 

(ix)         Additional Documents; Searches. Not later than the First Extended
Maturity Date, (A) the extension shall have been consented to and documented to
Administrative Agent’s reasonable satisfaction by Borrower, each Guarantor,
Administrative Agent, and all other parties deemed reasonably necessary by
Administrative Agent; (B) Administrative Agent shall have been provided with
such information as Administrative Agent shall reasonably require to confirm
that the parties comprising Guarantor collectively have minimum liquidity of at
least Ten Million and No/100 Dollars ($10,000,000.00) and minimum net worth of
at least Twenty Million and No/100 Dollars ($20,000,000.00); and (C)
Administrative Agent shall have been provided with an updated title report and
judgment and lien searches, and appropriate title insurance endorsements shall
have been issued as reasonably required by Administrative Agent.

 

(x)          First Extension. Borrower shall have extended the Initial Maturity
Date to the First Extended Maturity Date in accordance with the terms and
provisions of Section 3.5(a) above.

 



26 

 

 

3.6.         Payments, Fees and Other General Provisions.



 

(a)          Payments by Borrower. Except to the extent otherwise provided
herein, all payments of principal, interest and other amounts to be made by
Borrower under this Agreement or any other Loan Document shall be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to Administrative Agent at its Principal Office, not later than
2:00 p.m. on the date on which such payment shall become due (each such payment
made after such time on such due date to be deemed to have been made on the next
succeeding Business Day). Subject to Section 3.6(b) and Section 3.6(d),
Administrative Agent on behalf of the Lenders, may (but shall not be obligated
to) debit the amount of any such payment which is not made by such time from any
special or general deposit account of Borrower with Administrative Agent.
Borrower shall, at the time of making each payment under this Agreement or any
Note, specify to Administrative Agent the amounts payable by Borrower hereunder
to which such payment is to be applied. Each payment received by Administrative
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender as provided by separate wiring instructions from such Lender no
later than one (1) Business Day after receipt. If Administrative Agent fails to
pay such amount to a Lender as provided in the previous sentence, Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall be payable for the period of such
extension. If a court of competent jurisdiction shall adjudge that any amount
received and distributed by Administrative Agent is to be repaid, each Person to
whom any such distribution shall have been made shall either repay to
Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.

 

(b)          Pro Rata Treatment. Except to the extent otherwise provided herein:
(i) each borrowing from the Lenders under Section 3.1 shall be made from the
Lenders, (ii) each payment of the fees under Section 3.1(e) shall be made for
the account of the Lenders, pro rata according to the amounts of their
respective Commitments; (iii) each payment or prepayment of principal of Loans
by Borrower shall be made for the account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Loans held by them, provided
that if immediately prior to giving effect to any such payment in respect of any
Loans the outstanding principal amount of the Loans shall not be held by the
Lenders pro rata in accordance with their respective Commitments in effect at
the time such Loans were made, then such payment shall be applied to the Loans
in such manner as shall result, as nearly as is practicable, in the outstanding
principal amount of the Loans being held by the Lenders pro rata in accordance
with their respective Commitments; (iv) each payment of interest on Loans by
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amount of interest on such Loans then due and payable to the respective
Lenders; (v) the making and Continuation of Loans of a particular Type (other
than Conversions provided for by Section 3.9(f)) shall be made pro rata among
the Lenders according to the amounts of their respective Commitments (in the
case of making of Loans) or their respective Loans (in the case of Continuations
of Loans) and the then current Interest Period for each Lender’s portion of each
Loan of such Type shall be coterminous; and (vi) the Lenders’ participation in,
and payment obligations in respect of, Loans under Section 3.1, shall be in
accordance with their respective Commitments. All payments of principal,
interest, fees and other amounts in respect of the Loans shall be for the
account of the Lenders.

 

27 

 

  

(c)          Advances by Administrative Agent. Unless Administrative Agent shall
have been notified by any Lender prior to the specified date of borrowing that
such Lender does not intend to make available to Administrative Agent the Loan
to be made by such Lender on such date, Administrative Agent may assume that
such Lender will make the proceeds of such Loan available to Administrative
Agent on the date of the requested borrowing and Administrative Agent may (but
shall not be obligated to), in reliance upon such assumption, make available to
Borrower the amount of such Loan to be provided by such Lender and such Lender
shall be liable to Administrative Agent for the amount of such advance.
Notwithstanding the preceding sentence, if Administrative Agent elects to make
available to Borrower the amount of such Loan to be provided by such Lender
before Administrative Agent has received the funds to be provided by such
Lender, Administrative Agent agrees not to do so without Borrower’s consent. If,
with Borrower’s consent, Administrative Agent makes available to Borrower the
amount of such Loan to be provided by such Lender before Administrative Agent
has received the funds to be provided by such Lender and then such Lender does
not pay such corresponding amount upon Administrative Agent’s demand therefor,
Administrative Agent will promptly notify Borrower, and Borrower shall promptly
pay such corresponding amount to Administrative Agent. Administrative Agent
shall also be entitled to recover from the Lender or Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by Administrative Agent to Borrower
to the date such corresponding amount is recovered by Administrative Agent at a
per annum rate equal to (i) from Borrower at the applicable rate for such Loan
as provided in Section 3.2 or (ii) from a Lender at the Federal Funds Rate.
Subject to the terms of this Agreement, Borrower does not waive any claim that
it may have against a Defaulting Lender. For clarification, the requirement in
this Section 3.6(c) for Borrower’s consent in no way affects, reduces or impairs
a Lender’s liability to Administrative Agent if, as permitted by this Section
3.6(c), Administrative Agent makes available to Borrower the amount of a Loan to
be provided by such Lender even if Administrative Agent does so without
Borrower’s consent.

 

(d)          Sharing of Payments, Etc. If a Lender shall obtain payment of any
principal of, or interest on, any Loan made by it to Borrower under this
Agreement, or shall obtain payment on any other Obligation owing by Borrower
through the exercise of any right of set-off, banker’s lien or counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by Borrower to a Lender not in accordance with the terms
of this Agreement and such payment should be distributed to some or all of the
Lenders pro rata in accordance with Section 3.6, such Lender shall promptly
purchase from the other applicable Lenders participations in (or, if and to the
extent specified by such Lender, direct interests in) the Loans made by such
other Lenders or other Obligations owed to such other Lenders in such amounts,
and make such other adjustments from time to time as shall be equitable, to the
end that all the applicable Lenders shall share the benefit of such payment (net
of any reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.6. To such end,
all the applicable Lenders shall make appropriate adjustments among themselves
(by the resale of participations sold or otherwise) if such payment is rescinded
or must otherwise be restored. Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loans or other Obligations owed to
such other Lenders may exercise all rights of set-off, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans in the amount of such participation.
Nothing contained herein shall require any Lender to exercise any such right or
shall affect the right of any Lender to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of Borrower.

 

(e)          Several Obligations. No Lender shall be responsible for the failure
of any other Lender to make a Loan or to perform any other obligation to be made
or performed by such other Lender hereunder, and the failure of any Lender to
make a Loan or to perform any other obligation to be made or performed by it
hereunder shall not relieve the obligation of any other Lender to make any Loan
or to perform any other obligation to be made or performed by such other Lender.

 



28 

 

 

3.7.         Defaulting Lenders.

 

(a)          Generally. If for any reason any Lender (a “Defaulting Lender”)
shall fail or refuse to perform any of its obligations under this Agreement or
any other Loan Document to which it is a party within the time period specified
for performance of such obligation or, if no time period is specified, if such
failure or refusal continues for a period of two (2) Business Days after notice
from Administrative Agent, then, in addition to the rights and remedies that may
be available to Administrative Agent, Borrower or Lenders under this Agreement
or Applicable Law, such Defaulting Lender’s right to participate in the
administration of the Loans, this Agreement and the other Loan Documents,
including without limitation, any right to vote in respect of, to consent to or
to direct any action or inaction of Administrative Agent or to be taken into
account in the calculation of all of the Lenders or the Requisite Lenders, shall
be suspended during the pendency of such failure or refusal. If a Lender is a
Defaulting Lender because it has failed to make timely payment to Administrative
Agent of any amount required to be paid to Administrative Agent hereunder, in
addition to the other rights and remedies which Administrative Agent, Borrower
or Lenders may have under the immediately preceding provisions or otherwise,
Administrative Agent shall be entitled (i) to collect interest from such
Defaulting Lender on such delinquent payment for the period from the date on
which the payment was due until the date on which the payment is made at the
Federal Funds Rate, (ii) to withhold or setoff and to apply in satisfaction of
the defaulted payment and any related interest, any amounts otherwise payable to
such Defaulting Lender under this Agreement or any other Loan Document, and
(iii) to bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
Any amounts received by Administrative Agent in respect of a Defaulting Lender’s
Loans shall not be paid to such Defaulting Lender and shall be held uninvested
by Administrative Agent and either applied against the purchase price of such
Loans under Section 3.7(b) or paid to such Defaulting Lender upon the Defaulting
Lender’s curing of its default.

 

 



29 

 

 

(b)          Purchase or Cancellation of Defaulting Lender’s Commitment.
Promptly after any Lender becomes a Defaulting Lender, Administrative Agent
shall deliver notice (“Default Notice”) of same to the other Lenders and
Borrower. Any Lender who is not a Defaulting Lender shall have the right, but
not the obligation, in its sole discretion, to acquire all of a Defaulting
Lender’s Commitment as set forth in this Section 3.7(b). Any Lender desiring to
exercise such right shall give written notice (“Purchase Notice”) thereof to
Administrative Agent, such Defaulting Lender, the other Lenders and Borrower no
sooner than two (2) Business Days and not later than fifteen (15) Business Days
after Lenders receive the Default Notice and Defaulting Lender shall have an
additional two (2) Business Days after receipt of the Purchase Notice to cure
its default prior to Lender exercising such purchase right. If more than one
Lender exercises such right resulting in greater funds than are necessary, the
amount funded by each such Lender shall be reduced if necessary such that each
purchasing Lender’s amount funded is in proportion to the Commitments of the
other Lenders exercising such right (calculated without regard to the
Commitments of the Defaulting Lender and any other Lender who has not elected to
fund). If after such fifteenth (15th) Business Day, the Lenders have not elected
to purchase all of the Commitment of such Defaulting Lender and Defaulting
Lender has not cured its default, then Borrower may, by giving written notice
thereof to Administrative Agent, such Defaulting Lender and the other Lenders,
either (i) demand that such Defaulting Lender assign its Commitment to an
Eligible Assignee approved by Administrative Agent (such approval not to be
unreasonably withheld or delayed) subject to and in accordance with the
provisions of Section 10.11(c) for the purchase price provided for below or (ii)
terminate the Commitment of such Defaulting Lender, whereupon such Defaulting
Lender shall no longer be a party hereto or have any rights or obligations
hereunder or under any of the other Loan Documents (except as expressly provided
in this Section 3.7(b)) provided that Defaulting Lender shall have an additional
two (2) Business Days after receipt of such termination notice from Borrower to
cure its default. Administrative Agent shall provide commercially reasonable
assistance to Borrower in finding an Eligible Assignee, but Administrative Agent
shall not be in default hereunder or have any liability to Borrower or otherwise
if an Eligible Assignee is not located, and neither Administrative Agent nor any
Lender shall have any obligation whatsoever to fund any portion of the
terminated commitment. Upon any such purchase or assignment, the Defaulting
Lender’s interest in the Loans and its rights hereunder (but not its liability
in respect thereof or under the Loan Documents or this Agreement to the extent
the same relate to the period prior to the effective date of the purchase) shall
terminate on the date of purchase, and the Defaulting Lender shall promptly
execute all documents reasonably requested to surrender and transfer such
interest to the purchaser or assignee thereof, including an appropriate
Assignment and Acceptance Agreement and, notwithstanding Section 10.11(c), shall
pay to Administrative Agent an assignment fee in the amount of Three Thousand
Five Hundred Dollars ($3,500.00). The purchase price for the Commitment of a
Defaulting Lender shall be equal to the amount of the Principal Balance of the
Loans outstanding and owed by Borrower to the Defaulting Lender. Prior to
payment of such purchase price to a Defaulting Lender, Administrative Agent
shall (i) be entitled to retain any amount from the purchase price that is due
Administrative Agent from such Defaulting Lender hereunder and (ii) apply
against such purchase price (as a credit to the purchaser) any amounts retained
by Administrative Agent that Administrative Agent shall pay to such Defaulting
Lender upon the closing of the purchase. The Defaulting Lender shall be entitled
to receive amounts owed to it by Borrower under the Loan Documents which accrued
prior to the date of the default by the Defaulting Lender, to the extent the
same are received by Administrative Agent from or on behalf of Borrower. There
shall be no recourse against any Lender or Administrative Agent for the payment
of such sums except to the extent of the receipt of payments from any other
party or in respect of the Loans.

 

3.8.         Taxes.

 

(a)          Taxes Generally. All payments by Borrower of principal of, and
interest on, the Loans shall be made free and clear of and without deduction for
any present or future excise, stamp or other taxes, fees, duties, levies,
imposts, charges, deductions, withholdings or other charges of any nature
whatsoever imposed by any taxing authority, but excluding (x) franchise taxes,
and (y) any taxes imposed on or measured by any Lender’s assets, net income,
receipts or branch profits (such non-excluded items being collectively called
“Taxes”). If any withholding or deduction from any payment to be made by
Borrower hereunder is required in respect of any Taxes pursuant to any
Applicable Law, then Borrower will:

 



30 

 

 

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

 

(ii) promptly forward to Administrative Agent an official receipt or other
documentation satisfactory to Administrative Agent evidencing such payment to
such Governmental Authority, upon receipt of request therefor; and

 

(iii) pay to Administrative Agent for its account or the account of the
applicable Lender, as the case may be, such additional amount or amounts as is
necessary to ensure that the net amount actually received by Administrative
Agent or such Lender will equal the full amount that Administrative Agent or
such Lender would have received had no such withholding or deduction been
required.

 

(b)          Tax Indemnification. If Borrower fails to pay any Taxes when due to
the appropriate Governmental Authority or fails to remit to Administrative
Agent, for its account or the account of the respective Lender, as the case may
be, the required receipts or other required documentary evidence, Borrower shall
indemnify Administrative Agent and the Lenders for any incremental Taxes,
interest or penalties that may become payable by Administrative Agent or any
Lender as a result of any such failure. For purposes of this Section 3.8(b), a
distribution hereunder by Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by Borrower.

 

(c)          Tax Forms. Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction outside the United States of America
becomes a party hereto, such Person shall deliver to Borrower and Administrative
Agent (but only so long as such Lender or Participant is or remains lawfully
able to do so) such certificates, documents or other evidence, as required by
the Internal Revenue Code or Treasury Regulations issued pursuant thereto,
properly completed, currently effective and duly executed by such Lender or
Participant indicating whether payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax or (ii) not
subject to United States Federal withholding tax under the Internal Revenue Code
because such payment is either effectively connected with the conduct by such
Lender or Participant of a trade or business in the United States or totally
exempt from United States Federal withholding tax by reason of the application
of the provisions of a treaty to which the United States is a party or such
Lender is otherwise wholly exempt; provided that nothing herein (including,
without limitation, the failure or inability to provide any of such
certificates, documents or other evidence) shall relieve Borrower of its
obligations under this Section 3.8. In addition, any such Lender or Participant
shall deliver to Borrower and Administrative Agent (but only so long as such
Lender or Participant is or remains lawfully able to do so) further copies of
any such certificate, document or other evidence on or before the date that any
such certificate, document or other evidence expires or becomes obsolete.

 

31 

 

 

3.9.         Yield Protection, etc.

 

(a)          Additional Costs; Capital Adequacy.

 

(i)          Additional Costs. Borrower shall promptly pay to Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may reasonably and in good faith determine to be necessary to reimburse such
Lender for any costs incurred by such Lender that are not reasonably
attributable to any act or failure on the part of Administrative Agent or any
Lender and that it reasonably and in good faith determines are attributable to
its making or maintaining of any LIBOR Rate Loans or its obligation to make any
LIBOR Rate Loans hereunder, any reduction in any amount receivable by such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such Loans or such obligation or the maintenance by such Lender of capital in
respect of its Loans or its Commitment (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), resulting from
any Regulatory Change that: (i) materially changes the basis of taxation of any
amounts payable to such Lender under this Agreement or any of the other Loan
Documents in respect of any of such Loans or its Commitment (other than taxes
which are excluded from the definition of Taxes pursuant to the first sentence
of Section 3.8(a)); or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other reserve requirement to the extent utilized in
the determination of the Adjusted LIBOR Rate for such Loan) relating to-any
extensions of credit or other assets of, or any deposits with or other
liabilities of, such Lender, or any commitment of such Lender (including,
without limitation, the Commitments of such Lender hereunder); or (iii) has or
would have the effect of reducing the rate of return on capital of such Lender
to a level below that which such Lender could have achieved but for such
Regulatory Change (taking into consideration such Lender’s policies with respect
to capital adequacy).

 

(ii)         Lender’s Suspension of LIBOR Rate Loans. Without limiting the
effect of the provisions of Section 3.8(a), if, by reason of any Regulatory
Change, any Lender either (i) incurs Additional Costs based on or measured by
the excess above a specified level of the amount of a category of deposits or
other liabilities of such Lender that includes deposits by reference to which
the interest rate on LIBOR Rate Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Rate Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to Borrower (with a copy to Administrative
Agent), the obligation of such Lender to make or Continue LIBOR Rate Loans
hereunder shall be suspended until such Regulatory Change ceases to be in effect
(in which case the provisions of Section 3.9(f) shall apply).

 

(iii)        Notification and Determination of Additional Costs. Each of
Administrative Agent and each Lender agrees to notify Borrower of any event
occurring after the date of this Agreement entitling Administrative Agent or
such Lender to reimbursements under any of the preceding subsections of this
Section 3.9(a) as promptly as practicable; provided, however, the failure of
Administrative Agent or any Lender to give such notice shall not release
Borrower from any of its obligations hereunder; provided, however, that
notwithstanding the foregoing provisions of this Section 3.9(a)(iii),
Administrative Agent or a Lender, as the case may be, shall not be entitled to
reimbursement for any such amount relating to any period ending more than six
(6) months prior to the date that Administrative Agent or such Lender, as
applicable, first notifies Borrower in writing thereof. Administrative Agent and
or such Lender agrees to furnish to Borrower a certificate setting forth the
basis and amount of each request by Administrative Agent or such Lender for
reimbursement under this Section 3.9(a)(iii). Absent manifest error,
determinations by Administrative Agent or any Lender of the effect of any
Regulatory Change shall be conclusive, provided that such determinations are
made on a reasonable basis and in good faith.

 



32 

 

 

(b)          Suspension of LIBOR Rate Loans. Anything herein to the contrary
notwithstanding, if, on or prior to the determination of any Adjusted LIBOR Rate
for any Interest Period:

 

(i)          Administrative Agent reasonably determines (which determination
shall be conclusive) that by reason of circumstances affecting the relevant
market, adequate and reasonable means do not exist for ascertaining the Adjusted
LIBOR Rate for such Interest Period, or

 

(ii)         Administrative Agent reasonably determines (which determination
shall be conclusive) that the Adjusted LIBOR Rate as determined by
Administrative Agent will not adequately and fairly reflect the cost to the
Lenders of making or maintaining LIBOR Rate Loans for such Interest Period;

 

then Administrative Agent shall give Borrower and each Lender prompt notice
thereof and, so long as such condition remains in effect, the Lenders shall be
under no obligation to, and shall not, make additional LIBOR Rate Loans or
Continue LIBOR Rate Loans and Borrower shall, on the last day of each current
Interest Period for each outstanding LIBOR Rate Loan, either repay such Loan or
Convert such Loan into a Base Rate Loan.

 

(c)          Illegality. Notwithstanding any other provision of this Agreement,
if it becomes unlawful for any Lender to honor its obligation to make or
maintain LIBOR Rate Loans hereunder, then such Lender shall promptly notify
Borrower thereof (with a copy to Administrative Agent) and such Lender’s
obligation to make or Continue Loans of any other Type into, LIBOR Rate Loans
shall be suspended until such time as such Lender may again make and maintain
LIBOR Rate Loans (in which case the provisions of Section 3.9(f) shall be
applicable).

 

(d)          Compensation. Borrower shall pay to Administrative Agent for the
account of each Lender, upon the request of such Lender through Administrative
Agent, such amount or amounts as shall be sufficient (in the reasonable opinion
of such Lender) to reimburse it for any loss, cost or expense, that is not
reasonably attributable to any act or failure on the part of Administrative
Agent or any Lender, that such Lender has incurred and reasonably and in good
faith determines is attributable to:

 



(i)          any payment or prepayment (whether mandatory or optional) of a
LIBOR Rate Loan, or Conversion of a LIBOR Rate Loan, made by such Lender for any
reason (including, without limitation, acceleration) on a date other than the
last day of the Interest Period for such Loan; or

 



33 

 

 

(ii)         any failure by Borrower for any reason, not reasonably attributable
to any act or failure on the part of Administrative Agent or any Lender
(including, without limitation, the failure of any of the applicable conditions
precedent specified in Section 5.1 to be satisfied), to borrow a LIBOR Rate Loan
from such Lender on the date for such borrowing, or Continue a LIBOR Rate Loan
on the requested date of such Continuation.

 

Upon Borrower’s request, any Lender requesting reimbursement under this Section
3.9(d) shall provide Borrower with a statement setting forth the basis for
requesting such reimbursement and the method for determining the amount thereof
along with written evidence in support thereof. Each Lender may use any
reasonable averaging and attribution methods generally applied by such Lender,
and absent manifest error, determinations by any Lender in any such statement
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.

 

(e)          Affected Lenders. If (i) a Lender requests reimbursement pursuant
to Section 3.8 or Section 3.9(a), and the Requisite Lenders are not also doing
the same, or (ii) the obligation of any Lender to make LIBOR Rate Loans or to
Continue LIBOR Rate Loans shall be suspended pursuant to Section 3.9(a)(ii) or
Section 3.9(c), but the obligation of the Requisite Lenders shall not have been
suspended under such Sections, then, so long as there does not then exist any
Unmatured Default or Event of Default, Borrower, within thirty (30) days of such
request for reimbursement or suspension, as applicable, may either (x) demand
that each Lender consent to the assignment of the Loans of such Lender (the
“Affected Lender”) to an Eligible Assignee, and upon such demand the Affected
Lender shall promptly, assign its Commitments to an Eligible Assignee subject to
and in accordance with the provisions of Section 10.11(c)10.11(b) for a purchase
price equal to the aggregate principal balance of Loans then owing to the
Affected Lender plus any accrued but unpaid interest thereon and accrued but
unpaid fees owing to the Affected Lender, or (y) pay to the Affected Lender the
aggregate principal balance of Loans then owing to the Affected Lender plus any
accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender, whereupon the Affected Lender shall no longer be a party hereto
or have any rights or obligations hereunder or under any of the other Loan
Documents. Each of Administrative Agent and the Affected Lender shall reasonably
cooperate in effectuating the replacement of such Affected Lender under this
Section 3.9(e) but at no time shall Administrative Agent, such Affected Lender
nor any other Lender be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by
Borrower of its rights under this Section 3.9(e)3.9(e) shall be at Borrower’s
sole cost and expense and at no cost or expense to Administrative Agent, the
Affected Lender or any of the other Lenders. The terms of this Section 3.9(e)
shall not in any way limit Borrower’s obligation to pay to any Affected Lender
reimbursement owing to such Affected Lender pursuant to Section 3.8,
Section 3.9(a) or Section 3.9(d).

 

(f)          Treatment of Affected Loans. If the obligation of any Lender to
make LIBOR Rate Loans or to Continue LIBOR Rate Loans shall be suspended
pursuant to Section 3.9(a)(ii), Section 3.9(b) or Section 3.9(b), then such
Lender’s LIBOR Rate Loans shall be automatically Converted into Base Rate Loans
on the last day(s) of the then current Interest Period(s) for LIBOR Rate Loans
(or, in the case of a Conversion required by Section 3.9(a)(ii) or Section
3.9(b), on such earlier date as such Lender may specify to Borrower with a copy
to Administrative Agent) and, unless and until such Lender gives notice as
provided below that the circumstances specified in Section 3.9(a) or
Section 3.9(b) that gave rise to such Conversion no longer exist:

 



34 

 

 

(i)          to the extent that such Lender’s LIBOR Rate Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Rate Loans shall be applied instead to its Base
Rate Loans; and

 

(ii)         all Loans that would otherwise be made or Continued by such Lender
as LIBOR Rate Loans shall be made or Continued instead as Base Rate Loans.

 

If such Lender gives notice to Borrower (with a copy to Administrative Agent)
that the circumstances specified in Section 3.9(a) or Section 3.9(b) that gave
rise to the Conversion of such Lender’s LIBOR Rate Loans pursuant to this
Section 3.9(f) no longer exist (which such Lender agrees to do promptly upon
such circumstances ceasing to exist) at a time when LIBOR Rate Loans made by
other Lenders are outstanding, then such Lender’s Loans that are Base Rate Loans
shall be automatically Converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding LIBOR Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding LIBOR Rate Loans and by such Lender are held pro rata (as to principal
amounts, Types and Interest Periods) in accordance with their respective
Commitments.

 

(g)          Change of Lending Office. Each Lender agrees that it shall
designate an alternate Lending Office with respect to any of its Loans affected
by the matters or circumstances described in Section 3.8, Section 3.9(a) or
Section 3.9(c) to reduce the liability of Borrower or avoid the results provided
thereunder, so long as such designation is not materially disadvantageous to
such Lender as determined by such Lender in its sole but reasonable discretion,
except that such Lender shall have no obligation to designate a Lending Office
located in the United States of America.

 

(h)          Assumptions Concerning Funding of LIBOR Rate Loans. Calculation of
all amounts payable to a Lender under this Section 3 shall be made as though
such Lender had actually funded LIBOR Rate Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Rate Loans in an amount equal to the amount of the LIBOR Rate Loans and
having a maturity comparable to the relevant Interest Period; provided, however,
that each Lender may fund each of its LIBOR Rate Loans in any manner it sees fit
(so long as such manner is in accordance with Applicable Law and this Agreement)
and the foregoing assumption shall be used only for calculation of amounts
payable under this Section 3.

 

SECTION 4.
CONDITIONS TO LOAN OPENING DATE

 

Prior to the Loan Opening Date, Borrower shall execute and/or deliver to
Administrative Agent the following documents and other items required to be
executed and/or delivered by Borrower, and shall cause to be executed and/or
delivered to Administrative Agent the following documents and other items
required to be executed and/or delivered by others, all of which documents and
other items shall contain such provisions as shall be required to conform to
this Agreement and otherwise shall be satisfactory in form and substance to
Administrative Agent:

 



35 

 

 

4.1.          The Loan Documents. The Loan Documents.

 

4.2.          Survey. A plat of survey (“Survey”) of the Real Property made by a
land surveyor licensed in the State, showing:

 

(a)          the proposed location of all foundations, driveways, parking areas,
number of parking spaces, fences and other improvements on the Land including
the Project;

 

(b)          the location (and recording numbers, to the extent recorded) of all
visible or recorded easements (including appurtenant easements), water courses,
drains, sewers, public and private roads (including the names and widths thereof
and recording numbers for the dedications thereof), other rights of way, and
curb cuts, if any, within, adjacent to or serving the Real Property or to which
the Real Property is subject, and the proposed location of any such easements to
be granted; that the same are, and after construction of the Project and
granting of easements will be, unobstructed; and that all portions of the
Project will have access to dedicated public roads;

 

(c)          the location of the servient estate of any easements, if the Land
is the dominant estate thereunder;

 

(d)          the common street address of the Real Property and the dimensions,
boundaries and acreage or square footage of the Land;

 

(e)          that there are no encroachments onto the Land from improvements
located on adjoining property;

 

(f)          the location and course of all utility lines;

 

(g)          if the Real Property comprises more than one parcel, interior lines
and other data sufficient to insure contiguity; and

 

(h)          such additional information which may be required by Administrative
Agent or the Title Company.

 

The Survey shall be made in accordance with (i) the 2011 survey standards of the
American Land Title Association and American Congress on Surveying and Mapping
including items 1, 2, 3, 4, 6(b), 7(a) and (b), 8, 9, 11(a) and (b), of Table A
thereof and (ii) the laws of the State. To the extent that there is any conflict
or inconsistency among the Survey standards described above, the more
restrictive standard shall apply. The Survey shall be dated not more than sixty
(60) days prior to the date of this Agreement, and shall bear a proper
certificate by the surveyor, which certificate shall recite compliance with the
laws and standards enumerated above, shall include the legal description of the
Land and shall run in favor of Borrower, Administrative Agent on behalf of the
Lenders, and the Title Company.





 

4.3.          Insurance. The certificates of insurance and the policies of
insurance as provided in Exhibit G of this Agreement.

 

4.4.          Title Policy. An ALTA 2006 Loan Policy of Title Insurance (the
“Title Policy”) issued by the Title Company in the full amount of the Notes
insuring that the Mortgage will be a first priority lien upon the fee simple
title to the Real Property to the extent of advances of the Loan made by Lenders
from time to time under this Agreement, subject to no liens, claims, exceptions
or encumbrances except the Permitted Exceptions and containing the following
endorsements:

 



36 

 

 

(a)          Modified ALTA Broad Form 3.1-06 Zoning Endorsement (in the form
modified for construction loans), including coverage for parking and for loading
docks and bays and deleting the marketability limitation, based upon the
completion of the Project in accordance with the Plans and Specifications;

 

(b)          Modified Comprehensive Endorsement (Endorsement 9.3-06) (in form
modified for construction loans);

 

(c)          Access Endorsement (ALTA Endorsement 17-06);

 

(d)          Survey Endorsement;

 

(e)          Tax Parcel Endorsement (ALTA Endorsement 18-06 or 18.1-06 as
applicable);

 

(f)          Contiguity Endorsement, if applicable (ALTA Endorsement 19-06);

 

(g)          Utility Facilities Endorsement;

 

(h)          Usury Endorsement;

 

(i)          Full mechanics lien coverage;

 

(j)          First Loss Endorsement;

 

(k)          Pending Disbursement (Future Advance) Endorsement (ALTA Endorsement
14-06); and

 

(l)          Such additional endorsements as may be reasonably required by
Administrative Agent based upon its review of the Title Policy and Survey.

 

4.5.          Title Documents. Copies of such documents, if any, as Borrower has
provided the Title Company in connection with the issuance and underwriting of
the Title Policy.

 

4.6.          Recorded Documents. Copies of all recorded documents described in
the Title Policy.

 

4.7.          Searches. Current Uniform Commercial Code, federal and state tax
lien and judgment searches, pending suit and litigation searches and bankruptcy
court filings searches covering Borrower and Guarantors and disclosing no
matters objectionable to Administrative Agent.

 

4.8.          Opinions. Opinion letters from legal counsel for Borrower and
Guarantors (which counsel must be reasonably approved by Administrative Agent
with respect to the issuance of such opinion), opining to the authority of said
parties to execute, deliver and perform their respective obligations under the
Loan Documents, to the validity and binding effect and enforceability of the
Loan Documents and to such other matters as Administrative Agent and its counsel
shall reasonably require.

 



37 

 

 

4.9.          Geotechnical Reports. A soil test report prepared by a licensed
soil engineer reasonably approved by Administrative Agent and otherwise
reasonably satisfactory in all respects to Administrative Agent containing,
among other things, boring logs and the locations of all borings and confirming
that no condition exists with respect to the Land which would cause subsidence
of any portion of the Land and showing that no state of facts exists which would
adversely affect the completion of the Work in accordance with the Plans and
Specifications or would require any costs with respect thereto not otherwise
provided for in the Budget.

 

4.10.         Flood Hazards. Evidence that (a) no portion of the Real Property
is located in an area designated by the Secretary of Housing and Urban
Development as having special flood hazards, or if any portion of the Real
Property is so located, evidence that flood insurance is in effect; and (b) no
portion of the Real Property is located in a federally, state or locally
designated wetland or other type of government protected area.

 

4.11.         Organizational Documents. Certified copies of (a) Borrower’s, each
Guarantor’s and each Signing Entity (if applicable) certificate of formation or
articles of organization, including all amendments thereto; (b) the limited
liability company agreement of Borrower, each Guarantor and each Signing Entity
(if applicable), including all amendments thereto; and (c) such documents as
Administrative Agent deems reasonably appropriate evidencing the authority of
Borrower, Guarantor and each Signing Entity (if applicable) to borrow the
proceeds of the Loan and execute and deliver this Agreement and the other Loan
Documents.

 

4.12.         Environmental Report. Evidence that the environmental condition of
the Property is, and the environmental condition of the Land upon completion
will be satisfactory to Administrative Agent. Such evidence shall include, but
shall not be limited to, a Phase I Environmental Audit certified to Borrower and
Administrative Agent, for the benefit of the Lenders, setting forth an asbestos
evaluation and other environmental investigations of the Property and the areas
surrounding the Property and information regarding the Property’s acceptance
into the Georgia Brownfields program and any “no further action” letters issued
with respect to the Property. Such testing and investigation shall be performed
by an environmental professional reasonably acceptable to Administrative Agent
in a manner satisfactory to Administrative Agent.

 

4.13.         No Material Adverse Occurrences. Evidence that, as of the date of
the Loan Opening, there has been no Material Adverse Occurrence and there has
been no material adverse change in the financial or other projections for the
Project, the physical condition of the Property since the date of the most
recent financial statements or projections delivered to Administrative Agent or
the most recent inspections of the condition of the Property made by the
Consultant, as the case may be.

 

4.14.         Appraisal. An MAI appraisal satisfactory to Administrative Agent
prepared in accordance with the requirements of FIRREA by a licensed or
certified appraiser acceptable to Administrative Agent showing an appraised
value of the Property sufficient to satisfy a seventy percent (70%)
loan-to-value ratio on an “as stabilized” basis of the Property.

 



38 

 

 

4.15.         Leases. A certified copy of a form Lease for the Property in form
and substance reasonably acceptable to Administrative Agent.

 

4.16.         Budget. The Budget, including a proposed monthly draw schedule.

 

4.17.         Guarantor Financial Statements. Personal financial statements of
each Guarantor on Administrative Agent’s standard form or another form
acceptable to Administrative Agent that shall include a detailed real estate
schedule, cash flow statement and a schedule of contingent liabilities,
certified by the applicable Guarantor as fairly and accurately presenting the
information contained therein.

 

4.18.         Required Equity. Borrower has demonstrated that it has or has
already invested in the Project all funds reasonably necessary to satisfy the
Equity Requirements.

 

4.19.         Rate Management Agreement. If applicable, a fully executed copy of
a Rate Management Agreement which contains terms and is in a form which is
satisfactory to Administrative Agent.

 

4.20.         Commitment. Evidence that in no event shall the maximum aggregate
Commitment of the Lenders exceed the lesser of (i) Thirty Eight Million One
Hundred Thirty Thousand and No/100 Dollars ($38,130,000.00); (ii) a seventy
percent (70%) loan-to-value ratio on an “as stabilized” basis based upon an
appraisal satisfactory to Administrative Agent; or (iii) a seventy-five percent
(75%) loan-to-cost ratio based upon the Project Costs set forth in the Budget.

 

4.21.         Construction Schedule. The Construction Schedule.

 

4.22.         Intentionally deleted.

 

4.23.         Material Subcontracts. At Administrative Agent’s request, copies
of all Material Subcontracts.

 

4.24.         Utilities. Reasonable evidence that all major utility services for
the Project are available at the Real Property.

 

4.25.         Property Management Contract. A copy of the Property Management
Contract for the Property.

 

4.26.         Intentionally Omitted.

 



4.27.         Plans and Specifications. Copies of the Plans and Specifications,
which have been approved by Borrower and Administrative Agent and approved and
stamped by the appropriate governmental authorities, including detailed
descriptions (with drawings and specifications).

 

4.28.         Site Plan. A copy of the site plan, in form and substance
satisfactory to Administrative Agent, showing the proposed location of the
Improvements.

 



39 

 

 

4.29.         Development Agreement. A copy of the Development Agreement for the
Property.

 

4.30.         Bonding. Reasonable evidence of the issuance of any payment or
performance bonds requested by Administrative Agent, any governmental body or
other person related to the Project.

 

4.31.         Consents. The Architect’s Consent, the Engineer’s Consent, and the
Contractor’s Consent.

 

4.32.         Contracts. Copies of the Construction Contract, the Engineering
Contract and the Architectural Contract.

 

4.33.         Subcontracts. Reasonable evidence that at least eighty-five
percent (85%) of the subcontracts to be performed under the Construction
Contract have been fully executed; provided, however, that instead of this
Section 4.33 being a requirement to be satisfied prior to the Loan Opening Date,
this Section 4.33 must be satisfied before Borrower may request a Loan Advance.

 

SECTION 5.
DISBURSEMENT OF THE LOAN

 

5.1.          Conditions Precedent in General. In addition to the other
conditions set forth herein, the obligation of Lenders to make the Initial
Advance and each subsequent Loan Advance under this Agreement shall be
conditioned upon and subject to the payment to Administrative Agent of all loan
fees then owing from Borrower to Administrative Agent and Lenders and to
satisfaction of all of the following conditions:

 

(a)          All representations and warranties contained in this Agreement and
in the other Loan Documents shall be true in all material respects on and as of
the date of such Loan Advance.

 

(b)          Borrower shall have performed all of its obligations under all Loan
Documents which are required to be performed on or prior to the date of such
Loan Advance.

 

(c)          The cash portion of the Equity Requirement shall have been
disbursed (or if the Loan Advance is the Initial Advance, shall be disbursed
simultaneously with such Initial Advance).

 

(d)          Both before and after giving effect to the Loan Advance, the Loan
is In Balance.



 

(e)          There shall have been no Material Adverse Occurrence to Borrower or
any Guarantor since the Loan Opening Date, as reasonably determined by
Administrative Agent.

 

(f)          No Event of Default shall have occurred that has not been waived in
writing by the Requisite Lenders (or all Lenders if so required by Section
10.12(d)), and no Unmatured Default shall then exist.

 



40 

 

 

(g)          No litigation or proceedings are pending (including proceedings
under Title 11 of the United States Code) against Borrower, any Guarantor, or
the Project, which litigation or proceedings, in the reasonable judgment of
Administrative Agent, could constitute a Material Adverse Occurrence.

 

(h)          Borrower shall have delivered to Administrative Agent a request for
disbursement in the form attached hereto as Exhibit F not more than ten (10)
days prior to the requested Loan Advance, specifying in detail the amount and
mode of each Loan Advance and accompanied by the following, all in form and
substance satisfactory to Administrative Agent:

 

(i)          An owner’s sworn statement and disbursement request;

 

(ii)         An application for payment and sworn Contractor’s statement from
Contractor, and a statement of a duly authorized officer of Contractor that all
items of construction cost have been incorporated into the Project in accordance
with the Plans and Specifications, together with waivers of lien with respect to
the current disbursement and all previous disbursements from the Contractor and
all Subcontractors and materialmen to whom payment is to be made, as are
required by the Title Company as a condition to issuing the mechanic’s lien
endorsement described in Section 5.1(j);

 

(iii)        Invoices for all soft costs which are the subject of the Loan
Advance;

 

(iv)        A certificate of the Architect on a form reasonably satisfactory to
Administrative Agent;

 

(v)         Building and other applicable permits issued by the appropriate
governmental bodies for all Work for which a Loan Advance is requested;

 

(vi)        An updated schedule of all Leases entered into by Borrower; and

 

(vii)       Such other documents, assignments, certificates and opinions as are
reasonably required by the Title Company, or as may be reasonably required by
Administrative Agent.

 

(i)          An inspection report of the Consultant certifying the percentages
of completion of the components of the Work and setting forth the amount
authorized for disbursement and such other matters as Administrative Agent may
reasonably require (including compliance with the Plans and Specifications and
the Construction Schedule).

 

(j)          Administrative Agent shall be satisfied as to the continuing
accuracy of the Budget.

 

(k)          Upon the disbursement of the Loan Advance, an endorsement to the
Title Policy shall be issued by the Title Company, updating the same to the date
of such Loan Advance and increasing the amount of coverage (including mechanics
lien coverage) thereunder to the Principal Balance (taking into account the then
current Loan Advance), and insuring the lien of the Mortgage to be superior to
all defects in title other than the Permitted Exceptions and other exceptions
approved by Administrative Agent in writing after the Loan opening. No Loan
Advance shall be made until Borrower furnishes Administrative Agent with a
mechanic’s lien endorsement for such Loan Advance.

 



41 

 

 

(l)          If such Loan Advance is to be made in whole or in part for
materials purchased by Borrower but not yet installed or incorporated into the
Project, (i) Administrative Agent shall be reasonably satisfied with the
conditions under which such materials are purchased and stored, (ii) the
materials involved shall have been delivered to the Land or stored with a bonded
warehouseman, with satisfactory evidence of security, insurance both during
storage and transit and suitable storage, (iii) a copy of a bill of sale or
other evidence of title in Borrower, together with a copy of UCC searches
against Borrower and the warehouseman, if applicable, indicating no liens or
claims which may affect such materials shall have been delivered to
Administrative Agent and (iv) Borrower shall have provided Administrative Agent,
any architect and any applicable governmental agency or testing authority having
jurisdiction over the Project with access to inspect, test or otherwise examine
such stored and unincorporated materials.

 

(m)          If requested by Administrative Agent, within thirty (30) days
subsequent to the completion of the foundation of the Project, the Survey shall
be updated to show the location of such foundation, that such foundation is
within all applicable lot, side, rear and set-back lines; and that there are no
encroachments by the improvements over easements or adjoining property.

 

(n)          If requested by Administrative Agent, within thirty (30) days
subsequent to the completion of the exterior walls and roof of the Project, the
Survey shall be updated to show the Building “as built” and to show the location
of all utilities and any additional easements or other matters of record
affecting the Project.

 

5.2.          Amount of Disbursements; Retainage. Subject to the other
conditions and limitations set forth herein, the amount of each disbursement
shall be the amount requested by Borrower; provided, however, that (a)
Administrative Agent, on behalf of the Lenders, shall have the right to retain
ten percent (10%) of each item of Project Costs pertaining to materials and
labor (as delineated and described in the Construction Contract), until the
Project is fifty percent (50%) complete after which there shall no further
Retainage shall be retained. This Retainage shall be disbursed in accordance
with the provisions of Section 5.5, and (b) in no event shall Lenders be
obligated to disburse for any item an amount in excess of the amount allocated
for such item pursuant to the Budget, including any Reserve set aside
specifically for such item as provided in Section 3.1(b).

 

5.3.          Certifications, Representations and Warranties. Each request for a
Loan Advance by Borrower shall constitute (a) Borrower’s certification that the
representations and warranties contained in Section 6 below are true and correct
in all material respects as of the date of such request, (b) Borrower’s
certification that Borrower is in compliance with the conditions contained in
this Section 5, and (c) Borrower’s representation and warranty to Administrative
Agent, with respect to the Work, materials and other items for which payment is
requested that (i) such Work and materials for which Loan proceeds were
previously disbursed have been incorporated into the Project (or otherwise
satisfy the terms and conditions of Section 5.1(l) hereof), free and clear of
liens, claims and encumbrances, (ii) the value thereof is as estimated therein,
(iii) such Work and materials substantially conform to the Plans and
Specifications, this Agreement and all Applicable Laws, and (iv) the
requisitioned value of such Work and materials and the amounts of all other
items of cost for which payment is requested by Borrower have theretofore been
in fact paid for in cash by Borrower or the same are then due and owing by
Borrower and will in fact be paid in cash by Borrower within ten (10) days after
Borrower’s receipt of the requested Loan Advance. Neither review nor approval by
Administrative Agent of requests for disbursement or any information contained
therein or any other information provided to Administrative Agent in accordance
with the other provisions of this Section 5 shall constitute the acceptance or
approval by Administrative Agent of any portion of the Work.

 



42 

 

 

5.4.          Costs. For purposes of this Agreement (a) the cost of labor and
material (except stored and unincorporated materials) furnished for the Work
shall be deemed to be incurred by Borrower when the labor and material have been
incorporated into the Project and the payment therefor is due and payable, (b)
the cost of stored and unincorporated materials shall be deemed to be incurred
by Borrower when such materials are purchased by Borrower, (c) the cost of
services (other than labor included in the Work) shall be deemed to be incurred
by Borrower when the services are actually rendered and the payment therefor is
due and payable, (d) real estate taxes, interest and insurance premiums shall be
deemed to be incurred by Borrower when such items become due and payable, and
(e) any other costs shall be deemed to be incurred by Borrower when the payment
therefor is due and payable, but not before the value to be received in return
for such cost has been received by Borrower.

 

(a)          Method and Application of Disbursements. Loan Advances shall be
made through the Title Company, and Borrower will cause the Contractor to comply
with the requirements of the Title Company in order to enable said escrowee to
issue to Administrative Agent a “date down” endorsement to the Title Policy,
make disbursements and obtain necessary sworn statements and waivers of lien,
provided, however, that Administrative Agent, in its sole discretion, may make
payments of Project Costs directly to Borrower or upon the occurrence and
continuation of an Unmatured Default or an Event of Default, to the person or
entity Administrative Agent determines is entitled to payment or jointly to
Borrower and such person or entity. Once the Loan Advance is funded to the Title
Company or to the person or entity Administrative Agent determines is entitled
to payment, such Loan Advance shall be deemed to have been funded to Borrower.

 

(b)          Notwithstanding the foregoing, neither Administrative Agent nor any
Lender shall be responsible, liable or obligated to the Contractor,
Subcontractors, suppliers, materialmen, laborers, architects, engineers, or any
other parties, for services or work performed, or for goods delivered by them or
any of them, in and upon the Land or employed directly or indirectly in the
performance of the Work, or for any debts or claims whatsoever accruing in favor
of any such parties and against Borrower or others, or against the Project. It
is expressly understood and agreed that Borrower is not and shall not be an
agent of Administrative Agent or any Lender for any purpose whatsoever. Without
limiting the generality of the foregoing, advances made at Administrative
Agent’s option, directly to the Contractor, any Subcontractor or supplier of
labor or materials, or any other party, shall not be deemed a recognition by
Administrative Agent of any third party beneficiary status of any such Person or
entity.

 

43 

 

  

5.5.          Release of Retainage. Retainage(s) shall be released as follows:

 

(a)          Retainage on any Subcontract shall be released within thirty (30)
days after such Subcontract has been fully performed and the following
conditions have been satisfied:

 

(i)          Borrower has delivered final and unconditional waivers of lien from
the Subcontractor whose individual Subcontract has been fully performed to the
Title Company with copies to Administrative Agent;

 

(ii)         All conditions precedent to disbursement of Loan Advances as set
forth in Section 5.1 have been fully satisfied; and

 

(ii)         Administrative Agent has received a certificate in writing signed
by a duly authorized officer of Contractor and the Architect certifying that the
Work provided for in the Subcontract has been fully and satisfactorily completed
in accordance with the Plans and Specifications, and in compliance with all
Applicable Laws, and the Consultant has approved all such Work.

 

(b)          Ninety percent (90%) of the Retainage then being held shall be
released to the Contractor within thirty (30) days after the following
conditions have been satisfied:

 

(i)          All conditions precedent to disbursement of Loan Advances as set
forth in Section 5.1 have been fully satisfied; and

 

(ii)         Administrative Agent has received a certificate in writing signed
by a duly authorized officer of Contractor and the Architect certifying that the
Work provided for in the Subcontract has been substantially and satisfactorily
completed in accordance with the Plans and Specifications, and in compliance
with all Applicable Laws, and the Consultant has approved all such Work.

 

(c)          Final disbursement of Retainages to the Contractor not previously
released shall be made upon satisfaction of the following conditions in addition
to satisfaction of the other conditions set forth in Section 5.1:

 

(i)          Borrower has delivered to Administrative Agent (A) a certificate in
writing signed by a duly authorized officer of the Contractor certifying that
all obligations of the Contractor under the Construction Contract and all
obligations of the Subcontractors under the Subcontracts have been fully
performed, and (B) a certificate signed by the Architect certifying that the
construction of the Work has been completed in all respects in accordance with
the Plans and Specifications and the use and occupancy of the Project is
permitted under all Applicable Laws;

 

(ii)         Borrower has delivered to Administrative Agent all applicable
licenses or permits necessary for the use of the Project, including without
limitation, a final, unconditional certificate of occupancy for the Project (or
a local equivalent, if applicable);

 

(iii)        Borrower has delivered to Administrative Agent certificates of fire
and extended coverage insurance as herein required (or, if requested by
Administrative Agent, copies of such policies), and if any Tenants are in
occupancy and if requested by Administrative Agent, rent loss insurance in form
and substance reasonably satisfactory to Administrative Agent, with
Administrative Agent named as mortgagee and as an additional insured party and
loss payee;

 



44 

 

 

(iv)        The Title Company is unconditionally prepared to issue its final
updated date down endorsement to the Title Policy covering the Principal Balance
of the Loan, subject only to the Permitted Exceptions and other exceptions
approved by Administrative Agent in writing, and including full coverage against
all mechanics’ liens and such other endorsements as are required by
Administrative Agent;

 

(v)         Borrower has delivered to the Title Company and Administrative Agent
final and unconditional waivers of lien from the Contractor and all
Subcontractors and materialmen who have supplied labor or material in connection
with the Work and who have not previously submitted such final waivers; and

 

(vi)        Borrower has delivered to Administrative Agent a final Survey of the
Project locating the completed Project, satisfying the terms of Section 4.2
hereof.

 

5.6.          Interest Reserve. An aggregate amount equal to Six Hundred
Thirty-Eight Thousand Five Hundred Forty-Nine and No/100 Dollars ($638,549.00)
exists as a line item in the Budget for the payment of interest under the Loan
(the “Interest Reserve”). If Borrower provides Administrative Agent with
evidence reasonably satisfactory to Administrative Agent that the cash proceeds
available to Borrower from the Project are in an amount which is insufficient to
make the payment of interest on the Principal Balance on the next interest
payment date, together with such other information as Administrative Agent may
reasonably require, Administrative Agent agrees to make Loan Advances from the
Interest Reserve on the next monthly interest payment date to itself directly
for such applicable interest payment. Borrower acknowledges and agrees that
Administrative Agent shall have no obligation to disburse funds from the
Interest Reserve if there exists an Unmatured Default or an Event of Default or
there are sufficient cash proceeds available to Borrower from the Project to
make the payment of interest on the Principal Balance. If the amounts contained
in the Interest Reserve are insufficient to pay interest on the Loans thereafter
to become due, as estimated by Administrative Agent in its sole, but reasonable
discretion, Borrower shall, within five (5) Business Days after receipt of
written notice, deposit with Administrative Agent sufficient funds (as
determined by Administrative Agent) so as to maintain an adequate Interest
Reserve.

 

SECTION 6.
REPRESENTATIONS AND WARRANTIES

 

In order to induce Administrative Agent and the Lenders to execute this
Agreement and to make the Loan, Borrower represents and warrants to
Administrative Agent and the Lenders as follows:

 



45 

 

 

6.1.          Organization of Parties. Borrower and each Signing Entity are duly
organized, validly existing and in good standing under the laws of its
respective state of organization, have all necessary power and authority to
carry on its present business, and have full right, power and authority to enter
into and deliver the Loan Documents to which it is party, and to perform and
consummate the transactions contemplated hereby and thereby. The direct and
indirect ownership of Borrower is as shown on Schedule 6.1, as the same may be
modified or supplemented from time to time in accordance with this Agreement.
The organizational documents of Borrower and each Signing Entity, copies of
which have been furnished to Administrative Agent, are in effect, unamended, and
are the true, correct and complete documents relating to each such entity’s
creation and governance.

 

6.2.          Title. Borrower owns good and marketable fee simple title to the
Real Property and the Personal Property. To the actual knowledge of Borrower,
the Real Property and the Personal Property are owned free and clear of all
liens, claims and encumbrances, except the Permitted Exceptions.

 

6.3.          Improvements. Subject to the terms and conditions contained in
this Agreement, Borrower intends to improve the Land with the Improvements. The
Work will be performed in accordance with the provisions of the Plans and
Specifications and the Budget and all of the other requirements of this
Agreement.

 

6.4.          Validity and Enforceability of Documents.

 

(a)          Each of the Loan Documents, has been duly authorized, executed and
delivered by Borrower, Guarantor, as applicable, and are valid and binding upon
the parties thereto enforceable in accordance with the respective provisions
thereof, subject only to applicable bankruptcy, reorganization, insolvency,
moratorium and other similar laws affecting the enforcement of creditor’s
rights. Execution, delivery and performance of the Loan Documents do not and
will not contravene, conflict with, violate or constitute a default under the
certificate of formation, the operating agreement or any other organizational
documents of Borrower and Guarantor or any other Signing Entity, or any
agreement, indenture or instrument to which Borrower or any Guarantor or any
other Signing Entity is a party or is bound or which is binding upon or
applicable to the Project or any portion thereof. To the actual knowledge of
Borrower, execution, delivery and performance of the Loan Documents do not and
will not contravene, conflict with, violate or constitute a default under any
Applicable Law.

 

(b)          To the actual knowledge of Borrower, all plans, contracts, budgets,
agreements, surveys, consents, waivers, documents and writings of every kind or
character relating to the transactions contemplated hereby delivered to
Administrative Agent, whether pursuant to the provisions of this Agreement or
otherwise, are or will at the time of delivery be valid and enforceable and in
all respects what they purport to be, and to the extent that any such writing
shall impose any obligation or duty on Borrower or Guarantor or shall constitute
a waiver of any rights which Borrower or Guarantor might otherwise have, such
writing shall be valid and enforceable against Borrower or Guarantor in
accordance with its terms.

 



6.5.          Litigation and Liens. To the actual knowledge of Borrower, there
is not any condition, event or circumstance existing, or any litigation,
arbitration, governmental or administrative proceeding, action, examination,
claims or demand pending or threatened affecting Borrower, any Guarantor or the
Project, or involving the validity or enforceability of the Loan Documents or
involving any risk of a judgment or liability which, if satisfied, would result
in a Material Adverse Occurrence. To the actual knowledge of Borrower, there is
no Uniform Commercial Code financing statement on file that names Borrower or
Guarantor as debtor and covers any of the Collateral and there is no judgment or
tax lien outstanding against Borrower or Guarantor.

 



46 

 

 

6.6.          Utilities; Authorities. To the actual knowledge of Borrower, all
utilities necessary for the use, operation and occupancy of the Project
(including, without limitation, water, storm sewer, sanitary sewer and drainage,
electric, gas and telephone facilities) are available at the Land, and all
requirements for the use of such utilities have been fulfilled. To the actual
knowledge of Borrower, all building, zoning, safety, disabled persons, health,
fire, water district, sewerage and environmental protection agency permits and
other licenses and permits which are required by any governmental authority for
construction of the Improvements, and the use, occupancy and operation of the
Project in accordance with the Plans and Specifications have been obtained by or
furnished to Borrower and are in full force and effect.

 

6.7.          Solvency. Each Obligor is solvent and able to pay such Obligor’s
debts as such debts become due, and has capital sufficient to carry on such
Obligor’s present business transactions. To the actual knowledge of Borrower,
the value of each Obligor’s property, at a fair valuation, is greater than the
sum of such Obligor’s debts. No Obligor is bankrupt or insolvent, nor has any
Obligor made an assignment for the benefit of such Obligor’s creditors, nor has
there been a trustee or receiver appointed for the benefit of such Obligor’s
creditors, nor has there been any bankruptcy, reorganization or insolvency
proceedings instituted by or against any Obligor, nor will any Obligor be
rendered insolvent by such Obligor’s execution, delivery or performance of the
Loan Documents or by the transactions contemplated thereunder.

 

6.8.          Financial Statements. All financial statements submitted to
Administrative Agent relating to Borrower, the Guarantor and the Project are
true, complete and correct in all material respects, and have been prepared in
accordance with generally accepted accounting principles or other accounting
standards approved by Administrative Agent consistently applied and fairly
present the financial condition of the Person to which they pertain and the
other information therein described and do not contain any untrue statement of a
material fact or omit to state a fact material to the financial statement
submitted or this Agreement. No Material Adverse Occurrence has occurred in the
financial condition of Borrower, any Guarantor or the Project and no material
increase in the contingent liabilities of Borrower or Guarantor has occurred, in
each case, since the dates of each such financial statement.

 

6.9.          Compliance with Laws. To the actual knowledge of Borrower, upon
completion of the Work in accordance with the Plans and Specifications, the
Project and the use, occupancy and operation thereof for their intended purposes
will not violate any Applicable Laws, any contractual arrangements with third
parties, or any covenants, conditions, easements, rights of way or restrictions
of record affecting the Project. Neither Borrower nor any agent thereof has
received any written notice alleging any such violation, which violation has not
previously been cured. To the actual knowledge of Borrower, upon completion of
the Work in accordance with the Plans and Specifications, the Project will be in
full compliance and conformity with all zoning requirements, including without
limitation, those relating to setbacks, height, parking, floor area ratio, fire
lanes and percentage of land coverage, and will not be a non-conforming or
special use. No right to any off-site facilities will be necessary to insure
compliance by the Project with all Applicable Laws.

 



47 

 

 

6.10.        Event of Default. To the actual knowledge of Borrower, no Unmatured
Default or Event of Default exists.

 

6.11.        Leases. Borrower has not entered into any and, to the actual
knowledge of Borrower, there are no Leases for use or occupancy of any part of
the Property.

 

6.12.        Construction, Architectural and Engineering Contracts and
Subcontracts, etc.

 

(a)          Construction Contract. Pursuant to the Construction Contract, the
Contractor will construct the Improvements. The Construction Contract is in full
force and effect, unamended, and to the actual knowledge of Borrower, no default
exists thereunder by any party thereto. In the event of any conflict between the
terms of the Construction Contract, any Subcontracts and this Agreement or any
other Loan Document, Borrower shall abide by and shall use its best efforts to
cause the Contractor to act in accordance with the provisions of the Loan
Documents.

 

(b)          Architectural Contract. Pursuant to the Architectural Contract, the
Architect has agreed to perform architectural services in connection with the
design and construction of the Improvements. The Architectural Contract is in
full force and effect, unamended, and to the actual knowledge of Borrower, no
default exists thereunder by any party thereto.

 

(c)          Engineering Contract. Pursuant to the Engineering Contract, the
Engineer has agreed to perform engineering services in connection with the
design and construction of the Improvements. The Engineering Contract is in full
force and effect, unamended, and to the actual knowledge of Borrower, no default
exists thereunder by any party thereto.

 

(d)          Subcontracts. Borrower has delivered to Administrative Agent true,
complete and correct copies of all Material Subcontracts that have been entered
into prior to the date hereof, if any. The Material Subcontracts that have been
entered into prior to the date hereof are in full force and effect, unamended,
and to the actual knowledge of Borrower, no default exists thereunder by any
party thereto.

 

(e)          Plans and Specifications. To the actual knowledge of Borrower,
Borrower has delivered to Administrative Agent true, complete and correct copies
of the Plans and Specifications.

 

(f)          Construction Schedule. To the actual knowledge of Borrower, the
Construction Schedule is realistic and can be adhered to in completing the
Project in accordance with the Plans and Specifications.

 

6.13.         Budget. The Budget is a true, correct and complete budget with
respect to all the estimated costs of the Work (including both hard costs and
soft costs associated therewith) and indicates a total development cost of
$50,920,000.00.

 

6.14.         No Defects. To the actual knowledge of Borrower, there are no
defects in the design or construction of the Project which would result in a
Material Adverse Occurrence or materially adversely affect the value, safety or
intended use of the Project.

 



48 

 



 

6.15.         Additional Agreements. Borrower has not entered into any and, to
the actual knowledge of Borrower, there are no, management, leasing, development
or other agreements in existence that affect the Project, other than the
Construction Contract, the Subcontracts, the Property Management Contract, the
Development Agreement, or those described in the schedule of Permitted
Exceptions or as previously delivered to Administrative Agent.

 

All representations and warranties which have been made by Borrower in this
Agreement or the other Loan Documents shall be true in all material respects at
the time of each Loan Advance, and in the event of any material breach,
misrepresentation or omission, Lenders shall have the absolute right to
terminate their obligations under this Agreement (without any obligation to
refund any loan or other fees previously paid), and upon demand by
Administrative Agent, Borrower shall reimburse Lenders for the Loan Expenses;
provided, however, that such a false or misleading misrepresentation shall not
constitute an Event of Default (and Lenders shall not have the right to
terminate, as aforesaid) if Administrative Agent determines in its reasonable
discretion that the same is susceptible to being cured and then is secured by
Borrower in such a way as to make the original representation true and not
misleading within thirty (30) days after receipt of notice from Administrative
Agent identifying such misrepresentation.

 

SECTION 7.
BORROWER’S COVENANTS; SECURITY INTERESTS

 

7.1.          Compliance with Laws. Borrower shall comply or cause compliance
with all Applicable Laws, including without limitation, laws governing the
construction, development, use and operation of the Project and ERISA.
Reasonable evidence of such compliance shall be submitted to Administrative
Agent on request.

 

7.2.          Inspection. Upon reasonable prior written or oral notice (which
shall not be required in the event of an emergency), and subject to the rights
of tenants under any then effective Leases, Borrower shall permit inspection of
the Property by Administrative Agent, the Consultant and any other agent or
designee of Administrative Agent; provided, that no such inspection or entry
upon the Property shall unreasonably interfere with or disrupt the activities
then occurring on the Property in any manner. In addition, upon reasonable prior
written or oral notice (which notice shall not be required in the event of an
emergency. Borrower shall permit Administrative Agent and/or its agents and
designees access to and the right to inspect, audit and copy all books, records,
contracts and other documents and information relating to Borrower, any
Guarantor or the Property. All such books, records and accounts of operations
relating to the Property shall be kept in accordance with sound accounting
practices consistently applied. Borrower shall promptly respond to any inquiry
from Administrative Agent for information with respect to the Property, which
information may be verified by Administrative Agent at Borrower's expense;
provided, however, that Lenders shall at all times be entitled to rely upon any
statements or representations made by Borrower or any agent thereof. If
Administrative Agent or the Consultant determine in their sole, but reasonable
discretion that any Work does not materially conform with the requirements of
this Agreement or the Plans and Specifications, Administrative Agent shall have
the right to require, and Borrower shall promptly perform, or cause to be
performed, the necessary corrective work for the Work to materially conform to
the Plans and Specifications or this Agreement, as applicable. Borrower
acknowledges and agrees that any and all inspections of the Work made by
Administrative Agent, on behalf of the Lenders, the Consultant or their
respective agents, employees and/or designees shall be solely for Administrative
Agent’s own information and shall not be deemed to have been made for or on
account of Borrower or any other party, and neither Administrative Agent nor any
Lender shall have any liability or responsibility relating in any way whatsoever
to the construction of the Project, including, but not limited to, the Work
thereon, the material or labor supplied in connection therewith, and any errors,
inconsistencies or other defects in the Plans and Specifications.

 

49 

 

 

7.3.          Appraisal. Borrower acknowledges and agrees that Administrative
Agent may obtain from time to time an appraisal of all or any part of the
Property prepared in accordance with written instructions from Administrative
Agent by a third-party appraiser engaged directly by Administrative Agent.
Subject to the requirements of Section 7.2, above, Borrower shall permit access
to the Property in connection with any appraisal and shall otherwise reasonably
cooperate with any such third-party appraiser. The cost of any such appraisal
shall be borne by Borrower (i) if such appraisal is obtained per Section
3.5(a)(v), (ii) if such appraisal is the first appraisal since the Loan Opening
Date (other than a previous appraisal obtained per Section 3.5(a)(v)), and (iii)
in all events if Administrative Agent obtains such appraisal after the
occurrence of an Event of Default. The cost of any such appraisal shall be
otherwise borne by Administrative Agent. Any appraisal costs for which Borrower
is responsible (as aforesaid) shall be due and payable by Borrower on demand and
shall constitute an Obligation hereunder. Administrative Agent shall provide a
copy of such appraisal to each Lender upon receipt. Administrative Agent shall
also provide a copy of any such appraisal to Borrower if Borrower pays the cost
of the appraisal.

 

7.4.          Liens.

 

(a)          Borrower shall keep fee simple title to the Project and shall not
create, incur, assume or suffer to exist any mortgage, pledge or other lien
claims or encumbrances against the Project, any Real Property or any Personal
Property or against any funds due Contractor or Subcontractor, other than (i)
those under the Loan Documents, (ii) Leases permitted under the Loan Documents,
(iii) liens for real estate taxes and special assessments that are not
delinquent, (iv) mechanics and materialmen’s liens which Borrower in good faith
contests so long as Borrower in fact contests such mechanics or materialmen’s
liens by appropriate legal proceedings diligently prosecuted, and then only if
Borrower shall furnish to the Title Company such security or indemnity as the
Title Company requires to induce the Title Company to issue an endorsement to
the Title Policy insuring over the exception created by such lien, and provided
further, that Lenders shall not be required to make any further disbursements of
the Loan until any mechanics’ lien claims have been so insured against by the
Title Company.

 

(b)          With respect to the matters set forth in Section 7.4(a) above, if
Borrower shall (i) fail promptly to discharge any asserted liens or claims filed
of record, or (ii) fail promptly to contest liens or claims filed of record or
to give security or indemnity in the manner provided in Section 7.4(a) above, or
(iii) having commenced to contest the same, and having given such security or
indemnity, fail to prosecute such contest with reasonable diligence, or to
maintain such indemnity or security so required by the Title Company for its
full amount, or (iv) upon adverse conclusion of any such contest, fail promptly
to cause any judgment or decree to be satisfied and lien to be released, then
Administrative Agent may, but shall not be required to, procure the release and
discharge of any such claim and any judgment or decree thereon upon delivery of
prior written notice to Borrower and, further, may, in its sole discretion,
effect any settlement or compromise of the same, or may furnish such security or
indemnity to the Title Company, and any amounts so expended by Administrative
Agent, including premiums paid or security furnished in connection with the
issuance of any surety company bonds, shall be deemed to constitute
disbursements of the proceeds of the Loan hereunder and shall bear interest from
the date so disbursed until paid at the Default Rate. In settling, compromising
or discharging any claims for lien, Administrative Agent shall not be required
to inquire into the validity or amount of any such claim.

 

50 

 

 

7.5.          Concerning the Premises.

 

(a)          Borrower shall at all times duly perform and observe all of the
terms, provisions, conditions and agreements on its part to be performed and
observed under the Declarations, and shall not suffer or permit any default or
event or default on the part of Borrower to exist thereunder, and shall not
agree or consent to, or suffer or permit, any modification, amendment or
termination thereof without the prior written consent of Administrative Agent.
Borrower shall promptly furnish to Administrative Agent copies of all notices of
default and other material documents and communications sent or received by
Borrower under or relating to any Declaration.

 

(b)          Borrower shall maintain, preserve and keep the Property in good
repair, working order and condition and shall from time to time make all
necessary repairs, renewals, replacements, additions and betterments thereto so
that at all times the Property and the Improvements shall be fully preserved and
maintained.

 

(c)          Borrower shall not allow any Hazardous Materials to be stored,
located, discharged, possessed, managed, processed or otherwise handled on the
Property in violation of any Environmental Laws, and shall comply with all
Environmental Laws applicable to the Property.

 

(d)          Borrower shall cause the Property to be taxed as one or more
separate tax parcels which do not include any property other than the Property.

 

(e)          Borrower shall ensure that under applicable law, the Property may
be mortgaged, conveyed and otherwise dealt with as a separate legal parcel.

 

7.6.          Financial Statements; Reports. Borrower shall deliver or cause to
be delivered to Administrative Agent each month, a detailed report showing the
progress of the Work. In addition to such progress reports and any other
financial statements required to be delivered to Administrative Agent pursuant
to the provisions of any of the other Loan Documents, Borrower will furnish the
following to Administrative Agent:

 

(a)          after the Construction Completion Date, within one hundred twenty
(120) days after the end of each fiscal year (or more frequently upon receipt of
written request from Administrative Agent), (i) financial statements of Borrower
on a form reasonably acceptable to Administrative Agent, containing income and
expense statements and a balance sheet, and (ii) the personal financial
statement of each Guarantor on Administrative Agent’s standard form or another
form reasonably acceptable to Administrative Agent that shall include a detailed
real estate schedule, cash flow statement and a schedule of contingent
liabilities, certified by the applicable Guarantor as fairly and accurately
presenting the information contained therein. The financial statements shall be
certified by Borrower as fairly and accurately presenting the information
contained therein.

 

51 

 

 

(b)          By February 15, 2018 and August 15, 2018, an executed Compliance
Certificate from Borrower which shall be certified by Borrower as fairly and
accurately presenting the information contained therein.

 

(c)          Starting with August 15, 2016, by February 15 and August 15 of each
year, compliance certificates with respect to each Guarantor’s net worth and
liquidity in such form and content as may be reasonably required by
Administrative Agent together with copies of statements demonstrating the
unencumbered liquid assets of each Guarantor, all of which shall be certified by
the particular Guarantor as fairly and accurately presenting the information
contained therein.

 

(d)          Within thirty (30) days after the filing thereof (but not later
than May 15 unless proper extension requests have been filed and copies of such
extensions have been delivered to Administrative Agent by May 15, in which case
this May 15 date shall automatically be changed to November 30), copies of the
federal and state income tax returns for each Obligor, together with all
supporting schedules.

 

(e)          After a certificate of occupancy has been issued for the Project,
within fifteen (15) days after the end of each calendar quarter, (i) a rent roll
covering all Leases which shall be certified by Borrower as fairly and
accurately presenting the information contained herein, and (ii) a quarterly
leasing report for the Project in a form acceptable to Administrative Agent and
certified by Borrower as fairly and accurately presenting the information
contained therein.

 

(f)          In addition to such the foregoing and any other financial
statements required to be delivered to Administrative Agent pursuant to the
provisions of any of the other Loan Documents, Borrower will, upon receipt (on
each occasion) of written request from Administrative Agent furnish to
Administrative Agent such information and reports, financial and otherwise,
concerning each Obligor, the performance of the Work and the operation of the
Project as Administrative Agent reasonably requires from time to time,

 

7.7.          Affirmation of Representations and Warranties. Borrower agrees
that all representations and warranties of Borrower contained in Section 6
hereof shall remain true in all material respects at all times until the Loan is
repaid in full.

 

7.8.          Taxes and Assessments. Borrower shall pay when due and before any
penalty attaches all general taxes and all special taxes, special assessments,
water charges, drainage and sewer charges and all other charges of any kind
whatsoever, ordinary or extraordinary, which may be levied, assessed, imposed or
charged on or against it or on the Property, and shall, upon written request,
exhibit to Administrative Agent official receipts evidencing such payments;
provided, that so long as in Administrative Agent’s sole but reasonable
discretion Administrative Agent’s interest in the Collateral is not jeopardized,
Borrower may, in good faith, protest and/or contest any such taxes, assessments
or charges in accordance with the procedures established for such protest and/or
contest pursuant to Applicable Law, during which time the foregoing requirement
shall be abated with respect to the taxes, assessments and/or charges being
protested and/or contested, and no Event of Default shall then exist. As a
condition to the right to protest and/or contest any such taxes, assessments or
charges, Administrative Agent may require Borrower to post security therefor as
determined by Administrative Agent.

 

52 

 

 

7.9.          Proceedings Affecting Property. If any proceedings are filed
seeking to enjoin or otherwise prevent or declare invalid or unlawful the
construction, occupancy, use, maintenance or operation of the Project, or any
portion thereof, Borrower shall cause such proceedings to be contested in good
faith, in a manner satisfactory to Administrative Agent and in the event of an
adverse ruling or decision, prosecute all allowable appeals therefrom, and
shall, without limiting the generality of the foregoing, resist the entry or
seek the stay of any temporary or permanent injunction that may be entered, and
use its best efforts to bring about a favorable and speedy disposition of all
such proceedings. All such proceedings, including without limitation, all of
Administrative Agent’s reasonable and actual costs, and fees and disbursements
of Administrative Agent’s counsel in connection with any such proceedings,
whether or not Administrative Agent is a party thereto, shall be at Borrower’s
expense. To the extent that Administrative Agent incurs any such expenses,
including reasonable attorneys’ fees and costs actually incurred at standard
hourly rates (without regard to any statutory attorneys' fees provisions) and
fees and charges for court costs actually incurred, bonds and the like, Borrower
shall reimburse Administrative Agent for such expenses and the amount due
Administrative Agent shall bear interest from the date so incurred by
Administrative Agent until repaid to Administrative Agent at the Default Rate
and shall be payable to Administrative Agent on demand. The foregoing provisions
of this Section 7.9 shall not limit or affect the provisions of Section 8(h)
below.

 

7.10.         Disposal and Encumbrance of Property. Borrower shall not, without
Administrative Agent’s prior written consent(unless such consent is not
required, as expressly provided in the Loan Documents), suffer, permit or enter
into any agreement for any sale, lease, transfer, or in any way encumber or
dispose of or grant or suffer any security or other assignment (collateral or
otherwise) of or in all or any portion of the Project. Any consent given by
Administrative Agent or any waiver of default under this Section 7.10, shall not
constitute a consent to, or waiver of any right, remedy or power of
Administrative Agent under any subsequent default hereunder.

 

7.11.         Insurance. Borrower shall, at its expense, during the term of this
Agreement, procure and keep in force, or cause to be kept in force, the
insurance coverages described in Exhibit G attached to this Agreement and
conforming to the insurance requirements contained in the Mortgage. In addition,
all insurance shall be in form, content and amounts approved by Administrative
Agent and written by an insurance company or companies licensed to do business
in the State and domiciled in the United States or a governmental agency or
instrumentality approved by Administrative Agent. The policies for such
insurance shall have attached thereto standard mortgagee clauses in favor of and
permitting Administrative Agent to collect any and all proceeds payable
thereunder and shall include a thirty (30) day (except for nonpayment of
premium, in which case, a ten (10) day) notice of cancellation clause in favor
of Administrative Agent. All policies or certificates of insurance shall be
delivered to and held by Administrative Agent as further security for the
payment of obligations arising under the Loan Documents, with evidence of
renewal coverage delivered to Administrative Agent at least thirty (30) days
before the expiration date of any policy.

 

53 

 

 

7.12.         Performance of Obligations; Notice of Default. Borrower shall
promptly and fully perform and comply in all respects with the obligations,
terms, agreements, provisions and requirements of this Agreement and the other
Loan Documents and will not permit to occur any default or breach hereunder or
thereunder. Borrower shall promptly give to Administrative Agent notice of the
occurrence of any Unmatured Default or of any event that would constitute a
Material Adverse Occurrence.

 

7.13.         Restrictions Affecting Obligors. Borrower covenants and agrees
that, without the prior written consent of Administrative Agent, which consent
shall not be unreasonably withheld, there shall not occur any amendment or
modification of the articles of organization establishing any Obligor. At all
times prior to the repayment of the Loans, (a) Borrower shall not enter into any
contract or agreement for the provision of services or otherwise with respect to
the Project with any member or manager or Affiliate of Borrower unless such
contract or agreement is an arms-length, market rate agreement and is cancelable
upon thirty (30) days written notice from any owner of the Project; and (b) no
Obligor shall be dissolved or its existence terminated and each Obligor shall
remain in good standing.

 

7.14.         Use of Receipts Bank; Accounts; Limitation on Distributions.

 

(a)          Borrower shall cause all rents and other income and receipts
realized and received by Borrower, if any, from and in connection with the
Project to be used for the purpose of paying the actual costs and expenses
incurred by Borrower in connection with the ownership, operation, management and
repair of the Project, including without limitation, operating expenses, real
estate taxes, insurance premiums and interest on the Loans.

 

(b)          Borrower shall maintain all of its bank accounts at The PrivateBank
and Trust Company, and shall maintain all of its cash and investments on deposit
in deposit accounts at The PrivateBank and Trust Company.

 

(c)          Borrower shall deposit all Gross Revenues promptly upon receipt
thereof, into a bank account or accounts maintained by Borrower at The
PrivateBank and Trust Company. As additional security for the payment and
performance of all of the obligations of Borrower under this Agreement and the
other Loan Documents, Borrower hereby pledges and assigns to Administrative
Agent, and grants to Administrative Agent a first lien on and a first priority
security interest in, the Gross Revenues, all of Borrower’s present and future
Accounts (as defined in the Code), and the proceeds of all of the foregoing.

 

54 

 

 

(d)          Borrower shall apply all Gross Revenues first to pay all Operating
Expenses and amounts due to Administrative Agent and Lenders under the Notes and
pursuant to the Loan Documents. Neither Gross Revenues nor any other funds or
other property of Borrower: (i) shall be used to make, directly or indirectly,
any “Distributions” (as defined below), Borrower acknowledging that no
withdrawal of capital including internally generated capital, may be made at any
time while the Loan is outstanding; (ii) shall be applied to the payment of any
obligations, debts or expenses of any Affiliate not set forth on the Budget; and
(iii) shall be disbursed or used for any other purpose without the prior written
approval of Administrative Agent. For such purposes, the term “Distribution”
means (A) any distribution of money or property for compensation (and not
reimbursement) to any owner of a direct or indirect interest in Borrower (each
an “Owner”) or to any Affiliate of any Owner, (B) any loan or advance to any
Owner or to any Affiliate of any Owner, (C) any payment of principal or interest
on any indebtedness due to any Owner or to any Affiliate of any Owner, and (D)
any payment of any fees or other compensation (and not reimbursement) to any
Owner or to any Affiliate of any Owner; provided, however, that notwithstanding
the foregoing, the following are specifically excluded from the foregoing
definition and shall not, under any circumstances, be considered a Distribution
under this Agreement or any other Loan Document: (y) distribution by any Owner
of any other funds of such Owner that do not constitute Borrower funds, and (z)
reallocations of any unused Contingencies or remaining line item amounts (as set
forth in the Budget) in accordance with this Agreement. Notwithstanding the
foregoing, if (i) the rules that were issued by the OCC, FDIC and Federal
Reserve Board for High Volatility Commercial Real Estate (“HVCRE”) and which
apply to the Loan and are in effect as the date hereof are revised or clarified
to permit distributions of capital generated by the Project without the Loan
being classified as an HVCRE loan, (ii) the Project has been completed as
provided in Section 3.5(a)(vi), and (iii) Borrower demonstrates to
Administrative Agent’s reasonable satisfaction that the Project has achieved a
Debt Service Coverage Ratio of at least 1.25 to 1.0, so long as no Unmatured
Default or Event of Default exists, distributions of capital generated by the
Project will be permitted to the extent permitted by such revised or clarified
HVCRE requirements without causing the Loan to be classified as a HVCRE loan.

 

7.15.         Additional Documents. Borrower shall not execute or record any
document pertaining to, affecting or running with all or any portion of the
Property, including, without limitation, any condominium declaration or plat,
without the prior written approval of Administrative Agent of the form and
substance of such documents, which approval shall not be unreasonably withheld,
conditioned or delayed. This Agreement is intended to be a security agreement
under the Code for the purpose of creating the security interests provided for
herein. Borrower shall execute and deliver such additional security agreements
and other documents as the Administrative Agent shall from time to time
reasonably request in order to create and perfect such security interests.

 

7.16.         Ineligible Securities. Borrower shall not use any portion of any
Loan Advance or Loans made hereunder to be used directly or indirectly to
purchase ineligible securities, as defined by applicable regulations of the
Federal Reserve Board.

 

7.17.         OFAC. Borrower shall (a) ensure that no Person or entity that owns
a controlling interest in or otherwise controls Borrower is or shall be listed
on the Specially Designated Nationals and Blocked Person List or other similar
lists maintained by the Office of Foreign Assets Control (“OFAC”), the
Department of the Treasury or included in any Executive Orders, (b) not use or
permit the use of any proceeds of the Loans to violate any of the foreign asset
control regulations of OFAC or any enabling statute or Executive Order relating
thereto, and (c) comply with all applicable Bank Secrecy Act (“BSA”) laws and
regulations, as amended.

 

55 

 

 

7.18.         Loan Expenses. Borrower agrees to pay all of the Loan Expenses as
required by and in accordance with the applicable provisions of this Agreement.
Any Loan Expenses paid by Administrative Agent and/or the Lenders shall bear
interest commencing on the date demand for repayment thereof is made by
Administrative Agent and/or the Lenders until repaid to Administrative Agent,
for the benefit of the Lenders, at the Default Rate and shall be paid by
Borrower upon demand or may be paid by Lenders at any time by disbursement of
proceeds of the Loans. Any Loan Expenses paid by Administrative Agent and/or the
Lenders shall be reimbursed to Administrative Agent and/or the Lenders by
Borrower regardless of whether there shall be any disbursements of the Loans.

 

7.19.         Management. Borrower at all times shall provide for the competent
and responsible management and operation of the Property. At all times, Borrower
shall cause the Property to be managed by an Approved Manager. All management
and brokerage contracts affecting the Property shall be terminable upon thirty
(30) days’ written notice without penalty or charge (except for unpaid accrued
management and brokerage fees). All management and brokerage contracts and any
amendment, extension or substitution thereof must be approved in writing by
Administrative Agent prior to the execution of the same, which approval shall
not be unreasonably withheld, conditioned or delayed. In the event that
Administrative Agent grants such consent, Borrower shall cause the manager or
broker under any agreement to enter into an agreement with Administrative Agent,
reasonably acceptable in form and substance to Administrative Agent, pursuant to
which said manager or broker subordinates its liens for unpaid fees to the liens
of the Mortgage and the other Loan Documents.

 

7.20.         Single Asset Entity. Borrower shall not hold or acquire, directly
or indirectly, any ownership interest (legal or equitable) in any real or
personal property other than the Property and/or relating thereto, or become a
shareholder of or a member or partner in any entity which acquires any property
other than the Property, until such time as the Obligations have been fully
repaid. The organizational documents of Borrower shall limit its purpose to the
acquisition, operation, management and disposition of the Property and/or
matters relating thereto, shall adopt the covenants contained in this Section
7.20, and such purposes shall not be amended without the prior written consent
of Administrative Agent, which consent shall not be unreasonably withheld,
conditioned or delayed. Borrower shall:

 

(a)          Maintain its assets, accounts, books, records, financial
statements, stationery, invoices, and checks separate from and not commingled
with any of those of any other person or entity;

 

(b)          Conduct its own business in its own name, pay its own liabilities
out of its own funds, allocate fairly and reasonably any overhead for shared
employees and office space, and to maintain an arm’s length relationship with
its Affiliates;

 

(c)          Hold itself out as a separate entity, correct any known
misunderstanding regarding its separate identity, maintain adequate capital in
light of its contemplated business operations, (provided, nothing herein shall
require any Owner to make additional Capital Contributions to Borrower following
the Loan opening, but even though nothing herein requires any Owners to make
additional Capital Contributions to Borrowers, this provision does not relieve
the Borrower from its obligations to keep the Loan In Balance) and observe all
organizational formalities;

 

56 

 

 

(d)          Not guarantee or become obligated for the debts of any other entity
or person or hold out its credits as being available to satisfy the obligations
of others, including not acquiring obligations or securities of its partners,
members or shareholders, except in connection with the Loans;

 

(e)          Not pledge its assets for the benefit of any other entity or person
or make any loans or advances to any person or entity, except in connection with
the Loans;

 

(f)          Not enter into any contract or agreement with any Affiliate, except
upon terms and conditions that are intrinsically fair and substantially similar
to those that would be available on an arms-length basis with third parties
other than any Affiliate;

 

(g)          Not, and shall not permit any constituent party of Borrower to seek
the dissolution or winding up, in whole or in part, of Borrower and/or such
constituent party of Borrower, nor merge with or be consolidated into any other
entity; and

 

(h)          Maintain its assets in such a manner that it will not be
unreasonably costly or difficult to segregate, ascertain or identify its
individual assets from those of any constituent party of Borrower, any
Affiliate, Guarantor or any other person.

 

7.21.         No Debt. Except for the Obligations, Borrower shall not incur or
become liable for any indebtedness other than customary trade payables paid
within sixty (60) days after they are incurred.

 

7.22.         Use of Loan Advances. Borrower covenants and agrees that all Loan
Advances to be made hereunder by Lenders shall be used solely for the payment
(or reimbursement to others for payment) of the bills for the labor and
materials used in the performance of the Work for which such Loan Advances were
requested by Borrower, and for the payment of the other items of Project Cost
for which such Loan Advances were requested by Borrower (no Project Cost shall
include expenses relating to any development, construction, operating or other
cost attributable to any project other than the Project specifically described
in this Agreement), and for no other purpose whatsoever; however, nothing herein
shall impose upon Administrative Agent or any Lender any obligation whatsoever
to see to the proper application of any such monies by Borrower. Whenever so
requested by Administrative Agent, Borrower shall promptly furnish
Administrative Agent written evidence reasonably satisfactory to Administrative
Agent that all monies theretofore advanced by the Lenders pursuant to this
Agreement have actually been or will be paid or applied in payment of the cost
of performance of the Work and in payment of the other items of Project Cost for
which such funds were advanced by the Lenders, and until such evidence is
produced, at the option of Administrative Agent, no future or additional
payments or Loan Advances need be made hereunder.

 

7.23.         Financial Covenants. The Debt Service Coverage Ratio must be (i)
at least 1.00 to 1.00 on December 31, 2017, (ii) at least 1.10 to 1.00 on June
30, 2018, (iii) provided that the First Extension Option is exercised, at least
1.15 to 1.00 on the date of the First Extension Request and quarterly after the
Initial Maturity Date, and (iv) provided that the Second Extension Option is
exercised, at least 1.25 to 1.00 on the date of the Second Extension Request and
quarterly after the First Extended Maturity Date provided, that all such dates
are subject to a day for day extension (not to exceed thirty (30) days) in the
event of any occurrence of Force Majeure. Without limiting any other provisions
of this Agreement, Borrower shall promptly provide Administrative Agent with
such information as Administrative Agent may request to calculate the Debt
Service Coverage Ratios described in this Section 7.23.

 

57 

 

 

7.24.         Approved Leases. Borrower shall not enter into any tenant lease of
non-residential space in the Improvements unless approved in writing by
Administrative Agent. Borrower shall not enter into any tenant lease of
residential space in the Improvements with a tenant leasing more than five (5)
units in the Project unless approved in writing by Administrative Agent. Except
as provided in the preceding sentence, Borrower may enter into tenant leases of
residential space in the Improvements without Administrative Agent’s approval so
long as such leases are on Borrower's standard form of tenant lease without any
material adverse changes. Borrower’s standard form of tenant lease for
residential space, and any revisions thereto, must have the prior written
approval of Administrative Agent, which approval shall not be unreasonably
withheld, conditioned or delayed. Borrower shall, throughout the term of this
Agreement, pay all reasonable costs incurred by Administrative Agent in
connection with Administrative Agent’s review and approval of tenant leases and
each guarantee thereof (if any), including reasonable attorneys’ fees and costs
actually incurred at standard hourly rates (without regard to any statutory
attorneys' fees provisions); provided, however, that Administrative Agent shall
use good faith discretion with regard to incurring such review costs in order to
minimize the same.

 

7.25.         Manner of Construction. Borrower shall, at its sole cost and
expense, cause the construction of the Project to be diligently and
expeditiously carried out, in a good and workmanlike manner, in accordance with
the Plans and Specifications and all Applicable Laws. All materials, fixtures,
equipment or articles used in the renovation, construction or equipping of the
Project shall materially comply with the Plans and Specifications. Without
limiting the generality of the foregoing, Borrower will use best efforts to
commence construction of the Project on or prior to the Construction
Commencement Date and use best efforts to cause construction to continue without
interruption until completion in accordance with the Construction Schedule, and
to be completed in accordance with the Plans and Specifications and Applicable
Laws prior to the Construction Completion Date. Construction of the Project
shall not be deemed to be complete until the Architect has certified that all
space located within the Project can be used and occupied in accordance with all
Applicable Laws and a final, unconditional certificate of occupancy (or local
equivalent) has been issued therefor. Borrower shall forthwith upon completion
of the Improvements and each portion thereof cause the same to be inspected by
each applicable governmental authority, shall cause to be corrected any defects
and deficiencies which may be disclosed by any such inspection and shall cause
to be duly issued all occupancy certificates and other licenses, permits and
authorizations necessary for the operation and occupancy of the Improvements and
each portion thereof; and in any event, Borrower shall use best efforts to do
and perform, or cause to be done and performed, all of the foregoing acts and
things and cause to be issued and executed all such occupancy permits, licenses
and authorizations on or before the Construction Completion Date, including
without limitation, correcting any defect in the Improvements demanded by an
governmental authority.

 

7.26.         Certificate of Completion. Within fifteen (15) days after the
Project is completed, Borrower shall deliver to Administrative Agent a
certificate of the Architect stating that the Project has been completed in
accordance with the Plans and Specifications and all Applicable Laws.

 

58 

 

 

7.27.         Change Orders. Borrower shall not, without the prior written
approval of Administrative Agent, make or permit any modification of the Plans
and Specifications, or amend or modify the Construction Contract or
Architectural Contract or enter into any change orders or additional contracts
for the performance of any portion of the Work; provided, however, Borrower
shall have the right to enter into one or more change orders without
Administrative Agent’s consent, so long as (a) no Event of Default or Unmatured
Default exists under this Agreement or any of the other Loan Documents, (b) the
change order does not individually result in a change in the cost of
constructing the Project of more than Fifty Thousand Dollars ($50,000.00) after
allocation of any and all Contingency and reallocated line-item amounts, (c) the
change order does not, together with all other change orders, result in a change
in the cost of constructing the Project of more than Three Hundred Thousand
Dollars ($300,000.00), (d) the change order does not affect any structural
portion of the Project, the overall appearance of the Project or the use or
operation of the Project in any materially adverse respect, and (e) any
increased cost resulting from the change order is paid for from the contingency
line item in the Budget or any additional funds deposited by Borrower with
Administrative Agent (in accordance with Section 3.4(c) hereof). In any event,
Borrower shall deliver to Administrative Agent copies of all such change orders
not requiring Administrative Agent’s prior approval, together with all related
documentation, no later than ten (10) days after the execution thereof.

 

7.28.         Material Subcontracts. If requested by Administrative Agent,
within ten (10) days after being executed, Borrower shall deliver to
Administrative Agent a copy of each Material Subcontract entered into by the
Contractor. Borrower shall not enter any contract or subcontract that shall
cause the Loan to not be In Balance.

 

7.29.         Budget. Except as provided hereinbelow, Borrower shall not amend
the Budget without Administrative Agent’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed. Borrower shall not
reallocate any line items within the Budget unless Borrower can demonstrate to
Administrative Agent’s satisfaction that sufficient funds remain (i) in the line
item from which the amount is to be reallocated to pay all Project Costs which
may be paid from that line item and (ii) in the Budget to complete the Work in
accordance with the Plans and Specifications. If any funds are to be
reallocated, unless otherwise approved in writing by Administrative Agent, which
approval shall not be unreasonably withheld, conditioned or delayed, such funds
from a hard cost line item may only be reallocated to another hard cost line
item and such funds from a soft cost line item may only be reallocated to
another soft cost line item; provided, however, in no event may funds be
reallocated to or from the Interest Reserve or reallocated to the Developer Fee
without Administrative Agent’s prior written consent. For the avoidance of
doubt, notwithstanding any provision of this Agreement to the contrary but only
so long as the Loan is In Balance, Borrower may, in its sole and absolute
discretion and without obtaining prior approval of Administrative Agent or any
Lender, reallocate any and all remaining Contingency amounts and unused line
item amounts (as set forth in the Budget); provided, that the dedicated Project
Cost associated with any such line item amounts (as set forth in the Budget) has
been fully satisfied and provided further that in no event may such funds be
reallocated to the Interest Reserve or reallocated to the Developer Fee without
Administrative Agent’s prior written consent.

 

59 

 

 

7.30.         Loan In Balance. Borrower shall maintain the Loan In Balance at
all times.

 

7.31.         Development Fee. Borrower shall pay the Development Fee to the
Developer in twenty-two (22) equal monthly installments commencing November,
2015. Borrower shall not disburse the Development Fee in excess of the amount
set forth in the Budget to the Developer and may not pay or disburse any
Development Fee to the Developer at any time that an Event of Default or any
Unmatured Default exists.

 

7.32.         Collateral Assignment of Plans, Permits and Contracts. As
additional security for the payment and performance of all of the Obligations,
Borrower hereby pledges and assigns to Administrative Agent, and grants to
Administrative Agent a first lien on and a first priority security interest in,
(a) all present and future Plans and Specifications for the construction of the
Improvements; (b) all present and future applications, permits, licenses and
approvals between Borrower and others, or given or to be given to Borrower by
governmental authorities, relating to the Improvements, together with all of
Borrower’s rights, options and privileges thereunder; and (c) all present and
future architectural, engineering and construction contracts relating to
Improvements.

 

7.33.         Take-Out Commitments. Borrower shall at all times duly perform and
observe all of the terms, provisions, conditions and agreements on its part to
be performed and observed under any present or future commitment for permanent
or take-out financing for the Property and the Improvements, and under any
multi-party agreement entered into in connection with such a commitment, and
shall not suffer or permit any default or event of default to exist under any
such commitment or multi-party agreement, and shall not agree or consent to, or
suffer or permit, any termination, modification or amendment of any such
commitment. As additional security for the payment and performance of all of the
obligations of Borrower under this Agreement and the other Loan Documents,
Borrower hereby pledges and assigns to Administrative Agent for the benefit of
the Lenders, and grants to Administrative Agent a first lien on and a first
priority security interest in, all such present and future commitments for
permanent or take-out financing for the Property and the Improvements and all
loan proceeds payable under all such commitments.

 

7.34.         Transfer of Ownership Interests. There shall be no transfer or
assignment of any ownership interest in Borrower or transfer or assignment of
any ownership interest in any entity that directly or indirectly owns an
ownership interest in Borrower; provided, however, that the foregoing
restriction shall not apply to any Permitted Transfer (and the occurrence of
same shall not constitute an Event of Default).

 

SECTION 8.
EVENTS OF DEFAULT

 

The occurrence of any one or more of the following shall constitute an “Event of
Default”:

 

(a)          Failure by Borrower or any other Obligor to make: (i) any payment
of principal or interest hereunder or under the Notes within five (5) Business
Days of the date when due, or (ii) any other payment under the Loan Documents
within five (5) Business Days of the date when due or, if no date is stated,
five (5) Business Days after Borrower's receipt of written demand from
Administrative Agent (or such shorter period as may be expressly provided for
herein or therein);

 

60 

 

 

(b)          Failure by Borrower to perform or cause to be performed any other
obligation or observe any other condition, covenant, term, agreement or
provision required to be performed or observed by Borrower contained in this
Agreement or in any other Loan Document and not specifically referred to
elsewhere in this Section 8; provided, however, that if such failure by its
nature can be cured, then so long as the continued operation and safety of the
Project, and the priority, validity and enforceability of the liens created by
this Agreement, the Mortgage or any of the other Loan Documents and the value of
the Property is not impaired, threatened or jeopardized, then Borrower shall
have a period (“Cure Period”) of thirty (30) days after Borrower obtains actual
knowledge of such failure, or receives written notice of such failure, whichever
first occurs, in which to cure the same and an Event of Default shall not be
deemed to exist during the Cure Period (provided, however, such period shall be
limited to ten (10) days if such failure can be cured by the payment of money);
provided, however, that (i) if the subject failure cannot reasonably be cured
within the Cure Period or has not been cured within the Cure Period but is
reasonably capable of cure and Borrower has commenced the cure within the
initial thirty (30) day period, and (ii) Borrower continues to use good faith
efforts to cure such failure, the Cure Period shall be extended for a reasonable
amount of time (not to exceed an additional thirty (30) days) in order to allow
Borrower a bona fide opportunity to cure such failure, during which time an
Event of Default shall not be deemed to exist or to have occurred.

 

(c)          The existence of any material inaccuracy or untruth in any
representation or warranty contained in this Agreement or any other Loan
Documents, or of any statement or certification as to facts delivered to
Administrative Agent by or on behalf of Borrower or the Guarantor, provided,
however, that any such material inaccuracy or untruth shall not constitute an
Event of Default if Administrative Agent determines in its reasonable discretion
that the same is susceptible to being cured and then is secured by Borrower in
such a way as to make the original representation or warranty true and not
misleading within thirty (30) days after receipt of notice from Administrative
Agent identifying such material inaccuracy or untruth.

 

(d)          A Material Adverse Occurrence;

 

(e)          Intentionally Omitted;

 

(f)          Borrower, any Guarantor or any successors or permitted assigns of
it, shall:

 

(i)          file a voluntary petition in bankruptcy or an arrangement or
reorganization under any federal or state bankruptcy, insolvency or debtor
relief law or statute (hereinafter referred to as a “Bankruptcy Proceeding”);

 

(ii)         file any answer in any Bankruptcy Proceeding or any other action or
proceeding admitting insolvency or inability to pay his, her or its debts;

 

(iii)        fail to oppose, or fail to obtain a vacation or stay of, any
involuntary Bankruptcy Proceeding within sixty (60) days after the filing
thereof;

 

61 

 

 

(iv)        solicit or cause to be solicited petitioning creditors for any
involuntary Bankruptcy Proceeding against Borrower or any Guarantor;

 

(v)         be granted a decree or order for relief, or be adjudicated a
bankrupt or declared insolvent in any Bankruptcy Proceeding, whether voluntary
or involuntary;

 

(vi)        have a trustee or receiver appointed for or have any court take
jurisdiction of its property, or the major part thereof, or all of any portion
of the Property, in any voluntary or involuntary proceeding for the purpose of
reorganization, arrangement, dissolution or liquidation, and, with respect to an
involuntary proceeding only, such trustee or receiver is not discharged or such
jurisdiction is not relinquished, vacated or stayed on appeal or otherwise,
within sixty (60) days after the commencement thereof;

 

(vii)       make an assignment for the benefit of creditors;

 

(viii)      consent to any appointment of a receiver or trustee or liquidator of
all of its property, or the major part thereof, or all or any portion of the
Property; or

 

(ix)         have an attachment or execution levied with respect to, or other
judicial seizure be effected for, all or substantially all of its assets or all
or any portion of the Property, or the placing of any attachment, levy of
execution, charging order, or other judicial seizure on the interest of the
parent of Borrower; provided, however, with respect to any of the matters
described in clauses (i) through (ix) that are applicable to any Guarantor, such
matters shall not constitute an Event of Default if a Replacement Guarantor
acceptable to Administrative Agent executes a Guaranty in substantially the same
form as the Guaranty signed by the Guarantor being replaced within fifteen (15)
days after notice of such action is provided to Borrower. For purposes hereof,
Bluerock Residential Growth REIT, Inc. shall be deemed an acceptable Replacement
Guarantor as long as it can demonstrate to Administrative Agent’s reasonable
satisfaction that its publicly reported liquidity is in excess of $15,000,000.00
and it is not in default under any material agreement, indenture or instrument
to which it is a party or by which it is bound.

 

(g)          Any sale, transfer, lease, assignment, conveyance, financing, lien,
encumbrance or other transaction made in violation of Section 7.10 or Section
7.14 above or the Mortgage;

 

(h)          The entry of any order enjoining or otherwise preventing or
declaring invalid or unlawful the construction, occupancy, maintenance,
operation or use of the Project, or any portion thereof, in the manner required
by the terms of this Agreement, or of any proceedings which could or might
affect the validity or priority of the lien of the Mortgage or any of the other
security for the Loan, or which could result in a Material Adverse Occurrence;

 

(i)          The occurrence of the death or legal incompetency of any individual
Guarantor (but subject to the curative provisions set forth in Section 3.1(f));

 

(j)          The actual filing of any condemnation or administrative proceeding
or litigation against the Project or any casualty thereto which materially
impairs the completion of the Work prior to the applicable date required
therefor or the full utilization of the Project once completed;

 

62 

 

 

(k)          The assignment or attempted assignment of this Agreement by
Borrower without Administrative Agent’s prior written consent;

 

(l)          The filing of formal charges under any federal, state or local law,
statute or ordinance for which Borrower’s forfeiture of all or any portion of
the Project is a potential penalty;

 

(m)          The dissolution of Borrower or any Guarantor without the interests
of the same in and to the Project first having been assigned to a permitted
assignee (as reasonably approved by Administrative Agent); provided, however,
with respect to any of the matters described in this clause (m) that are
applicable to any Guarantor, such matters shall not constitute an Event of
Default if a Replacement Guarantor acceptable to Administrative Agent executes a
Guaranty in substantially the same form as the Guaranty signed by the Guarantor
being replaced within fifteen (15) days after notice of such action is provided
to Borrower. For purposes hereof, Bluerock Residential Growth REIT, Inc. shall
be deemed an acceptable Replacement Guarantor as long as it can demonstrate to
Administrative Agent’s reasonable satisfaction that its publicly reported
liquidity is in excess of $15,000,000.00 and it is not in default under any
material agreement, indenture or instrument to which it is a party or by which
it is bound.

 

(n)          Except as permitted under Section 7.34 of this Agreement, or as
otherwise reasonably approved by Administrative Agent, (i) any ownership
interest in Borrower shall be transferred or assigned, or any security interest
or other lien or encumbrance shall be created in or on any ownership interest in
Borrower or in or on the proceeds of or distribution rights with respect to any
such ownership interest; or (ii) any ownership interest in any entity that
directly or indirectly owns an ownership interest in Borrower shall be
transferred or assigned, or any security interest or other lien or encumbrance
shall be created in or on any ownership interest in any such entity or in or on
the proceeds of or distribution rights with respect to any ownership interest in
any such entity; or

 

(o)          The occurrence of an “Event of Default” or a default (after
expiration of any notice or cure period, if any) under any of the other Loan
Documents. For the avoidance of doubt, in the event of any inconsistency between
the parameters of an "Event of Default" or any notice and cure period under any
other Loan Document and an Event of Default or any notice and cure period
hereunder, the parameters hereunder shall control.

 

(p)          Except in the event of a Force Majeure, a discontinuance of the
construction of the Work for a period of twenty (20) consecutive days (unless
otherwise approved by Administrative Agent), or any material failure to adhere
to the Construction Schedule, the result of which may be, in Administrative
Agent’s sole judgment, that the Work will not be substantially completed prior
to the Construction Completion Date;

 

(q)          Intentionally Omitted.

 

(r)          Failure by Borrower to deposit with Administrative Agent or invest
in the Project in the manner permitted herein funds required to maintain the
Loan In Balance within the time and in the manner set forth in Section 3.4(c) or
provide the funds required to maintain the Interest Reserve within the time and
manner set forth in Section 5.6;

 

63 

 

 

(s)          The termination of the Construction Contract without Administrative
Agent’s prior written consent, which shall not be unreasonably withheld,
conditioned or delayed;

 

(t)          Borrower intentionally causes or knowingly permits any of the Work
to be performed in a manner which is materially contrary to the Plans and
Specifications or any provisions of this Agreement or the other Loan Documents;

 

SECTION 9.
REMEDIES

 

Upon the occurrence of any Event of Default and so long as the Event of Default
remains uncured, Administrative Agent for the benefit of the Lenders, in
addition to availing itself of any remedies conferred upon it at law or in
equity and by the terms of the Notes, the Mortgage and the other Loan Documents,
may pursue any one or more of the following remedies first, concurrently or
successively with each other and with any other available remedies, it being the
intent hereof that none of such remedies shall be to the exclusion of any
others:

 

(a)          Take possession of the Project and complete the Work and do
anything necessary or desirable in Administrative Agent’s sole judgment to
fulfill the obligations of Borrower hereunder, including, without limitation,
either the right to avail itself of and procure performance of the Construction
Contract, any Subcontracts or any other contract entered into for the
performance of all or any portion of the Work (or any substitute therefor), or
to let new or additional contracts with the same Contractor or Subcontractors or
others, and to employ watchmen to protect the Project from injury. Without
limiting the generality of the foregoing and for the purposes aforesaid,
Borrower hereby appoints and constitutes Administrative Agent its lawful
attorney-in-fact with full power of substitution (i) to complete the Work in the
name of Borrower; (ii) to use portions of the Loans or other funds which may be
reserved, escrowed or set aside for any purposes hereunder at any time to
complete the Work; (iii) to make changes in the Plans and Specifications which
shall be reasonably necessary or reasonably desirable to complete the Work; (iv)
to retain or employ new general contractors, subcontractors, architects,
engineers and inspectors as shall be required for such purposes; (v) to pay,
settle or compromise all existing bills and claims, which may be liens or
security interests or to avoid such bills and claims becoming liens or security
interests against the Project, or as may be necessary or desirable for the
completion of the Work or for the clearance of title; (vi) to execute all
applications and certificates in the name of Borrower which may be required by
any of the Loan Documents; (vii) to prosecute and defend all actions or
proceedings in connection with the Work; (viii) to take such action and require
such performance as it deems necessary under any of the bonds to be furnished
pursuant to the provisions hereof and to make settlements and compromises with
the surety or sureties thereunder, and in connection therewith, to execute
instruments of release and satisfaction; it being understood that the foregoing
power of attorney is coupled with an interest and cannot be revoked. All sums
expended by Administrative Agent pursuant to this Section 9 shall be deemed to
have been paid to Borrower and secured by the Mortgage and the other Loan
Documents, and shall bear interest at the Default Rate until repaid to
Administrative Agent.

 

64 

 

 

(b)          Make any protective advance Administrative Agent deems necessary to
(i) preserve, maintain, repair, restore or rebuild any Improvements, (ii)
preserve the lien of the Mortgage or the priority thereof, or (iii) enforce this
Agreement, the Mortgage and the other Loan Documents. All sums expended by
Administrative Agent pursuant to this Section 9(b) shall be deemed to have been
paid to Borrower and secured by the Mortgage and the other Loan Documents, and
shall bear interest at the Default Rate until repaid to Administrative Agent.

 

(c)          Withhold further disbursements of proceeds of the Loans and
terminate the Commitments.

 

(d)          Declare the unpaid indebtedness evidenced by the Notes to be
immediately due and payable.

 

(e)          Apply the balance of any deposits made with Administrative Agent
toward the repayment of the Loans.

 

SECTION 10.
ADMINISTRATIVE AGENT

 

10.1.          Authorization and Action. Each Lender hereby appoints and
authorizes Administrative Agent to take such action as contractual
representative on such Lender’s behalf and to exercise such powers under this
Agreement, the other Loan Documents and a Post-Foreclosure Plan as are
specifically delegated to Administrative Agent by the terms hereof and thereof,
together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs Administrative
Agent to enter into the Loan Documents for the benefit of the Lenders and to
exercise the remedies as herein provided. Each Lender hereby agrees that, except
as otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein (including the
use of the term “Administrative Agent”) shall be construed to deem
Administrative Agent a trustee or fiduciary for any Lender nor to impose on
Administrative Agent duties or obligations other than those expressly provided
for herein. At the request of a Lender, Administrative Agent will forward to
such Lender copies or, where appropriate, originals of the documents delivered
to Administrative Agent pursuant to this Agreement or the other Loan Documents.
Administrative Agent will also furnish to any Lender, upon the request of such
Lender, a copy of any certificate or notice furnished to Administrative Agent by
Borrower or any other Affiliate of Borrower, pursuant to this Agreement or any
other Loan Document not already delivered to such Lender pursuant to the terms
of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Loans) or in a Post-Foreclosure Plan,
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Loans; provided, however, that,
notwithstanding anything in this Agreement or in a Post-Foreclosure Plan to the
contrary, Administrative Agent shall not be required to take any action which
exposes Administrative Agent to personal liability or which is contrary to this
Agreement, any other Loan Document, Applicable Law or a Post-Foreclosure Plan.
Borrower may rely on written amendments or waivers executed by Administrative
Agent or acts taken by Administrative Agent as being authorized by the Lenders
or the Requisite Lenders, as applicable, to the extent Administrative Agent does
not advise Borrower that it has not obtained such authorization from the Lenders
or the Requisite Lenders, as applicable.

 

65 

 

 

10.2.          Administrative Agent’s Reliance, Etc. Notwithstanding any other
provisions of this Agreement or any other Loan Documents, neither Administrative
Agent nor any of its directors, officers, agents, employees or counsel shall be
liable to any of the Lenders for any action taken or omitted to be taken by it
or them under or in connection with this Agreement or a Post-Foreclosure Plan,
except for its or their own gross negligence or willful misconduct as determined
by a final nonappealable judgment of a court of competent jurisdiction. Without
limiting the generality of the foregoing, Administrative Agent: (a) may treat
the payee of any Note as the holder thereof until Administrative Agent receives
written notice of the assignment or transfer thereof signed by such payee and in
form satisfactory to Administrative Agent; (b) may consult with legal counsel
(including its own counsel or counsel for Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (c) makes no warranty or
representation to any Lender or any other Person and shall not be responsible to
any Lender or any other Person for any statements, warranties or representations
made by any Person in or in connection with this Agreement, any other Loan
Document or a Post-Foreclosure Plan; (d) shall not have any duty to ascertain or
to inquire as to the performance or observance of any of the terms, covenants or
conditions of any of this Agreement, any other Loan Document or a
Post-Foreclosure Plan or the satisfaction of any conditions precedent under this
Agreement, any Loan Document or a Post-Foreclosure Plan on the part of Borrower
or other Persons or inspect the property, books or records of Borrower or any
other Person; (e) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any collateral covered thereby or the perfection or priority
of any Lien in favor of Administrative Agent on behalf of the Lenders in any
such collateral; and (f) shall incur no liability under or in respect of this
Agreement, any other Loan Document or a Post-Foreclosure Plan by acting upon any
notice, consent, certificate or other instrument or writing (which may be by
telephone or telecopy) believed by it to be genuine and signed, sent or given by
the proper party or parties.

 

10.3.          Notice of Defaults. Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of an Unmatured Default or Event of
Default, except with respect to defaults in the payment of principal, interest
and fees required to be paid to Administrative Agent for the account of the
Lenders, unless Administrative Agent has received written notice from a Lender
or Borrower referring to this Agreement, describing with reasonable specificity
such Unmatured Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as Administrative Agent) becomes aware of any Unmatured Default or Event of
Default, it shall promptly send to Administrative Agent such a “notice of
default.” Further, if Administrative Agent receives such a “notice of default,”
Administrative Agent shall give prompt notice thereof to the Lenders.
Administrative Agent shall take such action with respect to such Event of
Default as may be requested by the Lenders in accordance with this Section 10.3;
provided that unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable or in the best interest of the Lenders.

 

66 

 

 

10.4.          Administrative Agent as Lender. Administrative Agent, as a
Lender, shall have the same rights and powers under this Agreement, any other
Loan Document and a Post-Foreclosure Plan as any other Lender and may exercise
the same as though it were not Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Administrative
Agent in each case in its individual capacity. Administrative Agent and its
Affiliates may each accept deposits from, maintain deposits or credit balances
for, invest in, lend money to, act as trustee under indentures of, serve as
financial advisor to, and generally engage in any kind of business with,
Borrower or any other Affiliate thereof as if it were any other bank and without
any duty to account therefor to the other Lenders. Further, Administrative Agent
and any Affiliate may accept fees and other consideration from Borrower for
services in connection with this Agreement and otherwise without having to
account for the same to the other Lenders.

 

10.5.          Approvals of Lenders. All communications from Administrative
Agent to any Lender requesting such Lender’s determination, consent, approval or
disapproval (a) shall be given in the form of a written notice to such Lender,
(b) shall be accompanied by a description of the matter or issue as to which
such determination, approval, consent or disapproval is requested, or shall
advise such Lender where information, if any, regarding such matter or issue may
be inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and a summary of all oral
information provided to Administrative Agent by Borrower in respect of the
matter or issue to be resolved, and (d) shall include Administrative Agent’s
recommended course of action or determination in respect thereof. Each Lender
shall reply promptly, but in any event within ten (10) days (or such lesser or
greater period as may be specifically required under the Loan Documents or a
Post-Foreclosure Plan) of receipt of such communication. Except as otherwise
provided in this Agreement and except with respect to items requiring the
unanimous consent or approval of the Lenders pursuant to Section 10.12, unless a
Lender shall give written notice to Administrative Agent that it specifically
objects to the recommendation or determination of Administrative Agent (together
with a written explanation of the reasons behind such objection) within the
applicable time period for reply, such Lender shall be deemed to have
conclusively approved of or consented to such recommendation or determination.

 

67 

 

 

10.6.          Lender Credit Decision, Etc. Each Lender expressly acknowledges
and agrees that neither Administrative Agent nor any of its officers, directors,
employees, agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties as to the financial condition, operations,
creditworthiness, solvency or other information concerning the business or
affairs of Borrower or any other Person or any Property to such Lender and that
no act by Administrative Agent hereafter taken, including any review of the
affairs of Borrower, shall be deemed to constitute any such representation or
warranty by Administrative Agent to any Lender. Each Lender acknowledges that it
has, independently and without reliance upon Administrative Agent, any other
Lender or counsel to Administrative Agent, or any of their respective officers,
directors, employees and agents, and based on the financial statements of
Borrower or any other Affiliate thereof, and inquiries of such Persons, its
independent due diligence of the business and affairs of Borrower and other
Persons and the Property, its review of the Loan Documents, a Post-Foreclosure
Plan (if and when prepared) the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transaction contemplated
hereby. Each Lender also acknowledges that it will, independently and without
reliance upon Administrative Agent, any other Lender or counsel to
Administrative Agent or any of their respective officers, directors, employees
and agents, and based on such review, advice, documents and information as it
shall deem appropriate at the time, continue to make its own decisions in taking
or not taking action under the Loan Documents and a Post-Foreclosure Plan.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by Administrative Agent under this
Agreement, any of the other Loan Documents or a Post-Foreclosure Plan,
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of Borrower or any
other Affiliate thereof which may come into possession of Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each Lender acknowledges that Administrative Agent’s legal counsel
in connection with the transactions contemplated by this Agreement or a
Post-Foreclosure Plan is only acting as counsel to Administrative Agent and is
not acting as counsel to such Lender.

 

10.7.          Indemnification of Administrative Agent by Lenders. Each Lender
agrees to indemnify Administrative Agent (to the extent not reimbursed by
Borrower and without limiting the obligation of Borrower to do so, if any) pro
rata in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against Administrative Agent (in its capacity as Administrative Agent but not as
a Lender) in any way relating to or arising out of the Loan Documents, a
Post-Foreclosure Plan, any transaction contemplated hereby or thereby or any
action taken or omitted by Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from Administrative Agent’s gross negligence or willful misconduct as determined
by a final nonappealable judgment of a court of competent jurisdiction or if
Administrative Agent fails to follow the written direction of the Requisite
Lenders, unless such failure is pursuant to the reasonable advice of counsel of
which the Lenders have received notice. Without limiting the generality of the
foregoing but subject to the preceding provision, each Lender agrees to
reimburse Administrative Agent (to the extent not reimbursed by Borrower and
without limiting the obligation of Borrower to do so, if any) promptly upon
demand for its ratable share of any out-of-pocket expenses (including reasonable
counsel fees of the counsel(s) of Administrative Agent’s own choosing) incurred
by Administrative Agent in connection with the preparation, negotiation,
execution, administration or enforcement of, or legal advice with respect to the
rights or responsibilities of the parties under, the Loan Documents, a
Post-Foreclosure Plan, any suit or action brought by Administrative Agent to
enforce the terms of the Loan Documents and/or collect any Loans, any “lender
liability” suit or claim brought against Administrative Agent and/or the
Lenders, and any claim or suit brought against Administrative Agent and/or the
Lenders arising under any Environmental Laws. Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of
Administrative Agent notwithstanding any claim or assertion that Administrative
Agent is not entitled to indemnification hereunder upon receipt of an
undertaking by Administrative Agent that Administrative Agent will reimburse the
Lenders if it is actually and finally determined by a court of competent
jurisdiction that Administrative Agent is not so entitled to indemnification.
The agreements in this Section 10.7 shall not limit the terms of Section 3.7 and
shall survive the payment of the Loans and all other amounts payable hereunder
or under the other Loan Documents and the termination of this Agreement. If
Borrower shall reimburse Administrative Agent for any Indemnifiable Amount
following payment by any Lender to Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section 10.7, Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 

68 

 

 

10.8.          Successor Administrative Agent. On ten (10) Business Days prior
written notice to Lenders and Borrower, Administrative Agent may resign at any
time as Administrative Agent under the Loan Documents by giving written notice
thereof to the Lenders and Borrower. Upon any such resignation, the Requisite
Lenders shall have the right to appoint a successor Administrative Agent, which
shall be a Lender, if any Lender shall be willing to serve, and otherwise shall
be a commercial bank having total combined assets of at least Five Billion
Dollars ($5,000,000,000). If no successor Administrative Agent shall have been
so appointed in accordance with the immediately preceding sentence, and shall
have accepted such appointment, within thirty (30) days after the resigning
Administrative Agent’s giving of notice of resignation, then the resigning
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be a commercial bank having total combined assets of
at least Five Billion Dollars ($5,000,000,000). Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent, shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents as Administrative
Agent. If no successor agent has accepted appointment as Administrative Agent by
the date which is forty-five (45) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Lenders shall perform all
of the duties of Administrative Agent hereunder until such time, if any, as the
Requisite Lenders appoint a successor agent as provided for above. After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 10.8 and all provisions of this Agreement relating to
Loans shall continue to inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under the Loan Documents.
Upon any change in Administrative Agent under this Agreement, the resigning
Administrative Agent shall execute such assignments of and amendments to the
Loan Documents as may be necessary to substitute the successor Administrative
Agent for the resigning Administrative Agent.

 

10.9.          Other Loans by Lenders to Borrower. The Lenders agree that one or
more of them may now or hereafter have other loans to Borrower or one or more
Affiliates of Borrower which are not subject to this Agreement. The Lenders
agree that the Lender(s) which may have such other loan(s) to Borrower and such
Affiliates may collect payments on such loan(s) and may secure such loan(s) (so
long as such loan does not itself expressly violate this Agreement). Further,
the Lenders agree that the Lender(s) which may have such other loan(s) to
Borrower and such Affiliates shall have no obligation to attempt to collect
payments under the Loans in preference and priority over the collection and/or
enforcement of such other loan(s).

 

69 

 

 

10.10.         Request for Administrative Agent Action. Administrative Agent and
the Lenders acknowledge that in the ordinary course of business of Borrower, (a)
the Property may be subject to a condemnation or eminent domain proceeding (a
“Taking”), (b) Borrower may desire to enter into easements or other agreements
affecting the Real Property, or (c) take other actions or enter into other
agreements in the ordinary course of business which similarly require the
consent, approval or agreement of Administrative Agent. In connection with the
foregoing, the Lenders hereby expressly authorize Administrative Agent to (x)
execute, releases of liens in connection with any Taking or after repayment of
the Loans, (y) execute consents or subordinations in form and substance
satisfactory to Administrative Agent in connection with any easements or
agreements affecting the Real Property, or (z) execute consents, approvals, or
other agreements in form and substance satisfactory to Administrative Agent in
connection with such other actions or agreements as may be necessary in the
ordinary course of Borrower’s business.

 

10.11.         Assignments/Participations.

 

(a)          Any Lender may make, carry or transfer Loans at, to or for the
account of any of its branch offices or the office of an Affiliate of such
Lender except to the extent such transfer would result in increased costs to
Borrower.

 

(b)          Any Lender may at any time grant to one or more banks or other
financial institutions (each a “Participant”) participating interests in its
Commitment or the Obligations owing to such Lender; provided, however, (i) any
such participating interest must be for a constant and not a varying percentage
interest, (ii) no Lender may grant a participating interest in its Commitment,
or if any of the Commitments have been terminated, the aggregate outstanding
principal balance of Notes held by it, in an amount less than Five Million
Dollars ($5,000,000.00) or integral multiples of One Million Dollars
($1,000,000.00) in excess thereof, and (iii) after giving effect to any such
participation by a Lender, the amount of its Commitment, or if any of the
Commitments have been terminated, the aggregate outstanding principal balance of
Notes held by it, in which it has not granted any participating interests must
be equal to Five Million Dollars ($5,000,000.00) and integral multiples of One
Million Dollars ($1,000,000.00) in excess thereof. No Participant shall have any
rights or benefits under this Agreement or any other Loan Document. In the event
of any such grant by Lender of a participating interest to a Participant, such
Lender shall remain responsible for the performance of its obligations
hereunder, and Borrower and Administrative Agent shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, however,
such Lender may agree with the Participant that it will not, without the consent
of the Participant, agree to (i) except as otherwise permitted in this
Agreement, increase or extend the term or extend the time or waive any
requirement for the reduction of termination of, such Lender’s Commitment, (ii)
extend the date fixed for the payment of principal of or interest on the Loans
or portions thereof owing to such Lender, (iii) reduce the amount of any such
payment of principal, or (iv) reduce the rate at which interest is payable
thereon. An assignment or other transfer which is not permitted by Section
10.11(c) below shall be given effect for purposes of this Agreement only to the
extent of a participating interest granted in accordance with this Section
10.11(b). The selling Lender shall notify Administrative Agent and Borrower of
the sale of any participation hereunder and, if requested by Administrative
Agent, certify to Administrative Agent that such participation is permitted
hereunder.

 

70 

 

 

(c)          Any Lender may with the prior written consent of Administrative
Agent (which consent shall not be unreasonably withheld or delayed), assign to
one or more Eligible Assignees (each an “Assignee”) all or a portion of its
Commitment and its other rights and obligations under this Agreement and the
Notes; provided, however, (i) any partial assignment of a Commitment shall be in
an amount at least equal to Five Million Dollars ($5,000,000.00) and integral
multiples of One Million Dollars ($1,000,000.00) in excess thereof and after
giving effect to such partial assignment the assigning Lender retains a portion
of the Commitment so assigned, or if any of the Commitments have been
terminated, holds Notes having an aggregate outstanding principal balance, of at
least Five Million Dollars ($5,000,000.00) and integral multiples of One Million
Dollars ($1,000,000.00) in excess thereof (provided, however, the conditions set
forth in this Section 10.11(c) (i) shall not apply to any full assignment by any
Lender of its Commitment); and (ii) each such assignment shall be effected by
means of an Assignment and Acceptance Agreement. Upon execution and delivery of
such instrument and payment by such Assignee to such transferor Lender of an
amount equal to the purchase price agreed between such transferor Lender and
such Assignee, such Assignee shall be deemed to be a Lender party to this
Agreement as of the effective date of the Assignment and Acceptance Agreement
and shall have all the rights and obligations of a Lender with a Commitment as
set forth in such Assignment and Acceptance Agreement, and the transferor Lender
shall be released from its obligations hereunder to a corresponding extent, and
no further consent or action by any party shall be required. Upon the
consummation of any assignment pursuant to this Section 10.11(c), the transferor
Lender, Administrative Agent and Borrower shall make appropriate arrangements so
that new Notes are issued to the Assignee and such transferor Lender, as
appropriate. In connection with any such assignment, the transferor Lender shall
pay to Administrative Agent an administrative fee for processing such assignment
in the amount of Three Thousand Five Hundred Dollars ($3,500.00).

 

(d)          Administrative Agent shall maintain at the Principal Office a copy
of each Assignment and Acceptance Agreement delivered to and accepted by it and
register for the recordation of the names and addresses of the Lenders and the
Commitment of each Lender from time to time (the “Register”). Administrative
Agent shall give each Lender and Borrower notice of the assignment by any Lender
of its rights as contemplated by this Section 10.11(d). Borrower, Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
and copies of each Assignment and Acceptance Agreement shall be available for
inspection by Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice to Administrative Agent. Upon its receipt of
an Assignment and Acceptance Agreement executed by an assigning Lender, together
with each Note subject to such assignment, Administrative Agent shall, if such
Assignment and Acceptance Agreement has been completed and if Administrative
Agent receives the administrative fee described in Section 10.11(c) above, (i)
accept such Assignment and Acceptance Agreement, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to
Borrower.

 

71 

 

 

(e)          In addition to the assignments and participations permitted under
the foregoing provisions of this Section 10.11(e), any Lender may assign and
pledge all or any portion of its Loans and its Note to any Federal Reserve Bank
as collateral security pursuant to Regulation A and any Operating Circular
issued by such Federal Reserve Bank, and such Loans and Notes shall be fully
transferable as provided therein. No such assignment shall release the assigning
Lender from its obligations hereunder.

 

(f)          A Lender may furnish any information concerning Borrower, any other
Obligor or any of their respective Affiliates in the possession of such Lender
from time to time to Assignees and Participants (including prospective Assignees
and Participants) subject to compliance with Section 11.7.

 

(g)          Anything in this Section 10.11 to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to Borrower, any other Obligor or any of their respective Affiliates.

 

(h)          Each Lender agrees that, without the prior written consent of
Borrower and Administrative Agent, it will not make any assignment hereunder in
any manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan or Note under the
Securities Act or any other securities laws of the United States of America or
of any other jurisdiction.

 

(i)          Notwithstanding anything to the contrary contained herein, if at
any time Administrative Agent assigns all of its Commitment and interest in the
Loan pursuant to this Section 10.11, Administrative Agent may, upon thirty (30)
days’ notice to Borrower and the Lenders, resign as the Administrative Agent. In
the event of any such resignation as the Administrative Agent, Lenders shall be
entitled to appoint from among the Lenders a successor Administrative Agent
hereunder; provided, however, that no failure by Lenders to appoint any such
successor shall affect the resignation of Administrative Agent as the
Administrative Agent.

 

10.12.         Approval by Lenders.

 

(a)          Upon the termination or reduction to zero (0) of all of the
Commitments and payment and satisfaction in full of all of the Obligations
hereunder and under the other Loan Documents, Lenders hereby expressly authorize
Administrative Agent to release any liens arising under the Loan Documents.

 

(b)          Administrative Agent and the Lenders acknowledge that, in the
ordinary course of Borrower’s construction, ownership, maintenance and operation
of the Property, Borrower may request Administrative Agent’s consent or approval
to enter into customary easements and other customary agreements or to take
other actions in the ordinary course of Borrower’s business operations. Provided
such Borrower requests are in each instance consistent and compatible with the
Project, and subject in each instance to the restrictions and limitations set
forth in this Section 10.12 (or any other provision of the Loan Documents which
expressly requires the consent of the Requisite Lenders or the Lenders), Lenders
hereby expressly authorize Administrative Agent to consent to and approve (or to
condition consent or approval or to deny) such requests in form and substance
satisfactory to Administrative Agent.

 

72 

 

 

(c)          Unless the consent of all of the Lenders is required pursuant to
Section 10.12(d) (or any other provision of the Loan Documents which expressly
requires the consent of all of the Lenders), Requisite Lenders shall have the
right to amend the terms of the Loan Documents, and to consent to and approve
Borrower requests that Lenders have not otherwise expressly authorized
Administrative Agent to consent to and approve, in each instance by a writing
signed by the Requisite Lenders or Administrative Agent at the written direction
of all of the Requisite Lenders.

 

(d)          Notwithstanding anything to the contrary in any of the Loan
Documents, no amendment, waiver, consent or approval shall, unless in writing
and signed by all of the Lenders or Administrative Agent at the written
direction of all of the Lenders, do any of the following: (i) extend or increase
the Commitments (or any component thereof) of the Lenders or subject the Lenders
to any additional obligations; (ii) reduce or forgive the amount of any fees,
costs or expenses payable under any Loan Document; (iii) postpone any date fixed
for any payment of any principal of, or interest on, any Loans or any other
Obligations; (iv) modify the definition of the term “Requisite Lenders;”
(v) release or limit any Guarantor from its obligation under the Guaranty;
(vi) reduce or forgive the principal amount of any Loan or the rate of interest
thereon; (vii) modify any prorata sharing of payments to be received by any
Lender hereunder; (viii) extend Maturity Date (other than in accordance with
Section 3.5); (ix) modify this Section 10.12; or (x) except as provided in
Section 10.10 and the first sentence of Section 10.12(a), release any
Collateral.

 

(e)          Further, no amendment, waiver or consent unless in writing and
signed by Administrative Agent, in addition to the Lenders required hereinabove
to take such action, shall affect the rights or duties of Administrative Agent
under this Agreement or any of the other Loan Documents.

 

(f)          No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver, consent
or approval shall be effective only in the specific instance and for the
specific purpose set forth therein. No course of dealing or delay or omission on
the part of Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto. Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon Borrower shall entitle Borrower to any other or further
notice or demand in similar or other circumstances.

 

73 

 

 

(g)          If, in connection with any proposed amendment, modification,
waiver, approval or termination requiring the consent of all Lenders, the
consent of the Requisite Lenders is obtained, but the consent of other Lenders
whose consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, so long as
Administrative Agent is not a Non-Consenting Lender, Administrative Agent and/or
a Person or Persons reasonably acceptable to Administrative Agent shall have the
right to purchase (such purchaser, a “Purchasing Party”) from such
Non-Consenting Lenders, and such Non-Consenting Lenders agree that they shall,
upon Administrative Agent’s request, sell and assign to the Purchasing Party,
all of the Loans of such Non-Consenting Lenders for an amount equal to the
principal balance of all such Loans held by such Non-Consenting Lenders and all
accrued interest, fees, expenses and other amounts then due with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment and Acceptance Agreement. If there is more than one
Purchasing Party resulting in greater funds than are necessary, the amount
funded by each such Purchasing Party shall be reduced if necessary, so that each
Purchasing Party’s amount funded is in proportion to the Commitments of all of
the Purchasing Lenders exercising its right to purchase the Non-Consenting
Lenders’ Loan (calculated without regard to the Commitment of the Non-Consenting
Lender and any other Lender who has not elected to fund).

 

10.13.         Post Foreclosure Plans. If all or any portion of the Collateral
is acquired by Administrative Agent as a result of a foreclosure or the
acceptance of a deed or assignment in lieu of foreclosure, or is retained in
satisfaction of all or any part of the Obligations under the Loan Documents, the
title to any such Collateral, or any portion thereof, shall be held in the name
of Administrative Agent or a nominee or Affiliate of Administrative Agent, as
agent, for the ratable benefit of all Lenders in accordance with their
respective Commitment Percentage. Administrative Agent and all Lenders hereby
expressly waive and relinquish any right of partition with respect to any
Collateral so acquired. After any Collateral is acquired, Administrative Agent
may appoint and retain one or more Persons experienced in the management,
leasing, sale and/or dispositions of similar properties. After consulting with
the Person(s), if any, Administrative Agent shall prepare a recommended course
of action for such Collateral (a “Post-Foreclosure Plan”), which shall be
subject to the approval of the Requisite Lenders. In accordance with the
approved Post-Foreclosure Plan, Administrative Agent shall manage, operate,
repair, administer, complete, construct, restore or otherwise deal with the
Collateral acquired, and shall administer all transactions relating thereto,
including, without limitation, employing a management agent, leasing agent and
other agents, contractors and employees, including agents for the sale of such
Collateral, and the collecting of rents and other sums from such Collateral and
paying the expenses of such Collateral. Actions taken by Administrative Agent
with respect to the Collateral, which are not specifically provided for in the
approved Post-Foreclosure Plan or reasonably incidental thereto, shall require
the written consent of the Requisite Lenders by way of supplement to such
Post-Foreclosure Plan.

 

(a)          Upon demand therefor from time to time, each Lender will within two
(2) Business Days after request, contribute its share (based on its Commitment
Percentage) of all reasonable costs and expenses incurred by Administrative
Agent pursuant to the approved Post-Foreclosure Plan in connection with the
construction, operation, management, maintenance, leasing and sale of such
Collateral. In addition, Administrative Agent shall render or cause to be
rendered to each Lender, on a monthly basis, an income and expense statement for
such Collateral, and each Lender shall promptly contribute its Commitment
Percentage of any operating loss for such Collateral, and such other expenses
and operating reserves as Administrative Agent shall deem reasonably necessary
pursuant to and in accordance with the approved Post-Foreclosure Plan. To the
extent there is net operating income from such Collateral, Administrative Agent
shall, in accordance with the approved Post-Foreclosure Plan, determine the
amount and timing of distributions to Lenders. All such distributions shall be
made to Lenders in accordance with their respective Commitment Percentage.

 

74 

 

 

(b)          Lenders acknowledge and agree that if title to any Collateral is
obtained by Administrative Agent or its nominee, such Collateral will not be
held as a permanent investment but will be liquidated as soon as practicable.
Administrative Agent shall undertake to sell such Collateral, at such price and
upon such terms and conditions as the Required Lenders reasonably shall
determine to be most advantageous to Lenders. Any purchase money mortgage or
deed of trust taken in connection with the disposition of such Collateral in
accordance with the immediately preceding sentence shall name Administrative
Agent, as agent for the Lenders, as the beneficiary or mortgagee. In such case,
Administrative Agent and Lenders shall enter into an agreement with respect to
such purchase money mortgage or deed of trust defining the rights of Lenders in
the same Commitment Percentage as provided hereunder, which agreement shall be
in all material respects similar to this Article insofar as the same is
appropriate or applicable.

 

SECTION 11.
MISCELLANEOUS

 

11.1.          Additional Indebtedness. If any advances or payments made by
Lenders pursuant to this Agreement or any other Loan Document, together with
disbursements of the Loans, shall exceed the aggregate face amount of the Notes,
all such advances and payments shall constitute additional indebtedness secured
by the Mortgage and all other security for the Loans, and shall bear interest at
the applicable interest rate from the date advanced until paid. Additionally, if
an Event of Default shall occur, so long as such Event of Default remains
uncured, Administrative Agent may, but shall not be obligated to, take any and
all actions to cure such default, and all amounts expended in so doing, all Loan
Expenses and all other amounts paid or advanced by Administrative Agent and/or
the Lenders pursuant to the Loan Documents, and all other amounts advanced by
Administrative Agent in connection with the performance of the Work or
preserving any security for the Loans, shall constitute additional advances of
the Loans, shall be secured by the Mortgage and all other security for the
Loans, and shall bear interest at the Default Rate from the date advanced until
paid.

 

11.2.          Additional Acts. Borrower shall, upon request, execute and
deliver such further instruments and documents and do such further acts and
things as may be reasonably required to provide to Administrative Agent the
evidence of and security for the Loan contemplated by this Agreement provided,
however, that, the foregoing notwithstanding, the Borrower shall not be required
to do any further act that has the effect of (a) changing the economic terms of
the Loan, as set forth in the Loan Documents, or (b) imposing upon Borrower or
any Guarantor greater liability than as set forth and described in the Loan
Documents.

 

11.3.          Loan Agreement Governs. In the event of any conflict between any
provision of this Agreement and any provision of any other Loan Document, the
provision of this Agreement shall govern; provided, however, that the provisions
of all of the Loan Documents shall be construed as an integrated set of
provisions governing the Loan and, accordingly, shall be interpreted and
construed liberally to give the maximum validity, enforceability and effect to
all of such provisions to the extent practical.

 

75 

 

 

11.4.          Amendment; Waiver; Approval. This Agreement shall not be amended,
modified or supplemented without the written agreement of Borrower,
Administrative Agent and Lenders at the time of such amendment, modification or
supplement. No waiver of any provision of this Agreement or any of the other
Loan Documents shall be effective unless set forth in writing signed by the
party making such waiver, and any such waiver shall be effective only to the
extent therein set forth. Failure by Administrative Agent to insist upon full
and prompt performance of any provisions of this Agreement or any of the other
Loan Documents, or to take action in the event of any breach of any such
provision or upon the occurrence of any Event of Default, shall not constitute a
waiver of any rights of Administrative Agent and/or Lenders, and Administrative
Agent and/or Lenders may at any time thereafter exercise all available rights
and remedies with respect to such breach or Event of Default. Receipt by
Administrative Agent of any instrument or document shall not constitute or be
deemed to be an approval thereof. Any approvals required under any of the other
Loan Documents must be in writing, signed by Administrative Agent and directed
to Borrower.

 

11.5.          Notice. All notices or other written communications hereunder
shall be deemed to have been properly given (a) upon delivery, if delivered in
person, (b) one (1) Business Day after having been deposited for overnight
delivery with any reputable overnight courier service, (c) three (3) Business
Days after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested; or (d) upon confirmed receipt, if
delivered by facsimile or electronic mail, addressed to the addresses set forth
below in this Section 11.5 or as such party may from time to time designate by
written notice to the other parties. Any party by notice to the others in the
manner provided herein may designate additional or different addresses for
subsequent notices or communications:

 



To Administrative Agent:   The PrivateBank and Trust Company       120 S.
LaSalle Street       Chicago, Illinois  60603       Attn:  Commercial Real
Estate               And               The PrivateBank and Trust Company      
Atlanta Financial Center       3343 Peachtree Road       Atlanta, Georgia  30326
      Attn: Brad Barton       Email: BBarton@theprivatebank.com           With a
copy to:   Miller & Martin PLLC       1180 West Peachtree Street NW       Suite
2100       Atlanta, Georgia  30309       Attn: Charles A. Brake, Jr., Esq.      
Fax:  404-962-6347       Email: charlie.brake@millermartin.com

 

76 

 

 

  To Borrower:   CB Owner, LLC       c/o Catalyst Development Partners       880
Glenwood Avenue, Suite H       Atlanta, Georgia 30316       Attn: Mr. Rob Meyer
      Fax:  404-890-5681       Email: Robm@catalystdp.com             and:   c/o
Bluerock Real Estate, L.L.C.       712 Fifth Avenue, 9th Floor       New York,
NY  10019       Attn:  Jordan Ruddy and Michael Konig, Esq.       Fax:
646-278-4220       Email: jruddy@bluerockre.com;         mkonig@bluerockre.com  
        With a copy to:   Nelson Mullins Riley & Scarborough LLP       201 17th
Street NW, Suite 1700       Atlanta, Georgia  30363       Attn: Eric R.
Wilensky, Esq.       Fax:  404-322-6050       Email:
eric.wilensky@nelsonmullins.com

 

11.6.          Successors and Assigns of Borrower. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that Borrower may not assign
or otherwise transfer any of its rights or obligations under this Agreement
without the prior written consent of all Lenders and any such assignment or
other transfer to which all of the Lenders have not to consented shall be null
and void.

 

11.7.          Confidentiality. Except as otherwise provided by Applicable Law,
Administrative Agent and each Lender shall utilize all non-public information
obtained pursuant to the requirements of this Agreement which has been
identified as confidential or proprietary by Borrower in accordance with its
customary procedure for handling confidential information of this nature to
prevent improper disclosure (including disclosure to competitors of Borrower)
and in accordance with safe and sound banking practices but in any event may
make disclosure: (a) to any of their respective Affiliates (provided they shall
be obligated to keep such information confidential in accordance with the terms
of this Section 11.7); (b) as reasonably requested by any bona fide Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall be obligated to keep such information confidential in accordance with the
terms of this Section 11.7); (c) as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with any legal proceedings; (d) to Administrative Agent’s or such
Lender’s independent auditors and other professional advisors (provided they
shall be obligated to maintain the confidential nature of the information); (e)
after the happening and during the continuance of an Event of Default, to any
other Person, in connection with the exercise by Administrative Agent or the
Lenders of rights hereunder or under any of the other Loan Documents (provided
they shall be obligated to maintain the confidential nature of the information);
and (f) to the extent such information (i) becomes publicly available other than
as a result of a breach of this Section 11.7 or (ii) becomes available to
Administrative Agent or any Lender on a non-confidential basis from a source
other than Borrower, any other Obligor, or any of their respective subsidiaries
or any of their respective Affiliates.

 

77 

 

 

11.8.          Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Georgia.

 

11.9.          Indemnity by Borrower. To the fullest extent permitted by law,
Borrower agrees to defend (with counsel reasonably satisfactory to
Administrative Agent), protect, indemnify and hold harmless Lenders and
Administrative Agent, any parent corporation, affiliated corporation or
subsidiary of Administrative Agent and the Lenders and Administrative Agent, and
each of their respective officers, directors, employees, attorneys and agents
(each, an “Indemnified Party”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims,
costs and expenses of any kind or nature (including, without limitation, the
disbursements and the reasonable fees of counsel for each Indemnified Party
thereto, which shall also include, without limitation, reasonable attorneys’
fees and costs actually incurred at standard hourly rates (without regard to any
statutory attorneys' fees provisions), which may be imposed on, incurred by, or
asserted against, any Indemnified Party (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including, without limitation, securities, environmental laws and
commercial laws and regulations, under common law or in equity, or based on
contract or otherwise) in any manner relating to or arising out of this
Agreement or any of the Loan Documents, or any act, event or transaction related
or attendant thereto, the preparation, execution and delivery of this Agreement,
the Notes and the Loan Documents, the making or issuance and management of the
Loans, the use or intended use of the proceeds of the Loans and the enforcement
of Lenders’ rights and remedies under this Agreement, the Notes, the Loan
Documents, any other instruments and documents delivered hereunder or
thereunder; provided, however, that Borrower shall not have any obligation
hereunder to any Indemnified Party with respect to matters caused by or
resulting from the willful misconduct or gross negligence of any such
Indemnified Party. To the extent that the undertaking to indemnify set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall satisfy such undertaking to the maximum extent
permitted by Applicable Law. Any liability, obligation, loss, damage, penalty,
cost or expense covered by this indemnity shall be paid to such Indemnified
Party within five (5) Business Days of written demand, and failing prompt
payment, together with interest thereon at the Default Rate from the date
incurred by such Indemnified Party until paid by Borrower, shall be added to the
obligations of Borrower evidenced by the Notes and secured by the collateral
securing the Loans. This indemnity is not intended to excuse Administrative
Agent and the Lenders from performing hereunder. The provisions of this Section
11.9 shall survive the closing of the Loans, the satisfaction and payment of the
Notes and any cancellation of this Loan Agreement. Borrower shall also pay, and
hold Administrative Agent and the Lenders harmless from, any and all claims of
any brokers, finders or agents claiming a bona fide right to any fees in
connection with arranging the Loans as a result of any action by or agreement
with Borrower. Notwithstanding the foregoing, Borrower shall have no obligation
to indemnify (i) Administrative Agent with respect to Administrative Agent’s
failure to disclose information (as required herein) to the Lenders in
connection with any syndication of the Loan or Administrative Agent's failure to
comply with its duties and obligations set forth herein or in the other Loan
Documents, or (ii) any Lender with respect to its or another Lender’s failure to
comply with its duties and obligations set forth herein or in the other Loan
Documents.

 

78 

 

 

11.10.         Administrative Agent’s Representatives. Administrative Agent, at
Borrower’s expense, shall have the right to engage personnel in connection with
the negotiation, documentation, administration and servicing of the Loans,
including without limitation, the Consultant, to (i) review and approve the
Plans and Specifications, (ii) review and approve Borrower’s Budget, (iii)
conduct inspections of the Work and report on the progress of construction
thereof, (iv) review and approve all change orders, (v) review and approve
applications for disbursements and accompanying documents, (vi) issue reports
and certificates to Administrative Agent, (vii) inspect the structural,
mechanical, electrical, plumbing, HVAC and roof systems constituting the Work,
(viii) determine whether the Work has been completed in accordance with the
Plans and Specifications, and (ix) provide other services as requested by
Lender, and Borrower shall fully cooperate with the Consultant and other
personnel in all reasonable respects in connection therewith, subject to the
provisions of this Agreement. Notwithstanding anything contained in this
Agreement to the contrary, all inspections of the Work made by Administrative
Agent, the Consultant or their respective agents, employees and designees shall
be solely for Administrative Agent’s own information and shall not be deemed to
have been made for or on account of Borrower or any other party. Except for any
liability or responsibility resulting from the gross negligence, willful
misconduct or failure of Administrative Agent or any Lender to comply with the
provisions of this Agreement or any other Loan Document, Borrower hereby
specifically relieves Administrative Agent and/or the Lenders of any and all
liability or responsibility relating in any way whatsoever to the construction
of the Project, including but not limited to, the Work, the material or labor
supplied in connection therewith, and any errors, inconsistencies or other
defects in the Project or the Plans and Specifications.

 

11.11.         Rules of Construction. Borrower, Administrative Agent and the
Lenders, and their respective legal counsel, have participated in the drafting
of this Agreement, and accordingly the general rule of construction to the
effect that any ambiguities in a contract are to be resolved against the party
drafting the contract shall not be employed in the construction and
interpretation of this Agreement.

 

11.12.         Headings. The titles and headings of the sections and paragraphs
of this Agreement have been inserted as a matter of convenience of reference
only and shall not control or affect the meaning or construction of any of the
terms or provisions of this Agreement.

 

11.13.         No Partnership or Joint Venture. Lenders and Administrative
Agent, by executing and performing this Agreement shall not become a partner or
joint venturer with Borrower or any of its associates or Affiliates and all
inspections of the Property herein provided for are for the sole benefit of
Lenders and Administrative Agent.

 

11.14.         Time is of the Essence. Time is of the essence of the payment of
all amounts due Administrative Agent and Lenders under the Loan Documents and
performance and observance by Borrower, Administrative Agent and Lenders of each
covenant, agreement, provision and term of this Agreement and the other Loan
Documents.

 

79 

 

 

11.15.         Invalid Provisions. In the event that any provision of this
Agreement is deemed to be invalid by reason of the operation of law, or by
reason of the interpretation placed thereon by any administrative agency or any
court, Borrower and Administrative Agent shall negotiate an equitable adjustment
in the provisions of the same in order to effect, to the maximum extent
permitted by law, the purpose of this Agreement and the validity and
enforceability of the remaining provisions, or portions or applications thereof,
shall not be affected thereby and shall remain in full force and effect.

 

11.16.         Acts by Lenders. Notwithstanding anything herein contained to the
contrary, Lenders will not be required to make any disbursement or perform any
other act under this Agreement if, as a result thereof, Lenders will violate any
law, statute, ordinance, rule, regulation or judicial decision applicable
thereto.

 

11.17.         Offset. Without limitation of any other right or remedy of
Administrative Agent hereunder or provided by law, any indebtedness relating to
the Property or its operation and now or hereafter owing to Borrower by
Administrative Agent (including, without limitation, any amounts on deposit in
any demand, time, savings, passbook or like account maintained by Borrower with
Administrative Agent) may be offset and applied by Administrative Agent
hereunder, or under the Notes, the Mortgage or any of the other Loan Documents.

 

11.18.         Binding Provisions. The covenants, warranties, agreements,
obligations, liabilities and responsibilities of Borrower, Administrative Agent
and Lenders under this Agreement shall be binding upon and enforceable against
such party and their respective legal representatives, administrators,
successors and permitted assigns.

 

11.19.         Counterparts. This Agreement may be executed in counterparts, and
all said counterparts when taken together shall constitute one and the same
Agreement.

 

11.20.         No Third Party Beneficiary. This Agreement is only for the
benefit of the parties hereto and their permitted successors and assigns. No
other Person or entity shall be entitled to rely on any matter set forth herein
without the prior written consent of such parties.

 

11.21.         Publicity. Subject to compliance with Applicable Laws,
Administrative Agent reserves the right to publicize the making of the Loan in
any manner it deems appropriate. So long as the Loans are outstanding, Borrower
will identify the Lenders as Borrower’s lenders on any sign for the Project
erected by Borrower.

 

80 

 

 

11.22.         JURISDICTION AND VENUE. BORROWER HEREBY AGREES THAT ALL ACTIONS
OR PROCEEDINGS INITIATED BY BORROWER AND ARISING DIRECTLY OR INDIRECTLY OUT OF
THIS AGREEMENT SHALL BE LITIGATED IN THE CIRCUIT COURT OF FULTON COUNTY,
GEORGIA, OR THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
GEORGIA OR, IF ADMINISTRATIVE AGENT INITIATES SUCH ACTION, ANY COURT IN WHICH
ADMINISTRATIVE AGENT SHALL INITIATE SUCH ACTION AND WHICH HAS JURISDICTION.
BORROWER HEREBY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED BY ADMINISTRATIVE AGENT IN ANY OF SUCH
COURTS. BORROWER WAIVES ANY CLAIM THAT ATLANTA, GEORGIA OR THE NORTHERN DISTRICT
OF GEORGIA IS AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED ON LACK OF VENUE.
SHOULD BORROWER, AFTER BEING SO SERVED, FAIL TO APPEAR OR ANSWER TO ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN THE NUMBER OF DAYS PRESCRIBED BY
LAW AFTER THE MAILING THEREOF, BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER
AND/OR JUDGMENT MAY BE ENTERED BY ADMINISTRATIVE AGENT AGAINST BORROWER AS
DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS OR PAPERS. THE
EXCLUSIVE CHOICE OF FORUM FOR BORROWER SET FORTH IN THIS SECTION 11.22 SHALL NOT
BE DEEMED TO PRECLUDE THE ENFORCEMENT BY ADMINISTRATIVE AGENT OF ANY JUDGMENT
OBTAINED IN ANY OTHER FORUM OR THE TAKING BY ADMINISTRATIVE AGENT OF ANY ACTION
TO ENFORCE THE SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND BORROWER HEREBY
WAIVES THE RIGHT, IF ANY, TO COLLATERALLY ATTACK ANY SUCH JUDGMENT OR ACTION.

 

11.23.         JURY WAIVER.   BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED UPON CONTRACT, TORT
OR OTHERWISE) BETWEEN OR AMONG BORROWERS, ADMINISTRATIVE AGENT AND LENDERS
ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT,
OR ANY RELATIONSHIP BETWEEN BORROWER, ADMINISTRATIVE AGENT AND LENDERS. THIS
PROVISION IS A MATERIAL INDUCEMENT TO LENDERS TO PROVIDE THE LOAN DESCRIBED
HEREIN AND IN THE OTHER LOAN DOCUMENTS.

 

11.24.         Additional Provisions.    See Exhibit I for additional provisions
to this Agreement.

 

[Signatures on following pages]

 

81 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  BORROWER:       CB OWNER, LLC, a Delaware limited liability company          
        By: /s/ Robert Myer (SEAL)   Name: Robert Myer     Title: President  

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

Signature Page – Construction Loan and Security Agreement

 

 

 

 

 

  ADMINISTRATIVE AGENT:       THE PRIVATEBANK AND TRUST COMPANY, an Illinois
state chartered bank           By: /s/ Brad Barton   (SEAL)   Name: Brad Barton
    Title: Managing Director             LENDER:               THE PRIVATEBANK
AND TRUST COMPANY, an Illinois state chartered bank           By: /s/ Brad
Barton   (SEAL)   Name: Brad Barton     Title: Managing Director  

 

Signature Page – Construction Loan and Security Agreement

 

 

 

 

SCHEDULE 1

 

COMMITMENT AMOUNT/PERCENTAGE

 

Bank  Commitment Amount   Commitment Percentage              The PrivateBank and
Trust Company
120 S. LaSalle Street
Chicago, Illinois 60603
Attn: Commercial Real Estate
  $38,130,000.00    100%

 

Signature Page – Construction Loan and Security Agreement

 

 

 

 

Schedule of Exhibits

 

  A - Legal Description           B - Form of Note           C - Permitted
Exceptions           D - Budget           E - Form of Assignment and Acceptance
Agreement           F - Form of Disbursement Request           G - Required
Insurance           H - Compliance Certificate Form for Borrower           I -
Additional Provisions

 

Signature Page – Construction Loan and Security Agreement

 

 

 

 

 

EXHIBIT A

 

Legal Description

 

All that tract of land lying or being Land Lot 6, 17th District, Fulton County
and the City of Atlanta, Georgia, and being more particularly described as
follows:

 

BEGINNING at a 1/2 inch re-bar found at the intersection of the southerly right
of way of Interstate 85, a variable width right of way, and the westerly right
of way of Cheshire Bridge Road, also a variable width right of way; THEN leaving
the right of way of Interstate 85, proceed the following courses along the said
westerly right of way of Cheshire Bridge Road: South 55 degrees 38 minutes 44
seconds East for 30.92 feet to a 1/2 inch re-bar found; THEN South 06 degrees 51
minutes 23 seconds East for 248.74 feet to a nail found; THEN South 28 degrees
07 minutes 38 seconds East for 42.38 feet to a 1/2 inch re-bar found; THEN South
67 degrees 28 minutes 12 seconds West for 145.43 feet to a 1/2 inch re-bar
found; THEN South 00 degrees 42 minutes 52 seconds West for 123.24 feet to a 1/2
inch re-bar found; THEN North 88 degrees 37 minutes 53 seconds West for 43.35
feet to a 1/2 inch re-bar found; THEN South 09 degrees 34 minutes 54 seconds
East for 86.90 feet to a 1/2 inch re-bar found; THEN North 89 degrees 25 minutes
02 seconds West for 172.15 feet to a 1/2 inch open top pipe found; THEN North 25
degrees 59 minutes 36 seconds West for 95.01 feet to a point; THEN North 26
degrees 42 minutes 06 seconds West for 470.00 feet to a point on the southerly
variable right of way of Interstate 85; THEN continue the following courses
along said southerly right of way of Interstate 85; North 82 degrees 57 minutes
58 seconds East for 105.01 feet to a 1/2 inch re-bar found; THEN North 79
degrees 50 minutes 07 seconds East for 257.68 feet to a point; THEN North 89
degrees 59 minutes 21 seconds East for 156.66 feet to a 1/2 inch re-bar found at
the POINT OF BEGINNING.

 

Said property contains 4.877 acres more or less on that certain Survey for
Catalyst Development Partners; fidelity National Title Insurance Company;
Bluerock Real Estate, LLC; CB Owner, LLC, as Trustee under the BR/CDP Cheshire
Bridge Trust Agreement dated May 29, 2015; and The Private Bank dated March 12,
2015, last revised November 20, 2015 by Bentley-Cranton Group, bearing the seal
and certification of Douglas R. Bentley, GRLS No. 2535, said survey being
incorporated herein by this reference.

 

 Exhibit A-1 

 

 

EXHIBIT B

 

Form of Note

 

PROMISSORY NOTE

 

$_______ Date: _______ ___, 20___

 

THIS PROMISSORY NOTE, (the “Note”) is made in Atlanta, Georgia as of ______ ___,
20___ by _____________________ , a ________ _______________ (“Borrower”) for the
benefit of [The PrivateBank and Trust Company, an Illinois state chartered bank]
(“Lender”), in the original principal amount of _____________ ___/100 Dollars
($_______), as provided herein and as provided in that certain Construction Loan
and Security Agreement (the “Loan Agreement”) dated as of even date herewith by
and among Borrower, The PrivateBank and Trust Company (“Administrative Agent”)
and the other financial institutions identified therein.

 

Borrower promises to pay to the order of Lender at the principal office of
Administrative Agent in Chicago, Illinois, on or before the Maturity Date (as
defined in the Loan Agreement), the lesser of (i) _____________ and ___/100
Dollars ($_______), or (ii) the aggregate principal amount of all Loans made to
Borrower by the Lender under and pursuant to the Loan Agreement. Capitalized
words and phrases not otherwise defined herein shall have the meanings assigned
thereto in the Loan Agreement.

 

Borrower further promises to pay interest on the unpaid principal amount of all
Loans outstanding from time to time, at the rate(s) and at the time(s) set forth
in the Loan Agreement. The outstanding principal amount of all Loans shall be
repaid by Borrower on the Maturity Date, unless payable sooner pursuant to the
provisions of the Loan Agreement. Payments of both principal and interest are to
be made in lawful money of the United States of America.

 

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Loan Agreement, to which Loan Agreement reference is hereby
made for a statement of the terms and provisions under which this Note may or
must be paid prior to the Maturity Date, or pursuant to which the Maturity Date
may be accelerated. The holder of this Note is entitled to all of the benefits
and security provided for in the Loan Agreement.

 

Except for such notices as may be expressly required under the Loan Documents,
Borrower waives presentment, demand, notice, protest, and all other demands, or
notices, in connection with the delivery, acceptance, performance, default, or
enforcement of this Note, and assents to any extension or postponement of the
time of payment or any other indulgence. No failure to exercise, and no delay in
exercising, any rights under any of the Loan Documents by Administrative Agent
or any holder of this Note shall operate as a waiver of such rights.

 

This Note shall be governed and construed in accordance with the laws of the
State of Georgia applicable to contracts made and to be performed entirely
within such State.

 

 Exhibit B-1 

 

 

IN WITNESS WHEREOF, Borrower has executed this Promissory Note as of the date
set forth above.

 

  BORROWER:           ,   a           By:     Name:     Title:  

 

 Exhibit B-2 

 

 

EXHIBIT C

 

Permitted Exceptions

 

 Exhibit C-1 

 

 

EXHIBIT D

 

Budget



 



BREAKOUT OF USES                           TOTAL USES:      per Unit   per SF 
Purchase Price  $5,971,688   $21,176   $24.22  Doc Stamps   147,500    523  
 0.60  Project Feasibility Co   46,796    166    0.19  Design Costs   814,500  
 2,888    3.30  Legal Costs   390,000    1,383    1.58  Real Estate Taxes 
 465,422    1,650    1.89  Insurance Costs   220,000    780    0.89  Financing
Costs   969,221    3,437    3.93  Government Costs   752,947    2,670    3.05 
Misc. Direct Costs   79,000    280    0.32  Construction Costs   35,669,173  
 126,486    144.68  FF&E Costs   630,000    2,234    2.56  Interest Reserve 
 638,549    2,264    2.59  Operating Deficit Reserve   370,759    1,315    1.50 
Capitalized Development Fee   1,531,650    5,431    6.21  Contingency 
 1,563,595    5,545    6.34  I-Banking Fee   509,200    1,806    2.07  Marketing
Costs   150,000    532    0.61  Total Uses  $50,920,000   $180,567   $206.54 



 

 Exhibit D-1 

 

 

EXHIBIT E

 

Form of Assignment and Acceptance

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Construction Loan and Security Agreement dated as of
_______ ___, 20___ (as the same may be amended, modified or supplemented from
time to time in accordance with its terms, the “Loan Agreement”) among
(i) _________________________________ (the “Borrower”), (ii) the several banks
and financial institutions from time to time parties to the Loan Agreement
(collectively, the “Lenders”) and (iii) The PrivateBank and Trust Company, an
Illinois state chartered bank, as agent for the Lenders (in such capacity the
“Administrative Agent”). Terms defined in the Loan Agreement are used herein
with the same meaning. This Assignment and Acceptance, between the Assignor (as
identified on Schedule 1 hereto) and the Assignee (as identified on Schedule 1
hereto) is dated as of the Effective Date (as specified on Schedule 1 hereto,
the “Effective Date”).

 

The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, without recourse to the Assignor, as of the Effective
Date, the interest (the “Assigned Interest”) in and to the Assignor’s rights and
obligations under the Loan Agreement with respect to the credit facility
contained in the Loan Agreement (the “Assigned Facility”), in a principal amount
and percentage of the credit facility as set forth in Schedule 1.

 

The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto, other than that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrower or the
performance or observance by Borrower of any of its obligations under the Loan
Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto; and (c) has delivered a copy of the Note
held by it evidencing the Assigned Facility and requests that Administrative
Agent exchange such Note for a new Note payable to the Assignor (if the Assignor
has retained any interest in the Assigned Facility) and a new Note payable to
the Assignee in the respective amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Effective Date).

 

 Exhibit E-1 

 

 

The Assignee (a) represents and warrants that it is legally authorized to enter
into this Assignment and Acceptance; (b) confirms that it has received a copy of
the Loan Documents, together with copies of the financial statements delivered
pursuant thereto and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) agrees that it will, independently and without
reliance upon the Assignor, Administrative Agent or any other person which has
become a Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Agreement; (d) appoints and authorizes
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Loan Agreement as are delegated to Administrative Agent by
the terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Loan Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Loan Agreement are required to be performed by it as a Lender including,
if it is organized under the laws of a jurisdiction outside the United States,
its obligation pursuant to Section 3.8(c) of the Loan Agreement to deliver the
forms prescribed by the Internal Revenue Service of the United States certifying
as to the Assignee’s exemption from United States withholding taxes with respect
to all payments to be made to the Assignee under the Loan Agreement, or such
other documents as are necessary to indicate that all such payments are subject
to such tax at a rate reduced by an applicable tax treaty.

 

This Assignment and Acceptance is conditioned upon the acceptance of
Administrative Agent pursuant to the Loan Agreement. The execution of this
Assignment and Acceptance by Administrative Agent is evidence of this consent.

 

From and after the Effective Date, Administrative Agent shall make all payments
in respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignee whether such amounts have accrued prior
to the Effective Date or accrue subsequent to the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by
Administrative Agent for the period prior to the Effective Date or with respect
to the making of this Assignment directly between themselves.

 

From and after the Effective Date (a) the Assignee shall be a party to the Loan
Agreement and, with respect to the Assigned Interest, have the rights and
obligations of a Lender thereunder and under the other Loan Documents and shall
be bound by the provisions thereof, and (b) the Assignor shall, with respect to
the Assigned Interest, relinquish its rights and be released from its
obligations under the Loan Agreement.

 

This Assignment and Acceptance shall be governed by and construed in accordance
with the laws of the State of Georgia.

 

 Exhibit E-2 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective duly authorized officers.

 

  ASSIGNOR:                           By:         Name:       Title:            
ASSIGNEE:                   By:         Name:       Title:             ACCEPTED
BY ADMINISTRATIVE AGENT       THE PRIVATEBANK AND TRUST COMPANY, as
Administrative Agent           By:         Name:       Title:  

 

 Exhibit E-3 

 

 

SCHEDULE 1

TO

ASSIGNMENT AND ACCEPTANCE

 

NAME OF ASSIGNOR:       NAME OF ASSIGNEE:  

 

EFFECTIVE DATE OF ASSIGNMENT:  

 

PRINCIPAL AMOUNT ASSIGNED   ASSIGNEE’S PRO RATA SHARE (ASSIGNEE’S COMMITMENT):  
IN LOAN       $   %

 

 Exhibit E-4 

 

 

EXHIBIT F

 

FORM OF DISBURSEMENT REQUEST

 

[BORROWER’S LETTERHEAD]

 

DRAW REQUEST NO. _________

 

TO:   The PrivateBank and Trust Company (“Administrative Agent”)

 

LOAN NO.     DATE    

 

PROJECT           LOCATION           BORROWER                

 

FOR PERIOD ENDING    

 

In accordance with the Construction Loan and Security Agreement in the amount of
$________________ dated _________________, among Borrower, Administrative Agent
and the Lenders as defined therein, Borrower requests that
$________________________ be advanced from Loan proceeds. The proceeds should be
credited to the account of
___________________________________________________________________________
Account No. ___________________, at _________________________________________.

 

1. CURRENT DRAW REQUEST FOR HARD COSTS   $         2. CURRENT DRAW REQUEST FOR
SOFT COSTS   $         3. TOTAL DRAW REQUEST   $

 

AUTHORIZED SIGNER:           Dated:  

 

 Exhibit F-1 

 

 

EXHIBIT G

 

Required Insurance

 

[tex10-316logo.jpg] 

 

BORROWER'S INSURANCE REQUIREMENTS

 

General Information

 

1. All insurance policies referred to herein shall be in form and substance
acceptable to The PrivateBank.

 

2. The PrivateBank must receive evidence / certificates of insurance at least
ten (10) business days prior to closing. Original policies must be provided to
The PrivateBank as soon as they are available from insurers. Certified copies
should be available within 60 to 90 days.

 

3. Proof of coverage must be on the following forms:

Commercial Property:  ACORD 28 (2003/10) - EVIDENCE OF COMMERCIAL PROPERTY
INSURANCE form.

Personal Property:       ACORD 27 (2003/10) EVIDENCE OF PERSONAL PROPERTY
INSURANCE form.

Liability Insurance:       Must be written on ACORD 25S or its equivalent.

 

4. All property policies shall contain a standard mortgage clause in favor of
The PrivateBank and shall provide for a thirty (30) day written notice to The
PrivateBank of any material change or cancellation. Certificates with
disclaimers will NOT be accepted.

 

5. The borrower must be the named insured. TBD

 

6. Commercial / Personal Property & Builders Risk certificates must show The
PrivateBank as Mortgagee and or Lender's Loss Payee as follows:

The PrivateBank and Trust Company

Its Successors and/ or Assigns

P.O. Box 5034

Troy, MI 48007-5034

 

(The PrivateBank may be shown as "Mortgagee and or Lender's Loss Payee As Their
Interests May Appear" until the insurance agent receives release of interest
from the prior lender. At that time, the insurance policies will need to be
endorsed to show The PrivateBank as Mortgagee and or Lender's Loss Payee.

 

7. The property address must be identified as the insured property.

TBD

2740 Cheshire Bridge Road

Atlanta, GA 30324

 

8. All insurance companies must have the following ratings from AM Best's Rating
Guide:

Policy Rating A

Financial Rating VIII

9. The insurance documentation must be signed by an authorized representative.

 

Specific Requirement s

 

1. If the property policy is a blanket policy or limit, The PrivateBank must
receive a schedule of the amount allocated to the property/rents or the amounts
allocated to the property must be indicated on the certificate.

 

 Exhibit G-1 

 

 

2. Coverage must be on an "all risk" (Special Perils), 100% replacement cost
basis without deduction for foundations and footings, and WITHOUT co-insurance.
The co-insurance must be waived or an Agreed Amount endorsement must be included
and either "No Co-insurance" or "A greed Amount" ust be indicated on the
certificate.

 

3. Ordinance or Law coverage providing for demolition and increased cost of
construction, must be provided and indicated on the certificate.

 

4. Other coverages such as earthquake, boiler and machinery (which includes the
mechanics of the building, such as elevators), and flood will be required when
these risks are present.

 

5. Rent Loss or Business Income coverage shall be in an amount equal to 100% of
the projected annual rents or revenue with a minimum period of indemnity of 12
months, or such greater period as The PrivateBank may require. This coverage
needs to be written on a Gross Rental Income, Gross Profits or Extended Period
of Indemnity form, not on an actual loss sustained basis which may terminate as
soon as the premises are tenantable or operational.

 

6. The PrivateBank and TBD must be named as Additional Insured for all general
liability coverage, with a minimum limit of $2,000,000 for any one occurrence.

 

Additional Requirements – Construction Loans

 

1. Coverage must be All Risk Builders Risk Course of Construction, including
earthquake and flood when these risks are present. The Builders Risk insurance
amount must cover at least 100% of hard costs and not less than 25% of recurring
soft costs.

 

2. Under the Evidence of Property form - The builders risk coverage should make
the following statement: "The General Contractor (name) and all subcontractors
of any tier are named insured with respect to builders' risk."

 

3. Rent coverage must be 100% of the anticipated annual rents (assuming full
occupancy) written on a delayed income basis. The policy shall allow for partial
or full occupancy.

 

4. Coverage should also include permission to occupy clause.

 

ARCHITECT'S & ENGINEER'S INSURANCE REQUIREMENTS

 

General Information

 

1. All insurance policies referred to herein shall be in form and substance
acceptable to The PrivateBank.

 

2. The PrivateBank must receive evidence / certificates of insurance at least
ten (10) business days prior to closing. Original policies must be provided to
The PrivateBank as soon as they are available from insurers. Certified copies
should be available within 60 to 90 days.

 

3. Liability insurance must be written on ACORD 25S or its equivalent.

 

4. The property address must be identified as the insured property.

TBD

2740 Cheshire Bridge Road

Atlanta, GA 30324

 

5. All insurance companies must have the following ratings from AM Best's Rating
Guide:

Policy Rating - A

Financial Rating - VIII

6. The insurance documentation must be signed by an authorized representative.

 

Specific Requirements

 

1. Errors and Omission (professional liability) insurance is required in the
minimum amount of $3,000,000.

 

GENERAL CONTRACTOR'S INSURANCE REQUIREMENTS

 

General Information

 

1. All insurance policies referred to herein shall be in form and substance
acceptable to The PrivateBank.

 

 Exhibit G-2 

 

 

2. The PrivateBank must receive evidence / certificates of insurance at least
ten (10) business days prior to closing. Original policies must be provided to
The PrivateBank as soon as they are available from insurers. Certified copies
should be available within 60 to 90 days.

 

3. Liability insurance must be written on ACORD 25S or its equivalent.

 

4. All property policies shall contain a standard mortgage clause in favor of
The PrivateBank and shall provide for a thirty (30) day written notice to The
PrivateBank of any material change or

cancellation. Certificates with disclaimers will NOT be accepted.

 

5. The borrower must be named additional insured. TBD

 

6. Certificate holder must be: The PrivateBank and Trust Company, Its Successors
and/ or Assigns, P.O. Box 5034, Troy, MI 48007-5034.

 

7. The property address must be identified as the insured property.

TBD

2740 Cheshire Bridge Road

Atlanta, GA 30324

 

8. All insurance companies must have the following ratings from AM Best's Rating
Guide:

Policy Rating - A

Financial Rating - VIII

9. The insurance documentation must be signed by an authorized representative.

Specific Requirements

 

1. The PrivateBank and TBD must be named as Additional Insured as Additional
Insured for general liability with a minimum limit of $2,000,000 for any one
occurrence.

2. Contractor's Workers Compensation is required including the "all states"
endorsement, covering all employees working on the site.

 

 Exhibit G-3 

 

 

EXHIBIT H

 

Compliance Certificate Form for Borrower

 

Borrower:                           CB Owner, LLC, a Delaware limited liability
company

 

Project Name:   

 

Determination Date:               Calculation Period (for Gross Revenues, 3
months prior to the Determination Date, then annualized; for Operating Expenses,
12 months following the Determination Date):                  

 

Borrower hereby certifies, with respect to the referenced Project, that (i)
Borrower and the Project are in compliance with all requirements of the Loan
Documents and (ii) the information set forth below is true and correct as of the
Determination Date.

 

STATEMENT OF DEBT

 

Debt Service:           Debt Amount:    

 

GROSS REVENUES

 

Gross Revenues:_________________

 

OPERATING EXPENSES

 

Real estate taxes: _______________

Insurance: _______________

Maintenance: _______________

Management Fee: _______________

Replacement Reserve: _______________

Other Miscellaneous: _______________

 

Total Operating Expenses: _______________

 

 Exhibit H-1 

 

 

DSCR CALCULATION

 

Net Operating Income (Gross Revenues less Operating Expenses): _______________

Debt Service: _______________

DSCR (Net Operating Income / Debt Service):_______________

 

Date:   BORROWER:           CB OWNER, LLC, a Delaware limited liability company
              By:   (SEAL)     Name:         Title:    

 

 Exhibit H-2 

 

 

EXHIBIT I

 

I-1.       Post-Closing Items.  Borrower agrees to the following: 

 

1.         Borrower must satisfy Section 4.33 of this Agreement before Borrower
may request any Loan Advances.   

 

2.         Borrower must deliver to Administrative Agent payment and performance
bonds for each Material Subcontract. Administrative Agent reserves the right not
to fund the portion of a requested Loan Advance to be used to pay the
subcontractor under a Major Subcontract until Administrative Agent has received
a payment and performance bond satisfactory to Administrative Agent for that
Material Subcontract.

 

3.          Borrower must deliver to Administrative Agent evidence of builder’s
risk insurance and worker’s compensation insurance before Borrower may request
any Loan Advances to pay for the costs of any vertical Improvements. For the
avoidance of doubt, vertical Improvements shall not include work related to or
associated with any of the following: site work, grading, site walls, utility
installation and related work, offsite parking garage fabrication, foundations
and foundation walls.

 

All of the foregoing items must be in a form and content acceptable to
Administrative Agent in its sole discretion and, where determined necessary or
desirable by Lender, approved by the Consultant.  Borrower shall reimburse
Administrative Agent for any expenses (including, without limitation, reasonable
legal fees and expenses actually incurred) Administrative Agent incurs with
respect to the review and approval of the foregoing items.  Borrower agrees to
pay such expenses within fifteen (15) days after receipt of a statement for such
expenses.  If Borrower has not paid such expenses within the fifteen (15) day
period, Administrative Agent is authorized to disburse the expenses from the
Loan and reduce the available Loan proceeds by the amount disbursed.

 

Exhibit I 

 